EXHIBIT 10.1.0

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 8, 2005

among

GRAFTECH INTERNATIONAL LTD.
GRAFTECH GLOBAL ENTERPRISES INC.
GRAFTECH FINANCE INC.

The LC Subsidiaries
Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

FLEET NATIONAL BANK,
A BANK OF AMERICA COMPANY,
as Syndication Agent

BNP PARIBAS
as Documentation Agent

J.P. MORGAN SECURITIES INC.
BANC OF AMERICA SECURITIES LLC
as Joint-Lead Arrangers

[CS&M #6701-457]

TABLE OF CONTENTS

          Page  

ARTICLE I

Definitions

SECTION 1.01     Defined Terms       1   SECTION 1.02   Classification of Loans
and Borrowings    43   SECTION 1.03   Terms Generally    43   SECTION 1.04  
Accounting Terms; GAAP    44   SECTION 1.05   Exchange Rates    45  


ARTICLE II

The Credits

SECTION 2.01     Commitments       45   SECTION 2.02   Loans and Borrowings  
 46   SECTION 2.03   Requests for Borrowings    46   SECTION 2.04   Evidence of
Debt 47   SECTION 2.05   Letters of Credit    48   SECTION 2.06   Funding of
Borrowings    54   SECTION 2.07   Interest Elections    55   SECTION 2.08  
Termination and Reduction of Commitments 56   SECTION 2.09   Repayment of
Loans    57   SECTION 2.10   Prepayment of Loans    57   SECTION 2.11   Fees  
 58   SECTION 2.12   Interest    59   SECTION 2.13   Alternate Rate of
Interest    60   SECTION 2.14   Increased Costs    61   SECTION 2.15   Break
Funding Payments    62   SECTION 2.16   Taxes    62   SECTION 2.17   Payments
Generally; Pro Rata Treatment; Sharing of Setoffs    64   SECTION 2.18  
Mitigation Obligations; Replacement of Lenders    66   SECTION 2.19   Swingline
Loans    67  

ARTICLE III


Intercompany Loans

SECTION 3.01     Intercompany Loans       69   SECTION 3.02   Intercompany
Notes    69   SECTION 3.03   Modification and Prepayment of Intercompany Loans  
 70   SECTION 3.04     Designation of Intercompany Borrowers and Intercompany
Foreign Borrowers     71  

i

ARTICLE IV

Representations and Warranties

SECTION 4.01     Organization; Powers       72   SECTION 4.02   Authorization  
 72   SECTION 4.03   Enforceability    72   SECTION 4.04   Governmental
Approvals    73   SECTION 4.05   Financial Statements    73   SECTION 4.06   No
Material Adverse Change    73   SECTION 4.07   Title to Properties; Possession
Under Leases    73   SECTION 4.08   Subsidiaries    74   SECTION 4.09  
Litigation; Compliance with Laws    74   SECTION 4.10   Agreements    75  
SECTION 4.11   Federal Reserve Regulations    75   SECTION 4.12     Investment
Company Act; Public Utility Holding Company Act       75   SECTION 4.13     Use
of Proceeds       75   SECTION 4.14     Tax Returns       75   SECTION 4.15   No
Material Misstatements    76   SECTION 4.16   Employee Benefit Plans    76  
SECTION 4.17   Environmental Matters    77   SECTION 4.18   Capitalization of
GrafTech, Global and the Borrower    78   SECTION 4.19   Security Documents  
 78   SECTION 4.20   Labor Matters    79   SECTION 4.21   No Foreign Assets
Control Regulation Violation    80   SECTION 4.22   Insurance    80   SECTION
4.23   Location of Real Property and Leased Premises    80   SECTION 4.24  
Advanced Energy Technology Inc    80   SECTION 4.25   Swissco Guarantee Amount  
 80  

ARTICLE V

Conditions

SECTION 5.01     Effective Date       81   SECTION 5.02   Each Credit Event  
 83   SECTION 5.03   Intercompany Borrowers, Intercompany Foreign Borrowers and
LC Subsidiaries    83  

ARTICLE VI

Affirmative Covenants

SECTION 6.01     Existence; Businesses and Properties       85   SECTION 6.02  
Insurance    86   SECTION 6.03   Taxes; Other Claims    87   SECTION 6.04  
Financial Statements, Reports, etc    88   SECTION 6.05   Litigation and Other
Notices    91  

ii

SECTION 6.06     Employee Benefits       91   SECTION 6.07   Maintaining
Records; Access to Properties and Inspections    92   SECTION 6.08   Use of
Proceeds 92   SECTION 6.09     Compliance with Environmental Laws    92  
SECTION 6.10   Preparation of Environmental Reports    92   SECTION 6.11  
Further Assurances    93   SECTION 6.12   Significant Subsidiaries    93  
SECTION 6.13   Certain Accounting Matters    93   SECTION 6.14   Dividends    93
  SECTION 6.15   Corporate Separateness    94  

ARTICLE VII

Negative Covenants

SECTION 7.01     Indebtedness; Certain Hedges; Certain Equity Securities      
94   SECTION 7.02   Liens; Sales of Certain Assets    101   SECTION 7.03   Sale
and Lease-Back Transactions    105   SECTION 7.04   Investments, Loans, Advances
and Acquisitions    105   SECTION 7.05   Mergers, Consolidations, Sales of
Assets and Acquisitions    108   SECTION 7.06   Dividends and Distributions  
 111   SECTION 7.07   Transactions with Affiliates    113   SECTION 7.08  
Business of GrafTech, the Borrower and the Subsidiaries    114   SECTION 7.09  
Indebtedness and Other Material Agreements    114   SECTION 7.10   Capital
Expenditures    117   SECTION 7.11   Interest Coverage Ratio    117   SECTION
7.12   GrafTech Senior Secured Leverage Ratio    117   SECTION 7.13   Capital
Stock of the Subsidiaries    118   SECTION 7.14   Swissco    118  

ARTICLE VIII

Events of Default

ARTICLE IX

The Agents

ARTICLE X

Miscellaneous

SECTION 10.01     Notices       124   SECTION 10.02   Waivers; Amendments;
Increase of Revolving Credit Commitments and Addition of Term or Revolving
Tranches    125   SECTION 10.03   Expenses; Indemnity; Damage Waiver    128  
SECTION 10.04   Successors and Assigns    129  

iii

SECTION 10.05     Survival       132   SECTION 10.06   Counterparts;
Integration; Effectiveness    132   SECTION 10.07   Severability    133  
SECTION 10.08   Right of Setoff    133   SECTION 10.09   Governing Law;
Jurisdiction; Consent to Service of Process    133   SECTION 10.10   WAIVER OF
JURY TRIAL    134   SECTION 10.11   Headings    134   SECTION 10.12  
Confidentiality    134   SECTION 10.13   Interest Rate Limitation    135  
SECTION 10.14   Release of Liens and Guarantees    135   SECTION 10.15  
Conversion of Currencies    136   SECTION 10.16   USA Patriot Act    136  

iv

Exhibits to the Credit Agreement   Exhibit A Form of Assignment and Assumption
Exhibit B Form of Domestic Pledge Agreement Exhibit C Form of Guarantee
Agreement Exhibit D Form of Indemnity, Subrogation and Contribution Agreement
Exhibit E-1 Form of Intercompany Borrower Agreement Exhibit E-2 Form of
Intercompany Foreign Borrower Agreement Exhibit F-1 Form of Intercompany Foreign
Borrower Note Exhibit F-2 Form of Intercompany Note Exhibit G-1 Form of LC
Subsidiary Agreement Exhibit G-2 Form of LC Subsidiary Termination Exhibit H
Form of Security Agreement Exhibit I Form of Intellectual Property Security
Agreement Exhibit J-1 Form of Opinion of Kelley Drye & Warren LLP, Counsel for
GrafTech Exhibit J-2 Form of Opinion of General Counsel of GrafTech Exhibit J-3
Form of Intellectual Property Opinion of Waddey & Patterson, Patent Counsel for
GrafTech Exhibit K Form of Note



Schedules to the Credit Agreement   Schedule 2.01 Lenders and Commitments
Schedule 2.05(j) Existing Letters of Credit Schedule 3.04 Initial Intercompany
Borrowers Schedule 4.08 Subsidiaries Schedule 4.14 Taxes Schedule 4.17
Environmental Matters Schedule 4.18 Capitalization of GrafTech, Global and the
Borrower Schedule 4.19(d) Recording Offices for Mortgages Schedule 4.20 Labor
Matters Schedule 4.23(a) Owned Real Property Schedule 4.23(b) Leased Real
Property Schedule 5.01(b) Local Counsel Schedule 7.01 Existing Indebtedness
Schedule 7.02 Existing Liens Schedule 7.04 Investments Schedule 7.06(e)
Department of Justice Payments Schedule 7.07 Transactions Pursuant to Permitted
Agreements in Existence on Effective Date Schedule 7.09 Restrictive Agreements

v

  AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 8, 2005, among
GRAFTECH INTERNATIONAL LTD.; GRAFTECH GLOBAL ENTERPRISES INC.; GRAFTECH FINANCE
INC.; the LC SUBSIDIARIES from time to time party hereto; the LENDERS from time
to time party hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank.


        GrafTech, Global, the Borrower and the initial Intercompany Borrowers
have requested the Lenders to amend and restate the Existing Credit Agreement to
continue and modify the credit facilities provided for herein so that the
Borrower (and, to the extent provided herein, the LC Subsidiaries) may obtain
Revolving Loans in euros and Dollars and Letters of Credit in euros, Dollars and
other currencies specified herein from time to time in an aggregate principal or
stated amount of up to $215,000,000 at any time outstanding (subject to increase
as provided in Section 10.02(c)). Consistent with the next sentence, the
proceeds of such Loans will be used by the Borrower for its own purposes or
advanced to the Intercompany Borrowers. Letters of Credit and the proceeds of
Loans will be used for working capital and other general corporate purposes,
including the financing of capital expenditures and permitted acquisitions. The
Lenders are willing to provide such credit facilities upon the terms and subject
to the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

        SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

        “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

        “Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.

        “Administrative Questionnaire” shall mean an administrative
questionnaire in a form supplied by the Administrative Agent.

        “AET” shall mean Advanced Energy Technology Inc., a Delaware
corporation.

        “AET Conversion Date” shall mean the earlier of (a) the first date on
which AET shall Guarantee any Indebtedness of GrafTech, Global, the Borrower or
any other Subsidiary and (b) the date specified as the AET Conversion Date by
the Borrower in a written notice delivered to the Administrative Agent. At all
times on and after the

2

AET Conversion Date, (x) AET shall be treated as a domestic Wholly Owned
Subsidiary (even if it does not otherwise fall within the definition of Wholly
Owned Subsidiary) that is required to be a Loan Party and (y) (i) paragraphs (a)
through (h) of the definition of Collateral and Guarantee Requirement shall
apply to AET as if each exception for AET did not appear therein and AET were
subject to the requirements thereof applicable to a Loan Party, (ii) the
exceptions for AET in each of the definition of Mortgaged Properties, the
preamble to Section 7.01(a) and Section 7.05(j) shall be deemed deleted, and
(iii) each of Section 7.01(d) and Section 7.05(k) and each reference thereto
shall be deemed deleted; provided, however, that, if the Borrower shall deliver
written notice to the Administrative Agent stating that the Borrower has elected
that on and after the AET Conversion Date the foregoing shall apply except that
(A) neither AET nor any Subsidiary thereof shall be treated as a Loan Party or a
Guarantor for purposes of determining whether any investment may be made in them
under Section 7.04 (notwithstanding being a Loan Party or a Guarantor for any or
all other purposes hereunder) and (B) Section 7.05(k) shall continue to be
applicable, then the modifications specified in clauses (A) and (B) shall apply
until such time as the Borrower shall deliver written notice to the
Administrative Agent revoking such modifications.

        “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.

        “Agents” shall mean, collectively, the Administrative Agent and the
Collateral Agent.

        “Alternative Currency” shall mean any currency other than Dollars that
is freely available, freely transferable and freely convertible into Dollars and
in which dealings in deposits are carried on in the London interbank market,
provided, however, that, at the time of the issuance, amendment, renewal or
extension of any Letter of Credit denominated in a currency other than Dollars,
euros, Sterling and Swiss Francs, such other currency is reasonably acceptable
to the Administrative Agent and the Issuing Bank.

        “Alternative Currency LC Exposure” shall mean, at any time, the sum of
(a) the US Dollar Equivalents of the aggregate undrawn and unexpired amount of
all outstanding Alternative Currency Letters of Credit at such time, plus (b)
the US Dollar Equivalents of the aggregate principal amount of all LC
Disbursements in respect of Alternative Currency Letters of Credit that have not
yet been reimbursed at such time.

        “Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.

        “Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement dated as of the date hereof among GrafTech, Global, the
Borrower, the lenders party thereto and the Administrative Agent.

3

        “Applicable Office” shall mean (a) with respect to a Loan or Borrowing
or Letter of Credit denominated in euros, the office of the Administrative Agent
from time to time specified by the Administrative Agent as the Applicable Office
therefor and (b) with respect to any other Loan or Borrowing or Letter of
Credit, the office of the Administrative Agent from time to time specified by
the Administrative Agent as the Applicable Office therefor.

        “Applicable Rate” shall mean, for any day, with respect to (a) any Loan
or (b) the commitment fees payable hereunder, the applicable rate per annum set
forth under the appropriate caption in the table below, in each case based upon
the Leverage Ratio as of the most recent determination date and the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

Leverage Ratio/
Ratings: Eurocurrency
and Euro
Swingline
Spread Base Rate
Spread
Commitment Fee
Rate
         Category 1                
            =4.00                                    and                      
        BB- or worse       2.250 %   1.250 %   0.500 %              and        
                      Ba3 or worse                      
         Category 2    
       ‹4.00 and =3.50                  or             BB or better       2.000
%   1.000 %   0.500 %              or             Ba2 or better     but not in
Category 3, 4 or 5    
         Category 3    
       ‹3.50 and =3.00                                    or                    
          BB+ or better       1.750 %   0.750 %   0.375 %              or      
                        Ba1 or better                        but not in Category
4 or 5                      


4

         Category 4                
            ‹3.00                                    or                      
       BBB- or better       1.500 %   0.500 %   0.375 %              or        
                     Baa3 or better                           but not in
Category 5                      
         Category 5    
            ‹3.00                  and            BBB- or better       1.250 %  
0.250 %   0.250 %              or            Baa3 or better    

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the fiscal quarter end next preceding
the Financial Statement Delivery Date occurring on or most recently prior to
such date; provided, however, that at any time when any Financial Statement
Delivery Date shall have occurred and the financial statements or the
certificate required to have been delivered under Section 6.04(a), (b) or (c) by
such Financial Statement Delivery Date shall not have been delivered, the
Applicable Rate shall be determined by reference to Category 1 in the table
above; and provided further, however, that the Leverage Ratio used on any date
prior to the first Financial Statement Delivery Date to occur after the
Effective Date shall be that in effect at September 30, 2004.

        For purposes of the foregoing: (i) if either Moody’s or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this paragraph), then such
rating agency shall be deemed to have in effect a rating in Category 1; and (ii)
if either Moody’s or S&P shall change the ratings in effect or deemed to be in
effect for the Index Debt (other than as a result of a change in the rating
system of Moody’s or S&P), then such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Agent and the Lenders pursuant to Section 6.04 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, such agency shall be deemed not to have a rating in
effect for the Index Debt.

        The Commitment Fee Rate and the Eurocurrency, Euro Swingline and Base
Rate Spreads shall be determined as set forth in the table above (i) based upon

5

whichever of the Leverage Ratio or the Ratings level results in the lowest Fee
Rate or Spread, and (ii) in the case of split ratings, based upon the rating
that results in the lower Fee Rate or Spread being used to determine whether to
use the Leverage Ratio level or the Ratings level, in each case subject to the
requirement that Category 5 shall only apply in the event that the Leverage
Ratio and at least one of the ratings shall satisfy the test. At any time that a
rating agency is deemed not to have a rating in effect for the Index Debt
pursuant to the last sentence of the prior paragraph, the Commitment Fee Rate
and the Eurocurrency, Euro Swingline and Base Rate Spread shall be determined
solely by reference to the Leverage Ratio and the rating of the other rating
agency. At any time that both rating agencies are deemed not to have a rating in
effect for the Index Debt pursuant to the last sentence of the prior paragraph,
the Commitment Fee Rate and the Eurocurrency, Euro Swingline and Base Rate
Spread shall be determined solely by reference to the Leverage Ratio.

        “Applicable Revolving Percentage” shall mean, with respect to any
Revolving Lender, the percentage of the total Revolving Commitments represented
by such Lender’s Revolving Commitment. If the Revolving Commitments have been
terminated or expired, the Applicable Revolving Percentages shall be determined
based upon the Applicable Revolving Commitments most recently in effect, after
giving effect to any assignments.

        “Assignment and Assumption” shall mean an assignment and assumption
agreement entered into and duly completed by a Lender and an assignee (with the
consent of any party whose consent is required by Section 10.04), and accepted
by the Administrative Agent, in the form of Exhibit A or any other form approved
by the Administrative Agent.

        The “Availability Condition” shall be satisfied at any time only if each
of the following conditions is met at such time: (a) the total aggregate amount
of the Available Revolving Commitments then in effect shall exceed the total
aggregate amount of the Revolving Exposures by at least the greater of (i) the
difference between (A) $75,000,000 and (B) the excess, if any, of $225,000,000
over the aggregate amount of the Revolving Commitments at the time of
determination and (ii) $60,000,000, and (b) the Total Permitted Credit Agreement
Exposure shall exceed the Total Credit Agreement Exposure by at least
$75,000,000.

        “Available Disposition Proceeds” shall mean, at any time, the aggregate
amount at such time of the Net Proceeds of all Dispositions Pending Reinvestment
made after the Effective Date, net of all such Net Proceeds used since the
Effective Date to reinvest pursuant to Capital Expenditures or Permitted
Subsidiary Investments (of which not more than $50,000,000 may be invested in
Permitted Subsidiary Investments that are not Permitted Acquisitions) in assets
useful in the business (including any new business) of Global and the
Subsidiaries (including by way of a purchase of a business or line of business
or a purchase of Capital Stock of any person holding such assets or business);
provided, however, that, if Global elects to treat the occurrence of the AET
Conversion Date as a reinvestment in US Collateral as contemplated by the last
sentence of the definition of Disposition Pending Reinvestment, “Available
Disposition Proceeds” shall be

6

reduced by the amount of the fair market value ascribed to AET in the
certificate of Global signed by a Financial Officer of Global delivered in
connection with such election.

        “Available Revolving Commitment” shall mean, with respect to any
Revolving Lender at any time, an amount equal to such Lender’s Revolving
Commitment at such time, minus the sum at such time of (a) such Lender’s
Applicable Revolving Percentage of any portion of the Revolving Commitments
subject to a block as contemplated by the proviso to the definition of
Disposition Pending Reinvestment, and (b) if at such time the Interest Coverage
Ratio for the most recent four-fiscal-quarter period for which financial
statements shall have been delivered under Section 6.04(a) or (b) is less than
2.00 to 1.00, such Lender’s Applicable Revolving Percentage of the greater of
(i) the difference between (A) $50,000,000 and (B) the excess, if any, of
$225,000,000 over the aggregate amount of the Revolving Commitments at the time
of determination and (ii) $35,000,000.

        “Base Credit Limit” shall mean, at any time, $325,000,000 minus the
aggregate amount at such time of (a) the value of the consideration received in
respect of US Collateral that shall have been disposed of under Section 7.05(i)
and not thereafter reinvested in US Collateral (whether directly or pursuant to
an election by the Borrower to treat the occurrence of the AET Conversion Date
as a reinvestment in US Collateral as contemplated by the last sentence of the
definition of Disposition Pending Reinvestment), net of the cash proceeds
thereof substantially contemporaneously deposited in a cash collateral account
maintained with the Administrative Agent or applied to reduce the Available
Revolving Commitment as contemplated by the definition of Disposition Pending
Reinvestment, and (b) the value of the consideration received in respect of
Swissco Collateral that shall have been disposed of under Section 7.05(i) and
not thereafter reinvested in US Collateral (whether directly or pursuant to an
election by the Borrower to treat the occurrence of the AET Conversion Date as a
reinvestment in US Collateral as contemplated by the last sentence of the
definition of Disposition Pending Reinvestment) or Swissco Collateral, net of
the cash proceeds thereof substantially simultaneously deposited in a cash
collateral account maintained with the Administrative Agent or applied to reduce
the Available Revolving Commitment as contemplated by the definition of
Disposition Pending Reinvestment; provided, however, that (i) in order to avoid
any duplication of impact, the Base Credit Limit shall be adjusted to eliminate
any reduction thereto arising as a result of a disposition of Swissco Collateral
to the extent that the transaction giving rise to such reduction also increased
the Swissco Guarantee Shortfall Amount (after giving effect to any increase in
the Swissco Guarantee Amount resulting from any related transaction or series of
transactions) and (ii) Global may elect to deem a Permitted Acquisition
consisting of US Collateral or Swissco Collateral consummated, or the occurrence
of the AET Conversion Date as contemplated by the next sentence, not more than
18 months prior to any disposition of US Collateral or Swissco Collateral to be
a reinvestment in US Collateral or Swissco Collateral, as the case may be, for
purposes of computing the Base Credit Limit. Global may elect to treat the
occurrence of the AET Conversion Date as a reinvestment in US Collateral for
purposes of computing the Base Credit Limit by delivering to the Administrative
Agent a certificate of Global signed by a Financial Officer of Global to that
effect at the time of

7

such occurrence and certifying as to the fair market value of AET as of the AET
Conversion Date and including a report in scope and detail reasonably
satisfactory to the Administrative Agent as to the manner of and basis for the
determination of such fair market value, and upon the delivery of such
certificate Global shall be deemed to have made an investment in US Collateral
in an amount equal to the amount of the fair market value ascribed to AET in
such certificate; provided, however, that if the Borrower shall have delivered a
notice electing the modifications contemplated by the proviso of the definition
of AET Conversion Date, then the occurrence of the AET Conversion Date shall not
be treated as an investment in US Collateral until a further notice revoking
such modifications has been delivered. In the event that funds are advanced to
Swissco under the Swissco Note and Swissco uses such funds, or advances such
funds under an Intercompany Foreign Borrower Note for use by a Foreign
Subsidiary, to acquire one or more businesses or lines of business (including by
means of a purchase of Capital Stock of any person holding such business or line
of business or the assets thereof), or all or substantially all the assets
thereof, or to make Capital Expenditures, Global may elect to treat the increase
in the Swissco Note Amount arising from such advance as an investment or
reinvestment in US Collateral for purposes of this definition by delivering a
certificate Global signed by a Financial Officer of Global to that effect and
certifying as to the amount of such increase and the use of such funds;
provided, however, that the aggregate amount of such increases so treated shall
not exceed $125,000,000.

        “Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus, in the case of this clause (b), 1/2
of 1%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

        “Board” shall mean the Board of Governors of the Federal Reserve System
of the United States of America.

        “Borrower” shall mean GrafTech Finance Inc., a Delaware corporation and
a direct, wholly owned subsidiary of GrafTech.

        “Borrowing” shall mean Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

        “Borrowing Minimum” shall mean (a) in the case of a Borrowing other than
a Swingline Borrowing, if denominated in euros, €5,000,000, and if denominated
in Dollars, $5,000,000, and (b) in the case of a Swingline Borrowing, if
denominated in euros, €500,000, and if denominated in Dollars, $500,000.

        “Borrowing Multiple” shall mean (a) in the case of a Borrowing other
than a Swingline Borrowing, if denominated in euros, €1,000,000, and if
denominated in Dollars, $1,000,000, and (b) in the case of a Swingline
Borrowing, if denominated in euros, €100,000, and if denominated in Dollars,
$100,000.

8

        “Borrowing Request” shall mean a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

        “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided, however, that (a) when used in connection
with a Eurocurrency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London and (b) when used in
connection with a Loan or Letter of Credit denominated in euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euros.

        “Capital Expenditures” shall mean, for any period, without duplication,
(a) the additions to property, plant and equipment and other capital
expenditures of GrafTech, Global, the Borrower and the consolidated Subsidiaries
that are (or would be) set forth in a consolidated statement of cash flows of
GrafTech for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by GrafTech, the Borrower and the consolidated Subsidiaries
during such period; provided, however, that Capital Expenditures shall not
include expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
repair, replace or regain such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire assets or properties useful
in their respective businesses within 18 months after the receipt of such
proceeds (or within such longer period as shall be applicable in the case of the
repair or reconstruction of any destroyed, damaged or condemned assets,
equipment or property or construction of new assets, equipment or property in
replacement thereof (which, in each case, includes the leasing or purchase of
new real property to replace condemned real property) that requires more than 18
months to complete).

        “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

        “Capital Stock” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding any debt securities convertible into
such equity.

        “Cash Flow Notes” shall mean Indebtedness of Swissco which is: (a) owed
to any Foreign Subsidiary; (b) (i) existing on the Effective Date and set forth
on Schedule 7.01 or (ii) incurred after the Effective Date for the purpose of
advancing cash from such Foreign Subsidiary to GrafTech, Global, the Borrower,
Swissco or a domestic

9

Wholly Owned Subsidiary (and in an amount equal to the amount of cash so
advanced through the creation of such Indebtedness); (c) subordinated to the
payment in full of all obligations of Swissco in respect of the Swissco Note and
its Guarantee of the Obligations (except to the extent prohibited by applicable
law); (d) to the extent held by a Guarantor, pledged under a Pledge Agreement of
such Guarantor to secure the Obligations; and (e) limited in recourse to the
assets of Swissco other than the Capital Stock of the Subsidiaries owned by
Swissco (except to the extent prohibited by applicable law).

        “Cash Interest Expense” shall mean, with respect to GrafTech, Global,
the Borrower and the Subsidiaries on a consolidated basis for any period,
without duplication, Interest Expense for such period, less the sum for such
period of (a) pay-in-kind Interest Expense (including the payment of interest in
respect of Convertible Debentures, Convertible Debenture Refinancing Debt,
Senior Notes or Senior Notes Refinancing Debt in common stock of GrafTech),
(b) the amortization or write-off of debt discounts or deferred issuance costs
or fees in respect of Interest/Exchange Rate Protection Agreements and (c) the
amortization of fees paid by GrafTech, Global, the Borrower or any Subsidiary on
or prior to June 30, 2005, in connection with the transactions under this
Agreement consummated on the Effective Date.

        “Cash Management Arrangements” shall mean (a) agreements in respect of
treasury, depository and other cash management services, including intra-day and
overdraft facilities and other similar facilities in various currencies, and
including cash pooling, zero balance and sweep accounts, that (b) have been
designated by Global in a written notice to the Administrative Agent as Cash
Management Arrangements, which notice has not been revoked by a written notice
to the Administrative Agent executed by Global and, if any obligation is
outstanding under such Cash Management Arrangement, the Lender or Affiliate of a
Lender that is a party to such Cash Management Arrangement.

        “CERCLA” shall have the meaning given such term in the definition of
“Environmental Law”.

        “CFC” shall mean (a) each Subsidiary that is a “controlled foreign
corporation” for purposes of the Code and (b) each subsidiary of each such
controlled foreign corporation.

        “CFC Guarantor” shall mean, at any time, each CFC that has outstanding
at such time a Guarantee under any Guarantee Agreement in respect of the CFC
Obligations.

        “CFC Obligations” shall mean each Obligation in respect of which a CFC
is the primary obligor.

        A “Change in Control” shall be deemed to have occurred if (a) GrafTech
should fail to own directly, beneficially and of record, free and clear of any
and all Liens (other than Liens in favor of the Collateral Agent pursuant to the
Domestic Pledge

10

Agreement and the DOJ Lien), 100% of the issued and outstanding capital stock of
Global or the Borrower; (b) any person or group (within the meaning of
Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the Effective
Date), other than members of management of GrafTech, Global, the Subsidiaries or
the Borrower holding voting stock of GrafTech or options to acquire such voting
stock on the Effective Date, shall own beneficially, directly or indirectly,
shares representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of GrafTech; (c) a
majority of the seats (excluding vacant seats) on the board of directors of
GrafTech shall at any time after the Effective Date be occupied by persons who
were neither (i) nominated by a majority of the board of directors of GrafTech
or its nominating committee, nor (ii) appointed by directors so nominated; or
(d) a change in control with respect to GrafTech, Global or the Borrower (or
similar event, however denominated) shall occur under and as defined in any
indenture or agreement in respect of Indebtedness in an aggregate outstanding
principal amount in excess of $7,500,000 to which GrafTech, Global, the Borrower
or any Subsidiary is party.

        “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

        “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans or Loans under any term or revolving loan commitments
established under Section 10.02(c), and (b) any Commitment, refers to whether
such Commitment is a Revolving Commitment or a term or revolving loan commitment
established under Section 10.02(c).

        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        “Collateral” shall mean any and all “collateral” as defined or described
in any Security Document.

        “Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the Secured Parties.

        “Collateral and Guarantee Requirement” shall mean, at any time, that:

          (a)  one or more Pledge Agreements (or supplements thereto) shall have
been duly executed by GrafTech, Global, the Borrower, Swissco and each
Subsidiary that is not a CFC (other than AET or any Unrestricted Subsidiary)
existing at such time and owning any Capital Stock or Indebtedness (including
the


11

  Intercompany Loans, the Intercompany Foreign Borrower Loans and the Cash Flow
Notes and including Capital Stock and any Indebtedness of AET and Unrestricted
Subsidiaries, but excluding prior to the retirement or cancelation thereof any
Senior Notes, Senior Notes Refinancing Debt, Convertible Debentures or
Convertible Debenture Refinancing Debt that GrafTech or the Borrower shall have
elected to retire or cancel and that shall be retired or canceled promptly after
such election) of GrafTech, Global, the Borrower, Swissco, any other Subsidiary
or any other person, shall have been delivered to the Collateral Agent and shall
be in full force and effect, and such Capital Stock and Indebtedness owned by or
on behalf of each such pledgor shall have been duly and validly pledged under a
Pledge Agreement (or, to the extent not evidenced by any instrument, under a
Security Agreement) to the Collateral Agent for the ratable benefit of the
Secured Parties, and certificates or other instruments representing such Capital
Stock or Indebtedness (to the extent such Indebtedness is evidenced by an
instrument), accompanied by stock powers or other instruments of transfer
endorsed in blank, shall be in the actual possession of the Collateral Agent;
provided, however, that in the case of a pledge by Global, the Borrower or any
Subsidiary of voting Capital Stock in a CFC, such pledge may be limited to 65%
of such voting Capital Stock of such CFC; and provided further, however, that no
person shall be required to pledge any Intercompany Senior Loan or any
Intercompany Senior Loan Guarantee;


          (b)  one or more Security Agreements (or supplements thereto) shall
have been duly executed by GrafTech, Global, the Borrower, Swissco and each
Subsidiary that is not a CFC (other than AET or any Unrestricted Subsidiary)
existing at such time, shall have been delivered to the Collateral Agent and
shall be in full force and effect (and all consents of third parties required
for the effectiveness or enforceability of the Liens created by such Security
Agreements shall have been obtained), and each document (including each Uniform
Commercial Code financing statement or similar filing and each filing with
respect to intellectual property owned by GrafTech, Global, the Borrower,
Swissco or any Subsidiary party to any Security Agreement) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid, legal and perfected first-priority security
interest in and lien on the Collateral subject to the applicable Security
Agreement (subject to any Lien expressly permitted by Section 7.02) shall have
been so filed, registered or recorded, and evidence thereof reasonably
satisfactory to the Collateral Agent shall have been delivered to the Collateral
Agent; provided, however, that in the case of any security interest granted
under any such Security Agreement by Global, the Borrower or any Subsidiary in
voting Capital Stock of a CFC, such pledge may be limited to 65% of such voting
Capital Stock of such CFC; and provided further, however, that no person shall
be required to grant any security interest in any Intercompany Senior Loan or
any Intercompany Senior Loan Guarantee;


12

          (c)(i) each of the Mortgages relating to each of the Mortgaged
Properties shall have been duly executed by the parties thereto and delivered to
the Collateral Agent and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those expressly
permitted under Section 7.02, (iii) each of such Mortgages shall have been filed
and recorded in the recording office referred to in Section 4.19(d) and the
Collateral Agent shall have received evidence satisfactory to it of each such
filing and recordation and (iv) the Collateral Agent shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company, together with such endorsements,
coinsurance and reinsurance as may reasonably be requested by the Collateral
Agent and the Lenders, insuring such Mortgages as valid first liens on such
Mortgaged Properties, free of Liens other than those expressly permitted under
Section 7.02, together with such surveys, abstracts, appraisals and legal
opinions as may be required to be furnished pursuant to the terms of such
Mortgages or as may reasonably be requested by the Collateral Agent or the
Lenders in respect thereof;


          (d)  a Guarantee Agreement referred to in clause (a) of the definition
of Guarantee Agreement (or a supplement thereto) shall have been duly executed
by GrafTech, Global and each Domestic Subsidiary (other than AET or any
Unrestricted Subsidiary) existing at such time and delivered to the Collateral
Agent and shall be in full force and effect;


          (e)  the Indemnity, Subrogation and Contribution Agreement (or
supplements thereto) shall have been duly executed by GrafTech, Global, the
Borrower and each Domestic Subsidiary (other than AET or any Unrestricted
Subsidiary) existing at such time and delivered to the Collateral Agent and
shall be in full force and effect;


          (f)  a Guarantee Agreement shall have been duly executed by Swissco
and each other Foreign Subsidiary that is not a CFC and delivered to the
Collateral Agent and shall be in full force and effect;


          (g)        at all times on and after the first date on which the total
aggregate Revolving Exposures shall exceed 50% of the total aggregate Revolving
Commitments, each CFC shall have taken all actions required to Guarantee and to
secure with all its assets the CFC Obligations, including (i) its own
Intercompany Foreign Borrower Note, if any, and the Intercompany Foreign
Borrower Notes of the other CFCs that are Intercompany Foreign Borrowers and
(ii) its own Obligations as an LC Subsidiary, if any, and the Obligations of the
other CFCs that are LC Subsidiaries;


          (h)        Swissco and each other Foreign Subsidiary that is a Loan
Party (other than an Excluded Foreign Loan Party) shall at all times be treated
as a “disregarded entity” or a partnership, as the case may be, under the Code
and shall not at any time be a CFC or take any action (nor shall any action be
taken by


13

  GrafTech, Global, the Borrower or any Subsidiary) that could result in it
becoming a CFC;


          (i)        at all times on and after the AET Conversion Date,
paragraphs (a) through (h) above shall apply as if each exception for AET did
not appear therein and AET were a domestic Wholly Owned Subsidiary that is
required to be a Loan Party; and


          (j)  GrafTech, Global, the Borrower and each Subsidiary shall have
each obtained all consents and approvals required to be obtained by it in
connection with the execution and delivery of each Loan Document to which it is
party, the incurrence and the performance of its obligations thereunder and the
granting by it of the Liens thereunder.


Notwithstanding the foregoing:

          (1)        a Subsidiary shall not be required to Guarantee any
Obligation or CFC Obligation or pledge or grant any security interest or Lien
(A) if GrafTech shall have advised the Administrative Agent that it would be a
violation of applicable law (or, in the case of a pledge of Capital Stock of an
Unrestricted Subsidiary or a person that is not a Wholly Owned Subsidiary, a
violation of an applicable contract in respect of which the Administrative Agent
shall have determined under clause (B) of this subparagraph that obtaining a
consent shall not be required) for such Subsidiary to take such action or (B) if
and for so long as, in the judgment of the Administrative Agent, in consultation
with the Borrower, the contractual, operational, expense, tax or regulatory
consequences or difficulty of taking such action would not, in light of the
benefits to accrue to the Lenders, justify taking such action;


          (2)        the Administrative Agent may grant extensions of time for
the perfection of security interests in particular assets (including extensions
beyond the Effective Date for the perfection of security interests in the assets
of the Loan Parties on the Effective Date) where it determines that perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Security
Documents;


          (3)        the Collateral Agent is expressly authorized upon the
request of the Borrower to release or authorize the release of any Collateral or
Guarantee previously delivered in respect of any Obligation or CFC Obligation
that at the time of such request is not required in order for the Collateral and
Guarantee Requirement to be satisfied;


          (4)        no Default or Event of Default shall arise from any
inadvertent failure to comply in any immaterial respect with the provisions of
this Collateral and Guarantee Requirement if the Borrower and the other Loan
Parties shall have attempted in good faith to comply herewith and shall (upon
becoming aware of such inadvertent failure to comply) take prompt action to
effect compliance; and


14

          (5)        any Excluded Foreign Loan Party may elect to become a CFC
and the Collateral Agent is expressly authorized upon the request of the
Borrower after the effectiveness of such election, so long as no Default or
Event of Default has occurred and is continuing at the time of such request, to
release any Collateral or Guarantee previously delivered in respect of any
Obligation that would not have been required to have been delivered in order for
the Collateral and Guarantee Requirement to have been satisfied had such
Excluded Foreign Loan Party been a CFC at all relevant times hereunder.


        “Commitment” shall mean a Revolving Commitment or a term or revolving
loan commitment established under Section 10.02(c).

        “Commodity Rate Protection Agreement” shall mean any commodity hedging
agreement or arrangement entered into by the Borrower or any Subsidiary and
designed to protect against fluctuations in prices of commodities (including
oil, petroleum coke, natural gas and electricity).

        “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.

        “Convertible Debenture Guarantees” shall mean: (a) each of the
Guarantees of the Convertible Debentures outstanding on the Effective Date and
set forth on Schedule 7.01; and (b) each Guarantee of the Convertible Debentures
or any Convertible Debenture Refinancing Debt or Convertible Debenture Loan from
time to time required to be provided by GrafTech, Global, the Borrower or any
Domestic Subsidiary by the terms of the Convertible Debentures (as such terms
are in effect on the Effective Date) or by the analogous terms of any
Convertible Debenture Refinancing Debt; provided, however, that no Convertible
Debenture Guarantee may be secured by any asset.

        “Convertible Debenture Loans” shall mean the intercompany senior loans
made by GrafTech to the Borrower and Global with proceeds from the issuance of
the Convertible Debentures or Convertible Debenture Refinancing Debt.

        “Convertible Debenture Refinancing Debt” shall mean Indebtedness of
GrafTech, the net proceeds of which shall have been used to refinance
Convertible Debentures to the extent then outstanding; provided, however, that
(a) the incurrence thereof (after giving effect to the related repurchase,
redemption or prepayment of Convertible Debentures) shall not result in (i) the
outstanding aggregate principal amount of Convertible Debentures and Convertible
Debenture Refinancing Debt exceeding $225,000,000 or (ii) if at the time of such
incurrence the Leverage Ratio at the end of the most recent fiscal quarter for
which financial statements shall have been received under Section 6.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such incurrence of
Convertible Debenture Refinancing Debt as if such incurrence had occurred on the
first day of the relevant period for such computation) shall be greater than the

15

Leverage Ratio at December 31, 2004, an increase in the then outstanding
aggregate principal amount of Convertible Debentures and Convertible Debenture
Refinancing Debt; (b) such Indebtedness shall not have an earlier maturity date
or decreased weighted average life than the Convertible Debentures; (c) such
Indebtedness shall not be secured by any asset; (d) such Indebtedness shall not
benefit from any Guarantee other than unsecured Guarantees by GrafTech, Global
and Domestic Subsidiaries that are Loan Parties; (e) no Default or Event of
Default shall have occurred and be continuing at the time such Indebtedness is
incurred; and (f) such Indebtedness shall be convertible Indebtedness having
terms, taken as a whole, no less favorable to the Lenders than the terms of the
Convertible Debentures in effect on the Effective Date (and in any event not
containing any right of a holder to receive a cash payment in any circumstance
in which the holders of the Convertible Debentures would not have received a
cash payment); provided further, however, that in the event that GrafTech and
the Borrower elect to refinance Senior Notes and Convertible Debentures with a
single issuance of Indebtedness, the portion of such Indebtedness in excess of
that used to refinance Senior Notes shall constitute Convertible Debentures
Refinancing Debt if (i) such Indebtedness satisfies the conditions set forth in
clauses (b) through (f) of the definition of Senior Notes Refinancing Debt (and,
if such Indebtedness is convertible Indebtedness, the condition set forth in
clause (f) above), (ii) the incurrence thereof (after giving effect to the
related repurchase, redemption or prepayment of Senior Notes and Convertible
Debentures) shall not result in (A) the outstanding aggregate principal amount
of Senior Notes, Senior Notes Refinancing Debt, Convertible Debentures and
Convertible Debenture Refinancing Debt exceeding $675,000,000, (B) at any time
that the Leverage Ratio at the end of the most recent fiscal quarter for which
financial statements shall have been received under Section 6.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such incurrence of
Convertible Debenture Refinancing Debt and any related incurrence of Senior
Notes Refinancing Debt as if such incurrence had occurred on the first day of
the relevant period for such computation) shall be greater than the Leverage
Ratio at December 31, 2004, an increase in the outstanding aggregate principal
amount of Senior Notes, Senior Notes Refinancing Debt, Convertible Debentures
and Convertible Debenture Refinancing Debt, (C) an increase in the Senior Notes
Pledged Amount or (D) an increase in the Senior Notes Priority Pledged Amount
that would result in the aggregate amount thereof exceeding by the greater of
10% or $15,000,000 the Senior Notes Priority Pledged Amount as of the Effective
Date and (iii) the annual interest expense to be incurred in respect of such
Indebtedness during each calendar year during the term of this Agreement shall
be less than the aggregate annual interest expense to be incurred during such
calendar year in respect of the Senior Notes and Convertible Debentures to be
refinanced by such Indebtedness (it being understood that all payments in
respect of premium or make-whole requirements, underwriting discounts or
commissions and other fees and costs of issuance shall for purposes of the
computation required under this clause (iii) be amortized, and any original
issuance discount shall be deemed to accrete, on a straight-line basis over the
life of the applicable refinancing Indebtedness, without duplication).

        “Convertible Debentures” shall mean the 1 5/8% Convertible Senior
Debentures due 2024 of GrafTech.

16

        “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.

        “Disposition Pending Reinvestment” shall mean any sale or other
disposition of any asset or Capital Stock made in reliance on Section 7.05(i) in
respect of which and to the extent that Global shall have delivered a
certificate of Global signed by a Responsible Officer of Global to the
Administrative Agent (a) setting forth Global’s intention to use the Net
Proceeds thereof to reinvest pursuant to Capital Expenditures or Permitted
Subsidiary Investments in assets useful in the business of Global and the
Subsidiaries (including by way of a purchase of Capital Stock of any person
holding such assets) and (b) certifying that (i) Global has caused such Net
Proceeds to be so used (it being understood that Global may elect to deem such
Net Proceeds to have been applied to effect any prior Capital Expenditure or
Permitted Subsidiary Investments made in reliance on any other provision
hereunder if such certificate of Global so specifies, and such Capital
Expenditure or Permitted Subsidiary Investment shall be deemed to have been
effected with Available Disposition Proceeds and shall no longer constitute
usage of such other provision upon the delivery of such certificate) or (ii)
Global has caused such Net Proceeds to be deposited pending such reinvestment in
a collateral account maintained with the Administrative Agent to secure the
Obligations on terms and under documentation satisfactory to the Administrative
Agent; provided, however, that (A) Global may elect to satisfy the requirement
under this sentence to deposit amounts in a collateral account by instead
prepaying outstanding Revolving Loans and specifying in such certificate that a
portion of the Revolving Commitments equal to the amount of such prepayment
shall be blocked and not be available for any purpose except to the extent that
Global provides the Administrative Agent with further written notice that it has
used or will within 5 Business Days use the proceeds of a Borrowing to reinvest
as specified under this definition (and, if Global provides such a notice with
respect to its intent so to use such proceeds and fails so to apply all such
proceeds within such 5 Business Day period, the Borrower shall repay the unused
portion of such proceeds on the last day of such period and a block on
availability under the Revolving Commitments shall be reinstated in the amount
of such unused proceeds) and (B) the aggregate amount of reinvestments in
Permitted Subsidiary Investments that are not Permitted Acquisitions that may be
included for purposes of delivering any notice or making any calculation to be
made in determining compliance with the provisions of this definition and the
related covenant requirements shall be limited to $50,000,000. Global may elect
to treat the occurrence of the AET Conversion Date as a reinvestment described
above by delivering to the Administrative Agent a certificate of Global signed
by a Financial Officer of Global to that effect and certifying as to the fair
market value of AET as of the AET Conversion Date and including a report in
scope and detail reasonably satisfactory to the Administrative Agent as to the
manner of and basis for the determination of such fair market value, and upon
the delivery of such certificate Global shall be deemed to have reinvested
Available Disposition Proceeds in an amount equal to the amount of the fair
market value ascribed to AET in such certificate; provided, however, that, if
the Borrower shall have delivered a notice electing the modifications
contemplated by the proviso of the definition of AET Conversion Date, then the
occurrence of the AET Conversion Date shall not be treated as such a
reinvestment until a further notice revoking such modifications has been
delivered. To the extent that any Permitted

17

Acquisition or the occurrence of the AET Conversion Date is applied by Global to
increase the Base Credit Limit, it cannot thereafter be treated as a
reinvestment of Available Disposition Proceeds for purposes of the provisions
relating to Dispositions Pending Reinvestment.

        “Disqualified Stock” shall mean any Capital Stock that by its terms (or
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
final maturity of the latest maturing Loan.

        “DOJ Lien” shall mean the lien of the U.S. Department of Justice on the
assets of GrafTech with respect to antitrust proceedings against GrafTech.

        “Dollars” or “$” shall mean the lawful money of the United States of
America.

        “Domestic Pledge Agreement” shall mean a Pledge Agreement substantially
in the form of Exhibit B among GrafTech, Global, the Borrower, Swissco, each
Domestic Subsidiary owning Capital Stock or Indebtedness (except as otherwise
provided in the definition of Collateral and Guarantee Requirement) of GrafTech,
Global, the Borrower, any Subsidiary or any other person, each other Foreign
Subsidiary that shall have become a party thereto in order to satisfy the
Collateral and Guarantee Requirement and the Collateral Agent for the benefit of
the Secured Parties.

        “Domestic Subsidiary” shall mean a Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

        “EBITDA” shall mean, with respect to GrafTech, Global, the Borrower and
the Subsidiaries on a consolidated basis for any period, the consolidated net
income of GrafTech, Global, the Borrower and the Subsidiaries for such period,
plus, to the extent deducted in computing such consolidated net income, without
duplication, the sum of (a)(i) income tax expense and (ii) withholding tax
expense incurred in connection with cross border transactions involving Foreign
Subsidiaries, (b) interest expense, (c) depreciation and amortization expense,
(d) any special charges and any extraordinary or non-recurring losses, (e) other
non-cash items reducing consolidated net income, (f) non-cash exchange,
translation or performance losses relating to any Interest/Exchange Rate
Protection Agreements or currency or interest rate fluctuations, (g) fees, costs
and expenses paid by GrafTech, Global, the Borrower or any Subsidiary on or
prior to June 30, 2005, in connection with the transactions under this Agreement
consummated on the Effective Date, and (h) to the extent permitted to be
incurred under Section 7.09, and in an aggregate amount during the term of this
Agreement not to exceed $50,000,000, any premium or make-whole costs incurred
upon the prepayment, redemption or conversion of Senior Notes or Convertible
Debentures, minus, to the extent added in computing such consolidated net
income, without duplication, (i) interest

18

income, (ii) extraordinary or non-recurring gains, (iii) other non-cash items
increasing consolidated net income, (iv) non-cash exchange, translation or
performance gains relating to any Interest/Exchange Rate Protection Agreements
or currency or interest rate fluctuations, and (v) all cash payments made during
such period on account of reserves and other non-cash charges added to EBITDA in
a previous period, which previous period ends on or after December 31, 2004.

        “Effective Date” shall mean the date on which the conditions specified
in Section 5.01 are satisfied (or waived in accordance with Section 10.02).

        “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the euro in one or
more member states.

        “environment” shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, the workplace or as otherwise defined in any Environmental
Law.

        “Environmental Claim” shall mean any written accusation, allegation,
notice of violation, claim, demand, order, directive, cost recovery action or
other cause of action by, or on behalf of, any Governmental Authority or any
other person for damages, injunctive or equitable relief, personal injury
(including sickness, disease or death), Remedial Action costs, tangible or
intangible property damage, natural resource damages, nuisance, pollution, any
adverse effect on the environment caused by any Hazardous Material, or for
fines, penalties or restrictions, resulting from or based upon: (a) the threat,
the existence, or the continuation of the existence of a Release (including
sudden or non-sudden, accidental or non-accidental Releases); (b) exposure to
any Hazardous Material; (c) the presence, use, handling, transportation,
storage, treatment or disposal of any Hazardous Material; or (d) the violation
or alleged violation of any Environmental Law or Environmental Permit.

        “Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, to the preservation or reclamation of natural resources, to the
treatment, storage, disposal, Release or threatened Release of any Hazardous
Material or to human health or safety, including the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq., the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”), the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901, et seq., the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970,
as amended, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act of 1976,
15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. §§ 11001 et seq., the National Environmental Policy Act
of 1975, 42 U.S.C. §§ 4321 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C.

19

§§ 300(f)     et seq., and any similar or implementing state or foreign law, and
all amendments thereto or regulations promulgated thereunder.

        “Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.

        “Equity Proceeds” shall mean Net Proceeds received by GrafTech from the
issuance or sale by GrafTech of any Capital Stock (other than Disqualified
Stock) of GrafTech (other than sales of Capital Stock of GrafTech to directors,
officers or employees of GrafTech, Global, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements).

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414 of the Code.

        “euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

        “Euro Swingline Rate” shall mean, with respect to any Swingline Loan
denominated in euros for any day, the rate at which euro deposits with interest
periods of one day are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at the time the Administrative Agent determines such rate on such day.

        “Eurocurrency”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

        “Event of Default” shall have the meaning given such term in
Article VIII.

        “Exchange Rate” shall mean on any day, for purposes of determining the
US Dollar Equivalent of any other currency, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such an agreement, such Exchange Rate shall be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of Dollars for
delivery two Business Days later; provided, however, that if, at the time of any
such determination, for

20

any reason, no such spot rate is being quoted, the Administrative Agent may, in
consultation with the Borrower, use any reasonable method it deems appropriate
to determine such rate. Any such determination shall be conclusive absent
manifest error.

        “Exchange Rate Date” shall mean, if on such date any outstanding
Revolving Exposure is (or any Revolving Exposure that has been requested at such
time would be) denominated in a currency other than Dollars, each of:

        (a)        the last Business Day of each calendar month,

        (b)        if an Event of Default has occurred and is continuing, any
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion, and

        (c)        each date (with such date to be reasonably determined by the
Administrative Agent in consultation with the Borrower) that is on or about the
date of (i) a Borrowing Request or an Interest Election Request with respect to
any Revolving Borrowing or (ii) each request for the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan.

        “Excluded Foreign Loan Parties” shall mean (a) UCAR Holdings, S.A.S.,
UCAR SNC and UCAR Limited and (b) each other Foreign Subsidiary that after the
Effective Date (i) shall either cease to be a CFC or shall be acquired or formed
as a person that is not a CFC and (ii) in respect of which the Borrower shall at
the time of such cessation, acquisition or formation have delivered written
notice to the Administrative Agent specifying that such Foreign Subsidiary is to
be an Excluded Foreign Loan Party.

        “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower or any LC Subsidiary hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under which such recipient is
organized or in which its principal office is located, or in which its
applicable lending office is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.18(b)),
any withholding tax that is imposed by the United States of America on amounts
payable to such Foreign Lender (i) to the extent that such tax is in effect and
would apply as of the date such Foreign Lender becomes a party to this Agreement
or relates to payments received by a new lending office designated by such
Foreign Lender and is in effect and would apply at the time such lending office
is designated or (ii) that is attributable to such Foreign Lender’s failure to
comply with Section 2.16(e), except, in the case of clause (i) above, to the
extent, and only to the extent, that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower or any LC
Subsidiary with respect to such withholding tax pursuant to Section 2.16(a).

21

        “Existing Credit Agreement” shall mean the Credit Agreement dated as of
February 22, 2000, as amended prior to the date hereof, among GrafTech, Global,
the Borrower, the LC Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New
York), as administrative agent.

        “Existing Letters of Credit” shall mean the letters of credit issued
under the Existing Credit Agreement and described on Schedule 2.05(j).

        “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such person.

        “Financial Statement Delivery Date” shall mean the 75th day following
the end of each fiscal year of GrafTech, and the 40th day following the end of
each of the first three fiscal quarters in each fiscal year of GrafTech.

        “Foreign Lender” shall mean any Lender that is organized under the laws
of a jurisdiction other than the United States of America or a political
subdivision thereof.

        “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

        “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States applied on a consistent basis or, when
reference is made to another jurisdiction, generally accepted accounting
principles in effect from time to time in such jurisdiction applied on a
consistent basis.

        “Global” shall mean GrafTech Global Enterprises Inc., a Delaware
corporation.

        “Governmental Authority” shall mean the government of the United States
of America, any other nation or any political subdivision of any of them,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

        “GrafTech” shall mean GrafTech International Ltd., a Delaware
corporation.

22

        “GrafTech Senior Secured Leverage Ratio” shall have the meaning given
such term in Section 7.12.

        “Guarantee” of or by any person shall mean (a) any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any collateral securing the payment of such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the holders
of such Indebtedness of the payment of such Indebtedness, (iii) to maintain any
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (iv) entered into for the purpose of assuring in any other
manner the holders of such Indebtedness of the payment thereof or to protect
such holders against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such person securing any Indebtedness of any other person,
whether or not such Indebtedness is assumed by such person; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets or Capital Stock
permitted under this Agreement.

        “Guarantee Agreement” shall mean (a) a Guarantee Agreement substantially
in the form of Exhibit C by GrafTech, Global and each Domestic Subsidiary
(except as otherwise provided in the definition of Collateral and Guarantee
Requirement) in favor of the Collateral Agent for the benefit of the Secured
Parties and (b) in connection with the Guarantees of the Obligations by Swissco
and other Foreign Subsidiaries that are not CFCs and the Guarantees of the CFC
Obligations by CFCs, other guarantee agreements or similar agreements (subject
in each case to such limits as shall be required under applicable local law)
giving effect to the Collateral and Guarantee Requirement and in form and
substance reasonably satisfactory to the Collateral Agent.

        “Guarantor” shall mean GrafTech, Global, the Borrower, Swissco and each
Subsidiary that at any time has outstanding at such time a Guarantee under any
Guarantee Agreement in respect of the Obligations.

        “Hazardous Material” shall mean any material meeting the definition of a
“hazardous substance” in CERCLA 42 U.S.C. §9601(14) and all explosive or
radioactive substances or wastes, toxic substances or wastes, pollutants, solid,
liquid or gaseous wastes, including petroleum, petroleum distillates or
fractions or residues, asbestos or asbestos containing materials,
polychlorinated biphenyls (“PCBs”) or materials or equipment containing PCBs in
excess of 50 ppm, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
or that reasonably could form the basis of an Environmental Claim.

23

        “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than progress payments or similar partial or advance
payments not in the nature of Indebtedness related to goods or services to be
sold that are received in the ordinary course of business), (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person upon which interest charges are customarily
paid (other than trade payables incurred in the ordinary course of business),
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person and (i) all obligations of such person as an
account party in respect of letters of credit and bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.

        “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

        “Indemnity, Subrogation and Contribution Agreement” shall mean an
Indemnity, Subrogation and Contribution Agreement substantially in the form of
Exhibit D among GrafTech, Global, the Borrower, the Guarantors (other than
Swissco and the other Foreign Subsidiaries that are Guarantors) and the
Collateral Agent.

        “Index Debt” shall mean (a) the senior, unsecured, long-term
indebtedness for borrowed money of GrafTech, Global or the Borrower that is not
guaranteed by any person (other than GrafTech, Global or the Borrower) or
subject to any other credit enhancement or (b) if the rating on the Indebtedness
referred to in clause (a) is not available, or if using the issuer (or senior
implied) rating of GrafTech would result in a lower Applicable Rate, references
to the rating in effect for the Index Debt shall mean the issuer (or senior
implied) rating of GrafTech.

        “Intercompany Borrower Agreement” shall mean each agreement
substantially in the form of Exhibit E-1 executed and delivered by an
Intercompany Borrower pursuant to Section 5.03.

        “Intercompany Borrowers” shall mean UCAR Carbon Company Inc., Swissco
and each other Domestic Subsidiary that is a Wholly Owned Subsidiary that is
designated as an Intercompany Borrower by the Borrower as provided in
Section 3.04. GrafTech and Global may also act as Intercompany Borrowers;
provided, however, that no amount may be advanced to GrafTech or Global under
any Intercompany Note except

24

to the extent that such amount could otherwise have been paid to it as a
Restricted Payment or as a payment in respect of Indebtedness permitted under
Section 7.06 or 7.09 (and any amount so advanced shall be deemed to have been
paid under, and to reduce the amount thereafter otherwise permitted to be paid
under, Section 7.06 or 7.09, as the Borrower may elect).

        “Intercompany Foreign Borrower” shall mean each Foreign Subsidiary that
is designated as an Intercompany Foreign Borrower by the Borrower as provided in
Section 3.04.

        “Intercompany Foreign Borrower Agreement” shall mean each agreement
substantially in the form of Exhibit E-2 executed and delivered by an
Intercompany Foreign Borrower pursuant to Section 5.03.

        “Intercompany Foreign Borrower Loan” shall mean a loan made by Swissco
to an Intercompany Foreign Borrower in accordance with the provisions of Section
3.01.

        “Intercompany Foreign Borrower Note” shall mean a promissory note in
substantially the form of Exhibit F-1 (with such changes therefrom as may be
required or advisable under applicable local law and acceptable to the
Administrative Agent, such acceptance not to be unreasonably withheld)
evidencing one or more Intercompany Foreign Borrower Loans.

        “Intercompany Loan” shall mean a loan made by the Borrower to an
Intercompany Borrower in accordance with the provisions of Section 3.01 (or the
comparable provisions of the Existing Credit Agreement).

        “Intercompany Note” shall mean a promissory note in substantially the
form of Exhibit F-2 (or the comparable form of the Existing Credit Agreement)
evidencing one or more Intercompany Loans.

        “Intercompany Senior Loan Borrowers” shall mean each of the Foreign
Subsidiaries set forth on Schedule 7.01 as a borrower of an Intercompany Senior
Loan outstanding on the Effective Date and each other Subsidiary that shall from
time to time be designated by the Borrower as an Intercompany Senior Loan
Borrower.

        “Intercompany Senior Loan Guarantees” shall mean: (a) each of the
Guarantees of the Intercompany Senior Loans outstanding on the Effective Date
and set forth on Schedule 7.01; and (b) each Guarantee from time to time
required to be provided by any Intercompany Senior Loan Guarantor of any
Intercompany Senior Loan by the terms of the Senior Notes (as such terms are in
effect on the Effective Date) or by the analogous terms of any Senior Notes
Refinancing Debt; provided, however, that no Intercompany Senior Loan Guarantee
may be secured by any asset (other than a Lien on the Capital Stock of AET then
held by GrafTech, Global or any Subsidiary that is junior to the Lien of the
Lenders thereon on terms no less favorable to the Lenders than the applicable
subordination terms in effect on the Effective Date).

25

        “Intercompany Senior Loan Guarantors” shall mean (a) each of the
Subsidiaries set forth on Schedule 7.01 as a guarantor of an Intercompany Senior
Loan outstanding on the Effective Date and (b) each other person required to
provide a Guarantee of an Intercompany Senior Loan after the Effective Date by
the terms of the Senior Notes (as such terms are in effect on the Effective
Date) or by the analogous terms of any Senior Notes Refinancing Debt.

        “Intercompany Senior Loans” shall mean:

    (a)        the intercompany senior loans made by the Borrower to the
Intercompany Senior Loan Borrowers with proceeds from the issuance of the Senior
Notes that (i) are outstanding on the Effective Date and set forth on Schedule
7.01, (ii) are not secured by any asset (other than a Lien on the Capital Stock
of AET then held by GrafTech, Global or any Subsidiary that is junior to the
Lien of the Lenders thereon on terms no less favorable to the Lenders than the
applicable subordination terms in effect on the Effective Date) and (iii) do not
benefit from any Guarantee (other than Intercompany Senior Loan Guarantees and
the Senior Notes Guarantees); and


    (b)        any refinancing or replacement of all or part of any such
intercompany senior loan with an intercompany senior loan to an Intercompany
Senior Loan Borrower in connection with the incurrence of any Senior Notes
Refinancing Debt, or any replacement of all or part of any such intercompany
senior loan with an intercompany senior loan to a different Intercompany Senior
Loan Borrower at any time, so long as (i) the aggregate outstanding principal
amount of the Intercompany Senior Loans is not increased thereby (other than as
a result of the cumulative effect of currency fluctuations after September 30,
2004), (ii) (A) the Senior Notes Pledged Amount shall not (other than as a
result of the cumulative effect of currency fluctuations after September 30,
2004) be greater after giving effect thereto than the amount of the Senior Notes
Pledged Amount as of the Effective Date and (B) the Senior Notes Priority
Pledged Amount shall not (other than as a result of the cumulative effect of
currency fluctuations after September 30, 2004) after giving effect thereto
exceed by the greater of 10% or $15,000,000 the Senior Notes Priority Pledged
Amount as of the Effective Date, and (iii) clauses (ii) and (iii) of
subparagraph (a) above shall be true for such new intercompany senior loan and
the terms of such new intercompany senior loan shall otherwise be substantially
identical to the intercompany senior loan being refinanced or replaced (except
for changes to interest rates and currency of payments).


The terms of an Intercompany Senior Loan may be changed from time to time to
change interest rates thereon and currency of payments thereunder or as required
to comply with any change in applicable local law.

        “Interest Coverage Ratio” shall have the meaning given such term in
Section 7.11.

26

        “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

        “Interest Expense” shall mean, with respect to GrafTech, Global, the
Borrower and the Subsidiaries on a consolidated basis for any period, the sum of
(a) gross interest expense of GrafTech, Global, the Borrower and the
Subsidiaries for such period on a consolidated basis, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to interest rate protection agreements) payable in connection
with the incurrence of Indebtedness to the extent included in interest expense
and (iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized interest of
GrafTech, Global, the Borrower and the Subsidiaries on a consolidated basis for
such period, minus (c) interest income of GrafTech, Global, the Borrower and the
Subsidiaries on a consolidated basis for such period. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received by Global, the Borrower and the Subsidiaries with
respect to interest rate protection agreements on a consolidated basis for such
period.

        “Interest Payment Date” shall mean (a) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (b) with respect to any Base Rate
Loan (other than a Swingline Loan), the last day of each March, June, September
and December and the date on which such Loan is repaid or converted to a
Eurocurrency Loan and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

        “Interest Period” shall mean, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each affected Lender, any other period not
in excess of twelve months) thereafter, as the Borrower may elect; provided,
however, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period in respect of a Revolving Borrowing that would
otherwise end after the Revolving Maturity Date shall instead end on the
Revolving Maturity Date. For purposes of this definition, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

27

        “Interest/Exchange Rate Protection Agreement” shall mean any interest
rate or currency hedging agreement or arrangement (a) which was entered into by
the Borrower, Global or a Subsidiary prior to the Effective Date or (b) which is
entered into by the Borrower or a Subsidiary after the Effective Date, and in
each case designed to protect against fluctuations in interest rates or currency
exchange rates or to take advantage of reduced interest rates by converting
fixed rate obligations to floating rate obligations.

        “Issuing Bank” shall mean JPMorgan Chase Bank, N.A., in its capacity as
the issuer of Letters of Credit, and its successors in such capacity as provided
in Section 2.05(l). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

        “LC Cash Collateral” shall mean any and all deposits made by the
Borrower pursuant to Section 2.05(i) and interest and other amounts derived from
the investment of such deposited amounts and included in such deposits.

        “LC Disbursement” shall mean a payment made by the Issuing Bank in
respect of a Letter of Credit. The amount of any LC Disbursement made by the
Issuing Bank in an Alternative Currency and not reimbursed by the Borrower or
the applicable LC Subsidiary shall be determined as set forth in paragraph (e)
or (m) of Section 2.05, as applicable.

        “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in Dollars at
such time, (b) the aggregate amount of the US Dollar Equivalents of the undrawn
amounts of all outstanding Letters of Credit denominated in Alternative
Currencies at such time, (c) the aggregate amount of all LC Disbursements
denominated in Dollars that have not yet been reimbursed by or on behalf of the
Borrower or the applicable LC Subsidiary at such time and (d) the aggregate
amount of the US Dollar Equivalents of the amounts of all LC Disbursements
denominated in Alternative Currencies that have not yet been reimbursed by or on
behalf of the Borrower or the applicable LC Subsidiary at such time. The LC
Exposure of any Revolving Lender at any time shall be such Lender’s Applicable
Revolving Percentage of the aggregate LC Exposure.

        “LC Subsidiary” shall mean, at any time, without duplication, each of
(i) the Borrower and (ii) each Wholly Owned Subsidiary that has been designated
as an LC Subsidiary by the Borrower pursuant to Section 2.05(k) and that has not
ceased to be an LC Subsidiary as provided in such Section.

        “LC Subsidiary Agreement” shall mean an LC Subsidiary Agreement
substantially in the form of Exhibit G-1.

        “LC Subsidiary Termination” shall mean an LC Subsidiary Termination
substantially in the form of Exhibit G-2.

28

        “Lenders” shall mean the persons listed on Schedule 2.01 and any other
person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

        “Letter of Credit” shall mean any letter of credit issued pursuant to
this Agreement on behalf of Lenders holding Revolving Commitments.

        “Leverage Ratio” as of the last day of any fiscal quarter shall mean the
ratio of (a) Net Debt as of such day to (b) EBITDA for the four quarter period
ended as of such day.

        “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, (a) if denominated in Dollars, the rate per annum appearing
on Page 3750 of the Dow Jones Market Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period, or (b) if
denominated in euros, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, by reference to the Banking Federation of
the European Union for deposits in euros (as reflected on the applicable
Telerate screen), for a period equal to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the rate at which, as applicable, Dollar deposits of $5,000,000 or euro deposits
of €5,000,000, and for a maturity comparable to such Interest Period, are
offered by the principal London office of the Administrative Agent (or, if
different, the arithmetic average of the rates at which such deposits are
offered by the principal London offices of the Administrative Agent and Bank of
America, N.A.) in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

        “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided,
however, that contractual, statutory and common law rights of set-off shall not
constitute Liens.

29

        “Loan Documents” shall mean this Agreement, any promissory note issued
under Section 2.04(d), the Intercompany Notes, the Intercompany Borrower
Agreements, the Intercompany Foreign Borrower Notes, the Intercompany Foreign
Borrower Agreements, the Guarantee Agreements, the Indemnity, Subrogation and
Contribution Agreement and the Security Documents.

        “Loan Parties” shall mean GrafTech, Global, the Borrower, Swissco and
each other Subsidiary that is a Guarantor of all or substantially all the
Obligations.

        “Loans” shall mean the loans made by the Lenders to the Borrower
pursuant to this Agreement.

        “Local Time” shall mean (a) with respect to a Loan or Borrowing made to
the Borrower in Dollars, New York City time, and (b) with respect to a Loan or
Borrowing made to the Borrower in euros, London time.

        “Material Adverse Effect” shall mean (a) a materially adverse effect on
the assets, business, properties, financial condition or results of operations
of GrafTech, Global, the Borrower and the Subsidiaries, taken as a whole, (b) a
material impairment of the ability of GrafTech, Global, the Borrower or any
Subsidiary to perform any of its material obligations under any Loan Document to
which it is or will be a party or (c) an impairment of the validity or
enforceability of, or a material impairment of the material rights, remedies or
benefits available to the Lenders, the Issuing Banks, the Administrative Agent
or the Collateral Agent under, any Loan Document.

        “Material Obligation” shall mean Indebtedness (other than Indebtedness
under any Loan Document) of, or obligations in respect of any Interest/Exchange
Rate Protection Agreement or Commodity Rate Protection Agreement of, GrafTech,
Global, the Borrower, Swissco or any other Subsidiary, in each case having an
aggregate principal amount in excess of $7,500,000. For purposes of determining
a Material Obligation, the “principal amount” of the obligations of GrafTech,
Global, the Borrower, Swissco or any other Subsidiary in respect of any
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements (or other offsetting agreements that by the terms of the
applicable Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement reduce the amount otherwise due thereunder)) that GrafTech,
Global, the Borrower, Swissco or such other Subsidiary would, as reasonably
determined by a Financial Officer of Global, be required to pay if such
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement were terminated at such time.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Mortgaged Properties” shall mean each parcel of real property and
improvements thereto identified on Schedules 4.23(a)(i) and 4.23(b)(i) as a
Mortgaged Property, and each other parcel of real property and improvements
thereto from time to time hereafter owned in fee or held as a lessee under a
ground lease by GrafTech, Global,

30

the Borrower or any Domestic Subsidiary (other than AET at any time prior to the
AET Conversion Date and other than Union Carbide Grafito, Inc. or any
Unrestricted Subsidiary at any time).

        “Mortgages” shall mean mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents and other security documents reasonably
satisfactory to the Collateral Agent, delivered pursuant to Section 5.01, 5.03
or 6.11.

        “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

        “Net Debt” shall mean, with respect to GrafTech, Global, the Borrower
and the Subsidiaries on a consolidated basis, at any time, (a) Total Debt at
such time, minus (b) the aggregate amount held at such time by GrafTech, Global,
the Borrower and the Subsidiary Loan Parties of (i) Permitted Investments of the
type described in clauses (a), (b), (c), (e) and (to the extent analogous to
such clauses (a), (b), (c) and (e)) (f) of the definition of Permitted
Investments that are denominated in euros or Dollars or other currencies readily
convertible into euros or Dollars, mature 30 days or fewer from the date of
determination and are held in jurisdictions from which funds may be freely
transferred to the Borrower and (ii) cash that is denominated in euros or
Dollars or other currencies readily convertible into euros or Dollars and is
held in jurisdictions from which funds may be freely transferred to the
Borrower, excluding, in the case of each of clauses (i) and (ii), any such cash
or Permitted Investment included in any deposit of the sort described in Section
7.02(h) or otherwise subject to a security interest (other than a security
interest under any Loan Document).

        “Net Proceeds” shall mean, with respect to any event, (a) the cash
proceeds received, but only as and when received, in respect of such event,
including any cash received in respect of any non-cash proceeds, net of (b) the
sum of (i) all reasonable fees, commissions and out-of-pocket expenses, costs
and charges paid by GrafTech, Global, the Borrower and the Subsidiaries to third
parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
Sale and Lease-Back Transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by GrafTech, Global,
the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by GrafTech, Global, the
Borrower and the Subsidiaries, and the amount of any reserves established by
GrafTech, Global, the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer of Global).

31

        “Net Senior Secured Debt” shall mean, with respect to GrafTech, Global,
the Borrower and the Subsidiaries on a consolidated basis, at any time, (a) that
portion of Total Debt which is secured by any assets of GrafTech, Global, the
Borrower or any Subsidiary, other than the Senior Notes or Senior Notes
Refinancing Debt, minus (b) the aggregate amount held at such time by GrafTech,
Global, the Borrower and the Subsidiary Loan Parties of (i) Permitted
Investments of the type described in clauses (a), (b), (c), (e) and (to the
extent analogous to such clauses (a), (b), (c) and (e)) (f) of the definition of
Permitted Investments that are denominated in euros or Dollars or other
currencies readily convertible into euros or Dollars, mature 30 days or fewer
from the date of determination and are held in jurisdictions from which funds
may be freely transferred to the Borrower and (ii) cash that is denominated in
euros or Dollars or other currencies readily convertible into euros or Dollars
and is held in jurisdictions from which funds may be freely transferred to the
Borrower, excluding, in the case of each of clauses (i) and (ii), any such cash
or Permitted Investment included in any deposit of the sort described in Section
7.02(h) or otherwise subject to a security interest (other than a security
interest under any Loan Document).

        “Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower or any Subsidiary under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of GrafTech, Global, the
Borrower and the Subsidiaries under this Agreement and the other Loan Documents
(including, without limitation, all monetary obligations of the Intercompany
Borrowers under the Intercompany Notes and Intercompany Borrower Agreements and
of the Intercompany Foreign Borrowers under the Intercompany Foreign Borrower
Notes and Intercompany Foreign Borrower Agreements, but in each case only for as
long as (A) such Intercompany Note and the rights of the Borrower under the
Intercompany Borrower Agreement relating thereto are pledged to the Collateral
Agent under one or more Security Documents as security for the Obligations and
(B) such Intercompany Foreign Borrower Note and the rights of Swissco under the
Intercompany Foreign Borrower Agreement relating thereto are pledged to (1) the
Borrower under one or more Security Documents as security for the obligations of
Swissco under the Swissco Note and the Intercompany Borrower Agreement of
Swissco and (2) the Collateral Agent under one or more Security Documents as
security for the Obligations Guaranteed under the Swissco Guarantee), (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of GrafTech, Global, the Borrower and the Subsidiaries under or
pursuant to this Agreement and the other Loan Documents, (c) unless otherwise
agreed upon in writing by the applicable Lender party thereto, the due and
punctual payment and

32

performance of all obligations of GrafTech, Global, the Borrower and the
Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Protection Rate Agreement entered into
with any counterparty that (i) is or was a Lender (or an Affiliate thereof) at
the time such Interest/Exchange Rate Protection Agreement or Commodity
Protection Rate Agreement was entered into or (ii)(A) was a “Lender” as defined
in the Existing Credit Agreement (or an Affiliate thereof) at the time such
Interest/Exchange Rate Protection Agreement was entered into and (B) was one of
the initial Lenders under this Agreement (or an Affiliate thereof), (d) all
obligations of GrafTech, Global, the Borrower and the Subsidiaries under the
Guarantee Agreements and (e) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
the obligations of GrafTech, Global, the Borrower and the Subsidiaries, monetary
or otherwise, under each Cash Management Arrangement entered into with (i) any
person that is or was a Lender (or an Affiliate thereof) at the time such Cash
Management Arrangement was entered into or (ii) in the case of any Cash
Management Arrangement in effect on the Effective Date, any person that was a
Lender under this Agreement on the Effective Date (or an Affiliate thereof).

        “Other Taxes” shall mean any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

        “Permitted Acquisition” shall mean any acquisition of all or
substantially all the assets of, or any shares or other equity interests in, a
person or division or line of business of a person (or any subsequent investment
made in a previously acquired Permitted Acquisition) if immediately after giving
effect thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (b) all transactions related thereto shall
be consummated in accordance with applicable laws, (c) any acquired or newly
formed corporation, partnership, association or other business entity shall be a
Subsidiary that is owned directly by Global or a domestic Wholly Owned
Subsidiary or Swissco (unless there is a material tax or legal or other economic
disadvantage in having Global or a domestic Wholly Owned Subsidiary or Swissco
hold such Capital Stock, in which case such Capital Stock may be held directly
by another Foreign Subsidiary) and all actions required to be taken, if any,
with respect to such assets or such acquired or newly formed Subsidiary under
Section 6.11 shall have been taken, (d) GrafTech shall be in compliance, on a
pro forma basis after giving effect to such acquisition or formation, with the
covenants contained in Sections 7.11 and 7.12 recomputed as at the last day of
the most recently ended fiscal quarter of GrafTech for which financial
statements have been delivered under Section 6.04(a) or (b) as if such
acquisition or formation had occurred on the first day of each relevant period
for testing such compliance, and Global shall have delivered to the
Administrative Agent a certificate of Global signed by a Responsible Officer of
Global to such effect, together with all relevant financial information for such
person or division or line of business of a

33

person (including a summary of the financial terms of the acquisition or
investment and the material terms of any joint venture arrangements), (e) the
Availability Condition shall be satisfied following such acquisition and payment
of all related costs and expenses, and (f) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 7.01).

        “Permitted Investments” shall mean: (a) direct obligations of the
United States of America or any agency thereof or obligations guaranteed by the
United States of America or any agency thereof; (b) time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company which is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits aggregating in excess of $250,000,000 (or the
foreign currency equivalent thereof) and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating)
or higher at the time of deposit by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities Act
of 1933, as amended); (c) repurchase obligations with a term of not more than
30 days for underlying securities of the types described in clause (a) above
entered into with a bank or trust company meeting the qualifications described
in clause (b) above; (d) commercial paper, maturing not more than 180 days after
the date of acquisition, issued by a corporation (other than an Affiliate of
GrafTech) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P; (e) securities with
maturities of six months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A2 by Moody’s; (f) in the case of any Subsidiary organized
in a jurisdiction outside the United States:  (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof); provided, however,
that such obligations have a rating of at least A by S&P or A2 by Moody’s (or
the equivalent thereof from comparable foreign rating agencies),
(ii) investments of the type and maturity described in clauses (a) through (e)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies or (iii) investments of the type and maturity
described in clauses (a) through (e) above of foreign obligors (or the parents
of such obligors), which investments or obligors (or the parents of such
obligors) are not rated as provided in such clauses or in clause (ii) above but
which are, in the reasonable judgment of the Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors);
provided, however, that the aggregate face amount outstanding at any time of
such investments of all Foreign Subsidiaries made pursuant to this clause (iii)
does not exceed $50,000,000; (g) mutual funds whose investment guidelines
restrict such funds’ investments to those satisfying the provisions of
clauses (a) through (e) above; and (h) time deposit accounts, certificates of

34

deposit and money market deposits in an aggregate face amount not in excess of
1/2 of 1% of Total Assets as of the end of GrafTech’s most recently completed
fiscal year.

        “Permitted Subsidiary Investment” shall mean any Permitted Acquisition
and any other investment by any Loan Party in, or loan or advance by any Loan
Party to, or any Guarantee by any Loan Party of Indebtedness of, any Subsidiary
or other person that is not a Loan Party that would be a Permitted Acquisition
but for the fact that it is an acquisition of less than all the shares or other
equity interests in such Subsidiary or other person.

        “Permitted Subsidiary Transfer” shall mean the transfer from any
Subsidiary Loan Party to any Subsidiary that is not a Subsidiary Loan Party but
at least 90% of the outstanding Capital Stock of which is owned by Global or a
Wholly Owned Subsidiary of inventory and equipment in the ordinary course of
business consistent with past practice.

        “person” shall mean any natural person, corporation, limited liability
company, business trust, joint venture, association, company, partnership or
Governmental Authority.

        “Plan” shall mean any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

        “Pledge Agreements” shall mean (a) the Domestic Pledge Agreement and
(b) in connection with pledges of Capital Stock in, or Indebtedness owed by,
Foreign Subsidiaries, other pledge agreements or similar agreements giving
effect to the Collateral and Guarantee Requirement and in form and substance
reasonably satisfactory to the Collateral Agent.

        “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A., as its prime rate in
effect at its principal office in New York City. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

        “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

        “Release” shall have the meaning given such term in CERCLA, 42 U.S.C.
§9601(22).

        “Remedial Action” shall mean (a) “remedial action” as such term is
defined in CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions, including
studies and investigations, required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate or in any other
way respond to any Hazardous Material

35

in the environment; (ii) prevent the Release or threat of Release, or minimize
the further Release, of any Hazardous Material; or (iii) monitor the presence of
Hazardous Material in the environment or the progress of any treatment or
abatement program.

        “Reportable Event” shall mean any reportable event as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414).

        “Required Lenders” shall mean, at any time, Lenders having Loans, Letter
of Credit Exposures and unused Commitments (excluding commitments to issue
Letters of Credit) representing more than 50% of the sum of all Loans
outstanding, Letter of Credit Exposures and unused Commitments (excluding
commitments to issue Letters of Credit) at such time.

        “Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

        “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Capital
Stock of GrafTech, Global, the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Capital Stock of GrafTech,
Global, the Borrower or any Subsidiary or any option, warrant or other right to
acquire any such Capital Stock, but not any payments in respect of deferred
compensation, stock appreciation rights, phantom stock or similar arrangements.
“Restricted Payment” shall also include any spin off or other non-cash
distribution effected under Section 7.05(j), but not one effected under Section
7.05(k).

        “Revolving Availability Period” shall mean the period from and including
the Effective Date to but excluding the earlier of (a) the 10th day prior to the
Revolving Maturity Date and (b) the date of termination of the Revolving
Commitments.

        “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

        “Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans pursuant
to Section 2.01, to acquire participations in Letters of Credit pursuant to
Section 2.05 and to acquire participations in Swingline Loans pursuant to
Section 2.19, expressed as an amount representing the maximum aggregate amount
of such Revolving Lender’s Revolving Exposure, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01 or in the Assignment and

36

Assumption pursuant to which Revolving Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Revolving Commitments on
the date hereof is $215,000,000.

        “Revolving Exposure” shall mean, with respect to any Revolving Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s
Applicable Revolving Percentage of the principal amounts of the outstanding
Revolving Loans denominated in Dollars, plus (b) such Lender’s Applicable
Revolving Percentage of the aggregate amount of the US Dollar Equivalents of the
principal amounts of the outstanding Revolving Loans denominated in euros, plus
(c) the aggregate amount of such Lender’s LC Exposure, plus (d) the aggregate
amount of such Lender’s Swingline Exposure.

        “Revolving Lender” shall mean a Lender with a Revolving Commitment.

        “Revolving Loan” shall mean a Loan made pursuant to Section 2.01. Each
Revolving Loan denominated in Dollars shall be a Eurocurrency Loan or a Base
Rate Loan, and each Revolving Loan denominated in euros shall be a Eurocurrency
Loan.

        “Revolving Maturity Date” shall mean July 15, 2010.

        "S&P" shall mean Standard & Poor's.

        “Sale and Lease-Back Transaction” shall have the meaning given such term
in Section 7.03.

        “Secured Parties” shall mean the Agents, each Lender, the Issuing Bank
and each other person to which any of the Obligations is owed.

        “Security Agreements” shall mean (a) a Security Agreement substantially
in the form of Exhibit H among GrafTech, Global, the Borrower and (except as
otherwise provided in the definition of Collateral and Guarantee Requirement)
the Domestic Subsidiaries in favor of the Collateral Agent for the benefit of
the Secured Parties, (b) an Intellectual Property Security Agreement
substantially in the form of Exhibit I between GrafTech, Global, the Borrower
and (except as otherwise provided in the definition of Collateral and Guarantee
Requirement) the Domestic Subsidiaries in favor of the Collateral Agent for the
benefit of the Secured Parties, (c) an Assignment of Claims Agreement of Swissco
in favor of the Collateral Agent for the benefit of the Secured Parties and in
form and substance reasonably satisfactory to the Collateral Agent and (d) in
connection with the creation of security interests in the other assets of
Foreign Subsidiaries, other security agreements or similar agreements giving
effect to the Collateral and Guarantee Requirement and in form and substance
reasonably satisfactory to the Collateral Agent.

        “Security Documents” shall mean the Security Agreements, the Pledge
Agreements, the Mortgages and each other security agreement, control agreement
or other instrument executed and delivered in satisfaction of the Collateral and
Guarantee

37

Requirement or pursuant to Section 6.11 or in connection with the deposit of
collateral with the Administrative Agent as contemplated by the definition of
Disposition Pending Reinvestment or under Section 2.05(i) or otherwise.

        “Senior Notes” shall mean the 10.25% Senior Notes due 2012 of the
Borrower.

        “Senior Notes Guarantees” shall mean: (a) each of the Guarantees of the
Senior Notes outstanding on the Effective Date and set forth on Schedule 7.01;
and (b) each Guarantee of the Senior Notes or any Senior Notes Refinancing Debt
or Intercompany Senior Loan from time to time required to be provided by
GrafTech, Global, the Borrower or any Domestic Subsidiary by the terms of the
Senior Notes (as such terms are in effect on the Effective Date) or by the
analogous terms of any Senior Notes Refinancing Debt; provided, however, that no
Senior Notes Guarantee may be secured by any asset other than (i) the pledge of
Intercompany Senior Loans and the Intercompany Senior Loan Guarantees and (ii) a
Lien on the Capital Stock of AET then held by GrafTech, Global or any Subsidiary
that is junior to the Lien of the Lenders thereon on terms no less favorable to
the Lenders than the applicable subordination terms in effect on the Effective
Date.

        “Senior Notes Pledged Amount” shall mean, as of any date, the equivalent
in Dollars of the aggregate principal amount of the Intercompany Senior Loans
that is subject to the Lien of the Senior Notes or the Senior Notes Refinancing
Debt as of such date. References herein to the amount of the Senior Notes
Pledged Amount as of the Effective Date shall be deemed to be references to the
aggregate principal amount of the Intercompany Senior Loans as of September 30,
2004 (or $348,000,000), as adjusted for the cumulative effect of currency
fluctuations after September 30, 2004.

        “Senior Notes Priority Pledged Amount” shall mean, as of any date, the
equivalent in Dollars of the aggregate principal amount of the Intercompany
Senior Loans that (a) is subject to the Lien of the Senior Notes or the Senior
Notes Refinancing Debt as of such date and (b) is borrowed by an Intercompany
Senior Loan Borrower other than Swissco or any other Loan Party. References
herein to the amount of the Senior Notes Priority Pledged Amount as of the
Effective Date shall be deemed to be references to the aggregate principal
amount of the Intercompany Senior Loans included therein as of September 30,
2004 (or $171,000,000), as adjusted for the cumulative effect of currency
fluctuations after September 30, 2004.

        “Senior Notes Refinancing Debt” shall mean Indebtedness of GrafTech or
the Borrower, the net proceeds of which shall have been used to refinance Senior
Notes to the extent then outstanding; provided, however, that: (a) the
incurrence thereof (after giving effect to the related repurchase, redemption or
prepayment of Senior Notes) shall not result in (i) the outstanding aggregate
principal amount of Senior Notes and Senior Notes Refinancing Debt exceeding
$435,000,000, (ii) at any time that the Leverage Ratio at the end of the most
recent fiscal quarter for which financial statements shall have been received
under Section 6.04(a) or (b) (recomputed on a pro forma basis after giving
effect to such incurrence of Senior Notes Refinancing Debt as if such incurrence
had occurred

38

on the first day of the relevant period for such computation) shall be greater
than the Leverage Ratio at December 31, 2004, an increase in the outstanding
aggregate principal amount of Senior Notes and Senior Notes Refinancing Debt,
(iii) an increase in the Senior Notes Pledged Amount or (iv) an increase in the
Senior Notes Priority Pledged Amount that would result in the aggregate amount
thereof exceeding by the greater of 10% or $15,000,000 the Senior Notes Priority
Pledged Amount as of the Effective Date; (b) such Indebtedness shall not have an
earlier maturity date or decreased weighted average life than the Senior Notes;
(c) such Indebtedness shall not be secured by any asset, other than (i) the
pledge of Intercompany Senior Loans and the Intercompany Senior Loan Guarantees
and (ii) a Lien on the Capital Stock of AET then held by GrafTech, Global or any
Subsidiary that is junior to the Lien of the Lenders thereon on terms no less
favorable to the Lenders than the applicable subordination terms in effect on
the Effective Date; (d) such Indebtedness shall not benefit from any Guarantee
other than Guarantees (that are secured by no Lien other than (i) the pledge of
Intercompany Senior Loans and the Intercompany Senior Loan Guarantees and (ii) a
Lien on the Capital Stock of AET then held by GrafTech, Global or any Subsidiary
that is junior to the Lien of the Lenders thereon on terms no less favorable to
the Lenders than the applicable subordination terms in effect on the Effective
Date) by GrafTech, Global and Domestic Subsidiaries that are Loan Parties; (e)
no Default or Event of Default shall have occurred and be continuing at the time
such Indebtedness is incurred; and (f) such Indebtedness shall have terms, taken
as a whole, no less favorable to the Lenders than the terms of the Senior Notes
in effect on the Effective Date.

        “Significant Subsidiary” shall mean Global, the Borrower, Swissco, any
Intercompany Borrower, any Intercompany Foreign Borrower, any LC Subsidiary, any
Subsidiary owning Capital Stock of an Intercompany Borrower, an Intercompany
Foreign Borrower or an LC Subsidiary and any other Subsidiary that at the date
of any determination (a) accounts for 2.5% or more of the consolidated total
assets of GrafTech, (b) has accounted for 2.5% or more of EBITDA for each of the
two consecutive periods of four fiscal quarters immediately preceding the date
of determination or (c) has been designated by Global in writing to the
Administrative Agent as a Significant Subsidiary, which designation has not
subsequently been withdrawn.

        “Statutory Reserve Rate” shall mean, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fee or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including such

39

Regulation D. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset, fee or
similar requirement.

        “subsidiary” shall mean, with respect to any person (the “parent”) at
any date of determination, any person (other than a natural person or a
Governmental Authority) the accounts of which would be consolidated with those
of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other person (other than a natural person or a Governmental
Authority) (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, at such date, owned, controlled or held, or (b) that is, at such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

        “Subsidiary” shall mean any subsidiary of Global.

        “Subsidiary Loan Party” shall mean any Loan Party that is a Subsidiary.

        “Swingline Exposure” shall mean, at any time, the US Dollar Equivalent
of the aggregate principal amount of all Swingline Loans outstanding at such
time. The Swingline Exposure of any Lender at any time shall be its Applicable
Revolving Percentage of the total Swingline Exposure at such time.

        “Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity
as lender of Swingline Loans.

        “Swingline Loan” shall mean a Loan made pursuant to Section 2.19.

        “Swissco” shall mean UCAR S.A., a Swiss corporation.

        “Swissco Collateral” shall mean Collateral owned by Swissco.

        “Swissco Dilutive Act” shall mean (a) the making of any Restricted
Payment or investment (including by means of the cancelation, compromise or
other reduction of Indebtedness or the contribution thereof to the equity of the
obligor thereon) or the incurrence of any Cash Flow Note, any intercompany or
other Indebtedness for borrowed money or any Guarantee thereof (including
matured or contingent reimbursement obligations in respect of Letters of Credit
that support an obligation that constitutes any such Indebtedness) by Swissco
(b) if, and only if, as a substantially contemporaneous consequence thereof
there could reasonably be expected at such time to be a reduction in the Swissco
Guarantee Amount (after giving effect to any increase to the Swissco Guarantee
Amount to result from any concurrent creation of assets or the consummation of
any related transaction or series of transactions) of not less than the greater
of $10,000,000 and 10% of the Swissco Guarantee Amount in effect immediately
prior thereto. No action shall constitute a Swissco Dilutive Act if (i) after
giving effect thereto the Swissco Guarantee Amount Shortfall is zero, (ii) such
action is taken in the

40

ordinary course consistent with past practices or (iii) such action represents
the incurrence of trade credit.

        “Swissco Guarantee Amount” shall mean, at any time, the equivalent in
Dollars of the maximum amount that would be payable by Swissco under the
Guarantee Agreement of Swissco if fully drawn upon at such time, as such maximum
amount is limited by Schedule II thereof. For purposes hereof (other than
Section 4.25), the “Swissco Guarantee Amount” at any time shall be deemed to be
the amount set forth in the most recent certificate of Swissco or Global signed
by a Financial Officer of Swissco or Global and delivered under Section 5.01(i),
6.04(j) or 6.05(d), as the case may be. The exchange rates used in computing the
Swissco Guarantee Amount set forth in each such certificate shall be exchange
rates reflecting the prevailing exchange rates during the period immediately
preceding the time such certificate is delivered, as determined in good faith by
the applicable Financial Officer.

        “Swissco Guarantee Amount Shortfall” shall mean, at any time, the
amount, if any, by which $100,000,000 exceeds the Swissco Guarantee Amount at
such time.

        “Swissco Note” shall mean the Intercompany Note of Swissco evidencing
its obligations in respect of Intercompany Loans.

        “Swissco Note Amount” shall mean, at any time, the equivalent in Dollars
of the principal amount outstanding under the Swissco Note at such time to the
extent that such amount represents the aggregate amount of the proceeds of
Intercompany Loans made to Swissco by the Borrower after the Effective Date for
use by Swissco in its business (including repayments of Indebtedness incurred as
permitted by Section 7.01(c)) or that were on-lent by Swissco to Intercompany
Foreign Borrowers as Intercompany Foreign Borrower Loans for use in their
businesses (and not repaid, canceled or otherwise discharged, except to the
extent amounts repaid under an Intercompany Foreign Borrower Loan are then held
by Swissco, have been or are being used by Swissco in its business or have been
on-lent by Swissco to other Intercompany Foreign Borrowers as Intercompany
Foreign Borrower Loans for use in their businesses).

        “Swissco Note Reinvestment Amount” shall mean, at any time, the
aggregate amount at such time of increases in the Swissco Note Amount that
Global has elected to treat as an investment or reinvestment in US Collateral
for purposes of the definition of Base Credit Limit.

        “Swissco Senior Secured Leverage Ratio” shall mean, at any date, the
GrafTech Senior Secured Leverage Ratio as of such date recomputed, on a basis
believed in good faith by a Financial Officer of Swissco or Global to be
reasonable, (a) to exclude the Indebtedness and the results of each person
included therein other than Swissco and its subsidiaries (but including the
Obligations and all other Indebtedness Guaranteed by Swissco or its
subsidiaries) and other than the Intercompany Foreign Borrowers and their
subsidiaries and (b) to include transactions, between a person so included and a
person so excluded, that would be excluded in consolidation in accordance with
GAAP in

41

determination of the GrafTech Senior Secured Leverage Ratio as of such date;
provided, however, that (i) the aggregate amount of the Obligations shall be
calculated without regard to the outstanding principal amount of the Swissco
Note, (ii) the aggregate amount of the Obligations included in Indebtedness for
purposes of computing the Swissco Senior Secured Leverage Ratio at any time
shall not exceed the sum of the Swissco Guarantee Amount and the Swissco Note
Amount, and (iii) if the Swissco Senior Secured Leverage Ratio is being computed
in connection with a Borrowing the proceeds of which are to be used for an
acquisition, investment or other transaction, such computation shall be made on
a pro forma basis after giving effect to such transaction.

        “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Tax Sharing Agreement” shall mean (a) the tax sharing agreement dated
February 16, 2000, among GrafTech, Global, the Borrower, UCAR Carbon Company,
Inc., UCAR Holdings II, Inc., UCAR Holdings III, Inc., Union Carbide Grafito,
Inc. and UCAR Composites Inc. and (b) any other tax allocation agreement between
or among GrafTech, Global, the Borrower or any of the Subsidiaries with respect
to consolidated or combined tax returns including Global, the Borrower or any of
the Subsidiaries, but only to the extent that amounts payable from time to time
by Global, the Borrower or any such Subsidiary under any such agreement do not
exceed the corresponding tax payments that Global, the Borrower or such
Subsidiary would have been required to make to any relevant taxing authority had
Global, the Borrower or such Subsidiary not joined in such consolidated or
combined return, but instead had filed returns including only Global, the
Borrower and the Subsidiaries (provided, however, that any such agreement may
provide that, if Global, the Borrower or any such Subsidiary ceases to be a
member of the affiliated group of corporations of which GrafTech is the common
parent for purposes of filing a consolidated federal income tax return (such
cessation, a “Deconsolidation Event”), then Global, the Borrower or such
Subsidiary will indemnify GrafTech with respect to any Federal, state or local
income, franchise or other tax liability (including any related interest,
additions or penalties) imposed on GrafTech as the result of an audit or other
adjustment with respect to any period prior to such Deconsolidation Event that
is attributable to Global, the Borrower, such Subsidiary or any predecessor
business thereof (computed as if Global, the Borrower, such Subsidiary or such
predecessor business, as the case may be, were a stand-alone entity that filed
separate tax returns as an independent corporation), but only to the extent that
any such tax liability exceeds any liability for taxes recorded on the books of
Global, the Borrower or such Subsidiary with respect to any such period).

        “Total Assets” shall mean, with respect to GrafTech, Global, the
Borrower and the Subsidiaries on a consolidated basis at any date of
determination, all assets which would, in accordance with GAAP, be classified on
a consolidated balance sheet of GrafTech, Global, the Borrower and the
Subsidiaries as assets at such date of determination.

        “Total Credit Agreement Exposure” shall mean, at any time, the US Dollar
Equivalent of the sum at such time, without duplication, of (a) all the
Revolving

42

Exposures and (b) the aggregate amount of all outstanding term loans and
revolving credit exposures under incremental credit facilities established under
Section 10.02(c).

        “Total Debt” shall mean, with respect to GrafTech, Global, the Borrower
and the Subsidiaries on a consolidated basis at any time, without duplication,
all Capital Lease Obligations, Indebtedness in respect of the deferred purchase
price of property or services and Indebtedness for borrowed money (including
matured or contingent reimbursement obligations in respect of Letters of Credit
that support an obligation that constitutes any such Indebtedness) of GrafTech,
Global, the Borrower and the Subsidiaries at such time.

        “Total Permitted Credit Agreement Exposure” shall mean, at any time, (a)
the Base Credit Limit, minus (b) the Swissco Guarantee Shortfall Amount at such
time, plus (c) the Swissco Note Amount (less the Swissco Note Reinvestment
Amount) at such time.

        “Transactions” shall have the meaning given such term in Section 4.02.

        “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.

        “Unrestricted Subsidiary” shall mean (a) GrafTech, any subsidiary of
GrafTech (other than Global or the Borrower or any of their subsidiaries) and
any other direct or indirect investment by GrafTech or any such subsidiary in
the Capital Stock of any other person (other than Global, the Borrower or any
Subsidiary) so long as (i) none of the Capital Stock or other ownership
interests of such subsidiary or other person is owned by Global, the Borrower or
any of the Subsidiaries, (ii) GrafTech shall have notified the Administrative
Agent of its acquisition or creation of such subsidiary or such other investment
and its ownership interest therein concurrently with such acquisition, creation
or investment and the intended purposes of such subsidiary or investment,
(iii) if any such subsidiary shall be part of a consolidated, combined or
unitary tax return together with GrafTech, Global, the Borrower or any of the
Subsidiaries, such subsidiary (unless it is a CFC) shall have entered into the
Tax Sharing Agreement existing at the time of such acquisition or creation (or
another tax sharing agreement containing terms which, in the reasonable judgment
of the Administrative Agent, are customary in similar circumstances to provide
an appropriate allocation of tax liabilities and benefits), (iv) except in the
case of GrafTech as permitted in the proviso below, none of GrafTech, Global,
the Borrower and the Subsidiaries shall have any contingent liability in respect
of such subsidiary or investment or any obligations thereof and (v) any such
subsidiary or investment shall be capitalized solely from the following sources:
(A) any investment by any person other than GrafTech, Global, the Borrower and
the Subsidiaries; (B) Indebtedness issued by such subsidiary or person, or any
of its subsidiaries, (other than Indebtedness to GrafTech, Global, the Borrower
or any Subsidiary) that is nonrecourse to GrafTech, Global, the Borrower and the
Subsidiaries (except in the case of GrafTech as otherwise permitted by the
proviso below), or proceeds thereof; (C) Capital Stock of such subsidiary or
person, or any other Unrestricted Subsidiary, or

43

proceeds thereof, other than Capital Stock sold to GrafTech, Global, the
Borrower or any Subsidiary; and (D) proceeds of investments permitted to be made
in Unrestricted Subsidiaries pursuant to Section 7.04; provided, however, that
GrafTech may incur a contingent liability or Indebtedness in a specified and
limited amount in respect of such a subsidiary or investment if it would at the
time of such incurrence be permitted to make an additional investment in such
subsidiary or investment in the amount of such incurrence and the amount so
incurred shall thereafter constitute an investment in such subsidiary or
investment in such amount for purposes of calculating compliance with
Section 7.04; and (b) any subsidiary of an Unrestricted Subsidiary.

        “US Collateral” shall mean Collateral owned by GrafTech, Global, the
Borrower or any other Loan Party that is a Domestic Subsidiary. US Collateral
shall include the Swissco Note to the extent of the Swissco Note Reinvestment
Amount, but shall exclude all other Indebtedness owed by any Foreign Subsidiary
and all Capital Stock in any Foreign Subsidiary.

        “US Dollar Equivalent” shall mean, on any date of determination,
(a) with respect to any amount in Dollars, such amount, and (b) with respect to
any amount in euros or any other currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such currency in effect at such time under the
provisions of such Section.

        “USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L.
107-56(signed into law October 26, 2001)).

        “Wholly Owned Subsidiary” shall mean a Subsidiary of Global (a) at least
99% of the Capital Stock of which (other than directors’ qualifying shares) is
owned by Global or another Wholly Owned Subsidiary or (b) solely in the case of
UCAR Grafit OAO, a Russian corporation, AET, UCAR Carbon Mexicana S.A. de C.V.,
UCAR Carbon S.A. or any subsidiary of any of the foregoing, at least 97% of the
Capital Stock of which (other than directors’ qualifying shares) is owned by
Global or another Wholly Owned Subsidiary.

        “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

        SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine

44

and neuter forms. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References herein to
the taking of any action hereunder of an administrative nature by the Borrower
shall be deemed to include references to GrafTech or Global taking such action
on the Borrower’s behalf and the Agents are expressly authorized to accept any
such action taken by GrafTech or Global as having the same effect as if taken by
the Borrower. Each reference herein to “director’s qualifying shares” or similar
terms shall be deemed to include a reference to “or other de minimis amounts of
equity required under applicable local law to be owned by local persons”.

        SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

        (b)        All pro forma computations required to be made hereunder
giving effect to any acquisition, investment, sale, disposition, merger or
similar event shall reflect on a pro forma basis such event as if consummated on
the first day of the period for which the applicable computation is being made
and, to the extent applicable, the historical earnings and cash flows associated
with the assets acquired or disposed of and any related incurrence or reduction
of Indebtedness, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.

        (c)        Except as expressly provided herein, all accounting and
financial calculations and determinations hereunder shall be made without
consolidating the

45

accounts of Unrestricted Subsidiaries with those of GrafTech, Global, the
Borrower or any Subsidiary, notwithstanding that such treatment is inconsistent
with GAAP.

        (d)        For purposes of any determination under Section 7.01, 7.02,
7.03 or 7.14 or under paragraph (f), (g) or (k) of Article VIII, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the currency exchange
rates in effect on the date of such determination. No Default or Event of
Default shall arise as a result of (a) any limitation set forth in Dollars in
Section 7.01, 7.02, 7.03 or 7.14 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness, Liens or Sale and Lease-Back Transactions were initially
consummated in reliance on the exceptions under such Sections or (b) any
limitation set forth in Dollars in Section 7.04, 7.05, 7.06, 7.09 or 7.10 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable at the time or times a binding contract was entered into in
respect of an investment, disposition, payment, Capital Expenditure or other
transaction under such Sections in reliance on the exceptions under such
Sections. For purposes of any determination under Section 7.04, 7.05, 7.06, 7.09
or 7.10, the amount of each investment, disposition, payment, Capital
Expenditure or other transaction denominated in a currency other than Dollars
shall be translated into Dollars at the currency exchange rate in effect on the
date such investment, disposition, payment, Capital Expenditure or other
transaction is consummated. Such currency exchange rates shall be determined in
good faith by the Borrower.

        SECTION 1.05. Exchange Rates. For purposes of determining the amount of
the Revolving Exposure, the LC Exposure, the Swingline Exposure or any related
amount, the Administrative Agent shall determine the Exchange Rate as of the
applicable Exchange Rate Date with respect to euros and each Alternative
Currency in which any requested or outstanding Letter of Credit or Swingline
Loan is denominated and shall apply such Exchange Rates to determine such amount
(in each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation). The
amount of any LC Disbursement made by the Issuing Bank in an Alternative
Currency and not reimbursed by the Borrower or the applicable LC Subsidiary
shall be determined as set forth in paragraph (e) or (m) of Section 2.05, as
applicable.

ARTICLE II

The Credits

        SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in euros or Dollars
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Exposure exceeding its Available Revolving Commitment or (b) the Total
Credit Agreement Exposure exceeding the Total Permitted Credit Agreement
Exposure.

46

        SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Revolving
Lenders ratably in accordance with their respective Revolving Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, however, that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required hereunder.

        (b)        Subject to Section 2.13, each Revolving Borrowing denominated
in Dollars shall be comprised entirely of Base Rate Loans or Eurocurrency Loans
and each Revolving Borrowing denominated in euros shall be comprised entirely of
Eurocurrency Loans, as the Borrower may request in accordance herewith. Each
Swingline Loan denominated in Dollars shall be a Base Rate Loan. Each Swingline
Loan denominated in euros shall be a Euro Swingline Rate Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, however, that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

        (c)        At the commencement of each Interest Period for any
Borrowing, such Borrowing shall be in an aggregate amount that is at least equal
to the Borrowing Minimum and an integral multiple of the Borrowing Multiple;
provided, however, that a Revolving Borrowing may be in an aggregate amount that
is equal to the aggregate Available Revolving Commitments. Each Swingline Loan
shall be in an amount that is at least equal to the Borrowing Minimum for
Swingline Loans and an integral multiple of the Borrowing Multiple for Swingline
Loans. Borrowings of more than one Type and Class may be outstanding at the same
time; provided, however, that there shall not at any time be more than a total
of 10 Eurocurrency Borrowings outstanding.

        SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent at the Applicable Office of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing and (b) in the case of a Base Rate Borrowing, not later than
12:00 noon, New York time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
at the Applicable Office of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

    (i)               whether the requested Borrowing is to be a Revolving
Borrowing or a Borrowing of another Class;


    (ii)               the currency and aggregate principal amount of the
requested Borrowing;


47

    (iii)        the date of the requested Borrowing, which shall be a Business
Day;


    (iv)        whether the requested Borrowing is to be a Eurocurrency
Borrowing or a Base Rate Borrowing;


    (v)        in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;


    (vi)        the Intercompany Borrower or Intercompany Borrowers to which the
proceeds of the requested Borrowing are to be advanced, and the amount to be
advanced to each such Intercompany Borrower, and, if applicable, the
Intercompany Foreign Borrower or Intercompany Foreign Borrowers to which any or
all the proceeds of the requested Borrowing are to be advanced by Swissco, and
the amount to be advanced to each such Intercompany Foreign Borrower; and


    (vii)        the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.


If no currency is specified with respect to any requested Revolving Borrowing,
then the Borrower shall be deemed to have selected Dollars. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be (i) in
the case of a Borrowing denominated in euros, a Eurocurrency Borrowing, and
(ii) in the case of a Borrowing denominated in Dollars, a Base Rate Borrowing.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
that will make a Loan as part of the requested Borrowing of the details thereof
and of the amount of the Loan to be made by such Lender as part of the requested
Borrowing.

        SECTION 2.04. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

        (b)        The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Type and
currency thereof and, in the case of any Eurocurrency Loan, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the accounts of the Lenders and each Lender’s share thereof.

48

        (c)        The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

        (d)        Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note in substantially the form of Exhibit K hereto. In
such event, the Borrower, at its own expense, shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form consistent with this Agreement and reasonably approved by the
Administrative Agent. Thereafter, the Loans evidenced by each such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

        SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any LC Subsidiary may request the issuance (or the
amendment, renewal or extension) of Letters of Credit denominated in Dollars or
in any Alternative Currency in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
LC Subsidiary to, or entered into by any LC Subsidiary with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

        (b)       Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), an LC Subsidiary shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent, at the Applicable Office, reasonably in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit (which shall be
Dollars or an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
applicable LC Subsidiary also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable LC Subsidiary shall be deemed to represent and warrant that), after

49

giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $35,000,000, (ii) the aggregate Revolving Exposures
shall not exceed the aggregate Available Revolving Commitments and (iii) the
Total Credit Agreement Exposure shall not exceed the Total Permitted Credit
Agreement Exposure.

        (c)       Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date. Any Letter of
Credit may provide by its terms that it may be extended for additional
successive one-year periods on terms reasonably acceptable to the Issuing Bank.
Any Letter of Credit providing for automatic extension shall be extended upon
the then current expiration date without any further action by any person unless
the Issuing Bank shall have given notice to the applicable beneficiary (with a
copy to the Borrower) of the election by the Issuing Bank not to extend such
Letter of Credit, such notice to be given not fewer than 60 days prior to the
then current expiration date of such Letter of Credit, provided, however, that
no Letter of Credit may be extended automatically or otherwise beyond the date
that is five Business Days prior to the Revolving Maturity Date.

        (d)       Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in Dollars, at the
Applicable Office, for the account of the Issuing Bank, such Lender’s Applicable
Revolving Percentage of (1)(i) each LC Disbursement made by the Issuing Bank in
Dollars and (ii) the US Dollar Equivalent, using the Exchange Rates in effect on
the date such payment is required, of each LC Disbursement made by the Issuing
Bank in an Alternative Currency, and, in each case, not reimbursed by the
applicable LC Subsidiary on the date due as provided in paragraph (e) of this
Section, or (2) any reimbursement payment required to be refunded to the
applicable LC Subsidiary for any reason (or, if such reimbursement payment was
refunded in an Alternative Currency, the US Dollar Equivalent thereof using the
Exchange Rates on the date of such refund). Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

        (e)       Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower or the applicable LC
Subsidiary shall

50

reimburse such LC Disbursement by paying to the Administrative Agent, at the
Applicable Office, an amount equal to such LC Disbursement, in the currency in
which such LC Disbursement shall have been made, not later than 12:00 noon,
New York time, on the date that such LC Disbursement is made, if the applicable
LC Subsidiary shall have received notice of such LC Disbursement prior to
10:00 a.m., New York time, on such date, or, if such notice has not been
received by the applicable LC Subsidiary prior to such time on such date, then
not later than 12:00 noon, New York time, on (A) the Business Day that the
applicable LC Subsidiary receives such notice, if such notice is received prior
to 10:00 a.m., New York time, on the day of receipt, or (B) the Business Day
immediately following the day that the applicable LC Subsidiary receives such
notice, if such notice is not received prior to such time on the day of receipt.
If the Borrower or the applicable LC Subsidiary fails to make such payment when
due, then (i) if such payment relates to an Alternative Currency Letter of
Credit, automatically and with no further action required, the obligation of the
Borrower and the applicable LC Subsidiary to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
US Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such LC Disbursement and (ii) in the case of each LC
Disbursement, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the applicable LC
Subsidiary in respect thereof and such Lender’s Applicable Revolving Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent in Dollars its Applicable Revolving Percentage
of the payment then due from the applicable LC Subsidiary in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank in Dollars the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower or the applicable LC Subsidiary pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower or
the applicable LC Subsidiary of its obligation to reimburse such LC
Disbursement. If the reimbursement by the Borrower or the applicable LC
Subsidiary of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower or
such LC Subsidiary shall, at its option, either (x) pay the amount of any such
tax requested by the Administrative Agent, the Issuing Bank or Lender or (y)
reimburse each LC Disbursement made in such Alternative Currency in Dollars, in
an amount equal to the US Dollar Equivalent, calculated using the applicable
Exchange Rate on the date such LC Disbursement is made, of such LC Disbursement.

        (f)       Obligations Absolute. The Borrower’s or the applicable LC
Subsidiary’s obligations to reimburse LC Disbursements as provided in
paragraph (e) of

51

this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, subject to the proviso in the next sentence, or (iv) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s or the applicable LC Subsidiary’s obligations hereunder. None of the
Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, however, that the foregoing shall not be construed to
excuse the Issuing Bank from liability to any LC Subsidiary to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower and each LC Subsidiary to the extent permitted
by applicable law) suffered by the Borrower or any LC Subsidiary that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

        (g)       Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable LC Subsidiary by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided, however, that any
failure to give or delay in giving such notice shall not relieve the applicable
LC Subsidiary of its obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

52

        (h)       Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower or the applicable LC Subsidiary shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower or the applicable LC Subsidiary reimburses such LC Disbursement, at
(i) in the case of any LC Disbursement denominated in Dollars, and at all times
following the conversion to Dollars of an LC Disbursement made in an Alternative
Currency pursuant to paragraph (e) of this Section, the rate per annum then
applicable to Base Rate Revolving Loans and (ii) in the case of any LC
Disbursement denominated in an Alternative Currency, at all times prior to its
conversion to Dollars pursuant to paragraph (e) of this Section, a rate per
annum reasonably determined by the Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to Eurocurrency Revolving
Loans; provided, however, that, at all times after the Borrower or the
applicable LC Subsidiary fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

        (i)       Cash Collateralization. If the Revolving Commitments shall be
terminated or if any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposures representing greater than 50% of the total
LC Exposure) demanding the deposit of LC Cash Collateral pursuant to this
paragraph, the Borrower and the applicable LC Subsidiaries shall deposit in an
account or accounts with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
Dollars and in cash equal to the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided, however, that (i) the portions of such
amount attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the Borrower is not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such LC Cash Collateral with respect to the LC
Exposure shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VIII. For the purposes of this paragraph, the
Alternative Currency LC Exposure shall be calculated using the Exchange Rates on
the date notice demanding cash collateralization is delivered to a Borrower.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower and the LC
Subsidiaries under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over each
such account. Other than any interest earned on the investment of such deposits,
which investments shall be made in Permitted Investments at the option and in
the sole discretion of the Administrative Agent and at the risk and

53

expense of the Borrower and the LC Subsidiaries, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in any such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower and the LC
Subsidiaries for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower and the LC Subsidiaries under this
Agreement. If the Borrower and the LC Subsidiaries are required to provide an
amount of LC Cash Collateral hereunder as a result of the occurrence of an Event
of Default, all amounts on deposit in such account or accounts (to the extent
not applied as aforesaid) shall be returned to them within three Business Days
after all Events of Default have been cured or waived.

        (j)       Existing Letters of Credit. As of the date hereof, Global has
outstanding for its account those Existing Letters of Credit under the Existing
Credit Agreement set forth on Schedule 2.05(j). The parties hereto agree that
each Existing Letter of Credit shall be deemed for purposes of this Agreement to
be a Letter of Credit issued on the Effective Date on the same terms and
conditions as each other Letter of Credit and that the issuing bank in respect
thereof shall for all purposes hereof have the same rights in respect of each
Existing Letter of Credit as the Issuing Bank has in respect of any Letter of
Credit.

        (k)       Designation of LC Subsidiaries. On or after the Effective
Date, the Borrower may designate any Subsidiary as an LC Subsidiary by delivery
to the Administrative Agent of an LC Subsidiary Agreement executed by such
Subsidiary and the Borrower, and such Subsidiary shall for all purposes of this
Agreement be an LC Subsidiary and a party to this Agreement upon such delivery
and the satisfaction of the conditions set forth in Section 5.03 with respect to
such Subsidiary until the Borrower shall have executed and delivered to the
Administrative Agent an LC Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be an LC Subsidiary and a
party to this Agreement. Notwithstanding the preceding sentence, no LC
Subsidiary Termination will become effective as to any LC Subsidiary at a time
when any Letter of Credit issued for the account of such LC Subsidiary or any LC
Disbursement in respect of any such Letter of Credit shall be outstanding
hereunder. As soon as practicable upon receipt of an LC Subsidiary Agreement,
the Administrative Agent shall send a copy thereof to each Lender.

        (l)       Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of

54

Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

        (m)       Conversion. In the event that the Loans become immediately due
and payable on any date pursuant to Article VIII, all amounts (i) that the
Borrower or any LC Subsidiary is at the time or becomes thereafter required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Alternative Currency Letter of Credit (other than
amounts in respect of which the Borrower or such LC Subsidiary has deposited LC
Cash Collateral, if such LC Cash Collateral was deposited in the applicable
Alternative Currency), (ii) that the Revolving Lenders are at the time or become
thereafter required to pay to the Administrative Agent (and the Administrative
Agent is at the time or becomes thereafter required to distribute to the Issuing
Bank) pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Alternative Currency Letter of Credit and (iii) of
each Revolving Lender’s participation in any Alternative Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
calculated using the Exchange Rates on such date (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the Issuing Bank or any Lender in respect of the
obligations described in this paragraph shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder.

        SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Administrative Agent at the Applicable Office most
recently designated by it for such purpose for Loans of such Class and currency
by notice to the applicable Lenders; provided, however, that Swingline Loans
shall be made as provided in Section 2.19. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained by the
Administrative Agent (i) in London, in the case of Loans denominated in euros,
or (ii) in New York City, in the case of Loans denominated in Dollars; provided,
however, that Revolving Loans made to finance the reimbursement of an LC
Disbursement shall be remitted by the Administrative Agent to the Issuing Bank.

        (b)        Unless the Administrative Agent shall have received at the
Applicable Office notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.

55

In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, (x) the rate reasonably determined by the Applicable Agent to be
the cost to it of funding such amount (in the case of a Borrowing in euros) and
(y) the Federal Funds Effective Rate (in the case of a Borrowing in Dollars) or
(ii) in the case of the Borrower, the interest rate applicable to the subject
Loan. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing and the
Administrative Agent shall return to the Borrower any amount (including
interest) paid by the Borrower to the Administrative Agent pursuant to this
paragraph.

        SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section and on terms consistent with the other provisions of this
Agreement. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loans, which may not be
converted or continued.

        (b)        To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent at the Applicable Office of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent at
the Applicable Office of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing denominated in euros to a Base Rate Borrowing.

        (c)        Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

    (i)        the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in


56

which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


    (ii)        the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


    (iii)        if the resulting Borrowing is to be denominated in Dollars,
whether such Borrowing is to be a Base Rate Borrowing or a Eurocurrency
Borrowing; and


    (iv)        if the resulting Borrowing is to be a Eurocurrency Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

        (d)         Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each applicable Lender holding a Loan to
which such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

        (e)         If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to a Base Rate
Borrowing as of the end of such Interest Period and (ii) in the case of a
Borrowing denominated in euros, such Borrowing shall become due and payable on
the last day of such Interest Period.

        SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the
Revolving Maturity Date; provided, however, that all the Commitments shall
terminate at 5:00 p.m., New York City time, on February 15, 2005, if the
Effective Date shall not have occurred prior to such time.

        (b)        The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, however, that (i) each reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple that is a Borrowing Multiple and not less than the Borrowing Minimum
with respect to such Class and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposures would exceed the aggregate Available Revolving Commitments.

        (c)        The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least five

57

Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided, however, that a notice of
termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

        SECTION 2.09. Repayment of Loans. The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent at the Applicable Office for the
accounts of the Revolving Lenders, the then unpaid principal amount of each
Revolving Borrowing on the Revolving Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Maturity Date and the 10th day after such Swingline Loan is made;
provided, however, that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans that are outstanding on the date such
Revolving Borrowing is made. The Borrower will repay the principal amount of
each Loan and the accrued interest thereon in the currency of such Loan.

        SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.

        (b)        If, on any date, the aggregate Revolving Exposures exceed the
aggregate Available Revolving Commitments or the Total Credit Agreement Exposure
exceeds the Total Permitted Credit Agreement Exposure, the Borrower shall, not
later than the second Business Day following such date, prepay Revolving Loans
in an amount sufficient to eliminate such excess (after giving effect to any
other prepayment of Loans on or prior to the date of prepayment); provided,
however, that, if such excess is the result of a reduction in the Swissco
Guarantee Amount, the Borrower may by written notice to the Administrative Agent
elect to defer such prepayment to the 10th Business Day following such date and
such prepayment shall not be required to be made if such excess shall have been
eliminated on or prior to such deferred payment date.

        (c)        Prior to any prepayment of Borrowings hereunder, the Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.

        (d)        The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment under paragraph (a) of this Section
(A) in the case of a prepayment of a Loan other than a Swingline Loan, at the
Applicable Office not later

58

than 11:00 a.m., Local Time, five Business Days before the date of prepayment
and (B) in the case of a prepayment of a Swingline Loan, at the Applicable
Office not later than 12:00 noon, Local Time, on the date of prepayment, and
(ii) of any prepayment under paragraph (b) of this Section, at the Applicable
Office as promptly as practicable after the Borrower becomes aware that such
prepayment will be required. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided, however, that, if a notice of optional
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice, the
Administrative Agent shall advise the affected Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest on the amount prepaid.

        SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of each Commitment of such Lender
during the period from and including the date hereof to but excluding the date
on which such Commitment terminates. Accrued commitment fees in respect of any
Commitment shall be payable in arrears (i) on the last day of March, June,
September and December of each year commencing on the first such date to occur
after the date hereof, and (ii) on the date on which such Commitment terminates.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the LC Exposure of such Lender, but not by
the Swingline Exposure of such Lender. For purposes of computing the average
daily amount of any LC Exposure for any period under this Section 2.11(a), the
average daily amount of the Alternative Currency LC Exposure for such period
shall be calculated by multiplying (i) the average daily balance of each
Alternative Currency Letter of Credit (expressed in the currency in which such
Alternative Currency Letter of Credit is denominated) by (ii) the Exchange Rate
for each such Alternative Currency in effect on the last Business Day of such
period or by such other reasonable method that the Administrative Agent deems
appropriate, in consultation with the Borrower.

        (b)        The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date hereof to but excluding the later of the date on
which such Revolving Lender’s Revolving Commitment terminates

59

and the date on which such Revolving Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at a rate separately
agreed between the Issuing Bank and the Borrower on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date hereof to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees (or other fees as agreed between the Issuing Bank and the
Borrower) with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued under this paragraph through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the date hereof; provided, however, that all such fees shall be payable on
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any LC Exposure (and any such fees remaining unpaid
after the Revolving Maturity Date or earlier termination of the Revolving
Commitments shall be payable on demand). Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees payable under this paragraph shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing the average daily amount of any LC Exposure for any period
under this Section 2.11(b), the average daily amount of the Alternative Currency
LC Exposure for such period shall be calculated as set forth in the last
sentence of Section 2.11(a).

        (c)        The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

        (d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances (absent manifest error).

        SECTION 2.12. Interest. (a) The Loans comprising each Eurocurrency
Revolving Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

        (b)        The Loans comprising each Base Rate Borrowing (including each
Swingline Loan denominated in Dollars) shall bear interest at the Base Rate plus
the Applicable Rate. The Loans comprising each Swingline Loan denominated in
euros shall bear interest at the Euro Swingline Rate plus the Applicable Rate.

        (c)        Notwithstanding Section 2.12(a) and (b), if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue

60

amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in Section 2.12(a)
and (b) or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to Base Rate Revolving Loans as provided in Section 2.12(b).

        (d)        Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the applicable Revolving Commitments; provided, however,
that (i) interest accrued pursuant to Section 2.12(c) above shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Loan, accrued interest on such Loan shall be payable on the effective date of
such conversion.

        (e)        All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Base Rate at
times when the Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Adjusted LIBO Rate or Base Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

        SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:

    (a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or


    (b)        the Administrative Agent is advised by a majority in interest of
the affected Lenders (based upon applicable outstanding commitments and, without
duplication, loans) that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Borrowing
Request for a Eurocurrency Revolving Borrowing denominated in such currency (A)
if such currency is the Dollar, shall be deemed a request for a Base Rate
Borrowing and (B) if such currency is the euro, shall be ineffective, (ii) any
Interest Election Request that requests the conversion of any Revolving
Borrowing denominated in such currency to, or continuation of any Revolving
Borrowing denominated in such currency as, a Eurocurrency Borrowing shall be
ineffective, and (iii) any Eurocurrency Borrowing denominated in such currency
that is requested to be continued shall bear interest at such rate or rates as
the Administrative

61

Agent and the Borrower shall agree upon to reflect the cost to such Lenders of
making or maintaining their Loans (or, in the absence of such agreement, shall
be repaid on the last day of the then current Interest Period applicable
thereto).

        SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

    (i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


    (ii)        impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or any Eurocurrency Loan
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any Eurocurrency Loan) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank for such additional costs incurred or reduction suffered.

        (b)        If any Lender or the Issuing Bank determines that any Change
in Law regarding capital requirements has had or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

        (c)        A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

62

        (d)        Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, however, that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; providedfurther,
however, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

        SECTION 2.15. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest that would have accrued
on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

        SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any LC Subsidiary hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, however, that if the Borrower or any
LC Subsidiary shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the Issuing Bank (as the case may be)

63

receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such LC Subsidiary shall make such
deductions and (iii) the Borrower or such LC Subsidiary shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

        (b)        In addition, the Loan Parties shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

        (c)        The Borrower and each LC Subsidiary shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 15 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any LC Subsidiary hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except to the extent such penalties, interest and expenses result solely from
the gross negligence or wilful misconduct of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, that the
Administrative Agent, such Lender or the Issuing Bank, as applicable, shall
reasonably cooperate with the Borrower and any LC Subsidiary, at the Borrower’s
or such LC Subsidiary’s sole cost and expense, in good faith to recover any such
Indemnified Taxes or Other Taxes that the Administrative Agent, such Lender or
the Issuing Bank, as applicable, and the Borrower or such LC Subsidiary agree
were incorrectly or illegally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower or any LC Subsidiary by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

        (d)        As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower or any LC Subsidiary to a Governmental Authority,
the Borrower or such LC Subsidiary shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

        (e)        Any Foreign Lender (or with respect to any LC Subsidiary, any
Lender organized outside the jurisdiction of organization of such LC Subsidiary)
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Borrower or any LC Subsidiary is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall, to the extent it may lawfully do so, deliver to the
Borrower or the LC Subsidiary, as the case may be (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
as reasonably requested by the Borrower or such LC Subsidiary as

64

will permit such payments to be made without withholding or at a reduced rate;
provided, however, that such Lender has received sufficient written notice from
the Borrower or such LC Subsidiary advising it of the availability of such
exemption or reduction and containing all applicable documentation. So long as
any Lender makes a reasonable and good faith effort timely to comply with any
such requirement outside the U.S., such Lender shall continue to benefit from
Section 2.16(a) and (c) with respect to any such Taxes pending the effectiveness
of any such reduction or exemption for which it may apply. For purposes of any
withholding tax imposed by the United States of America in effect as of the date
of this Agreement, the documentation referred to in the first sentence of this
paragraph (e) shall include (and this sentence shall constitute the written
notice referred to in such preceding sentence): (i) in the case of a Foreign
Lender that is a “bank” under Section 881(c)(3)(A) of the Code, two duly
completed copies of either Internal Revenue Service Form W-8ECI or W-8BEN (or
applicable successor form, as the case may be); and (ii) in the case of a
Foreign Lender that is not a “bank” under Section 881(c)(3)(A) of the Code,
(x) a certificate of a duly authorized officer of such Foreign Lender certifying
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or LC Subsidiary within the meaning of Section 881(c)(3)(B) of the Code or (c) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or applicable successor form).

        (f)        If the Administrative Agent, any Lender or the Issuing Bank,
as the case may be, determines in its reasonable discretion that it is entitled
to receive a refund, credit or other tax benefit in respect of Taxes with
respect to which it has received additional amounts from the Borrower or any
LC Subsidiary pursuant to paragraph (a) of this Section 2.16 or as to which it
has been indemnified by the Borrower or any LC Subsidiary pursuant to
paragraph (b) or (c) of this Section 2.16, the Administrative Agent, such Lender
or the Issuing Bank, as applicable, shall notify the Borrower or such
LC Subsidiary, as applicable, and shall, within 45 days (or such shorter period
of time as may be prescribed by applicable law for a timely application) after
receipt of a request by the Borrower or such LC Subsidiary, apply for such
refund, credit or other tax benefit at the Borrower’s or such LC Subsidiary’s
expense. The Administrative Agent, such Lender or the Issuing Bank, as
applicable, shall in good faith prepare or amend any filings, returns or other
documentation required to obtain such refund, credit or other tax benefit and
the Borrower or LC Subsidiary, as applicable, shall not have the right to
participate therein. If the Administrative Agent, such Lender or the Issuing
Bank, as applicable, receives a refund, credit or other tax benefit pursuant to
this paragraph (f), the Administrative Agent, such Lender or the Issuing Bank,
as applicable, shall promptly pay such amount to the Borrower or LC Subsidiary,
as applicable, together with any interest received thereon. This Section shall
not be construed to require the Administrative Agent, any Lender or the Issuing
Bank to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any LC Subsidiary.

        SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Borrower and each LC Subsidiary shall make each payment
required to

65

be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to such account as the
Administrative Agent shall from time to time specify at its respective
Applicable Offices; provided, however, that payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16, 2.19 and 10.03 shall be made directly to
the persons entitled thereto and payments pursuant to other Loan Documents shall
be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest or fees in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; all other payments hereunder and under each other Loan
Document shall be made in Dollars at the Exchange Rate in effect at such time of
payment, if applicable. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

        (b)        If, at any time, insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

        (c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on its Loans of any Class or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class or participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Loans of
such Class or participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
their respective Loans of such Class

66

or participations in LC Disbursements and Swingline Loans and accrued interest
thereon; provided, however, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to GrafTech, Global, the Borrower, any Subsidiary or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each of GrafTech, Global, the Borrower and each LC Subsidiary consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against GrafTech, Global, the Borrower or such LC
Subsidiary rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of GrafTech, Global, the
Borrower or such LC Subsidiary in the amount of such participation.

        (d)        Unless the Administrative Agent shall have received notice
from the Borrower or an LC Subsidiary prior to the date on which any payment is
due to the Administrative Agent for the account of all or certain of the Lenders
or the Issuing Bank hereunder that the Borrower or such LC Subsidiary will not
make such payment, the Administrative Agent may assume that the Borrower or such
LC Subsidiary has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
or such LC Subsidiary has not in fact made such payment, then each of the
applicable Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate reasonably determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation.

        (e)        If any Lender shall fail to make any payment required to be
made by it to the Administrative Agent or another Lender under this Agreement,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under this Agreement
until all such unsatisfied obligations are fully paid.

        SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower or any LC
Subsidiary is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment

67

(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

        (b)        If any Lender requests compensation under Section 2.14, or if
any Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if such other Lender accepts such assignment); provided,
however, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrower and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a material reduction in such compensation or payments.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

        SECTION 2.19. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000, (ii) the aggregate Revolving Exposures exceeding the aggregate
Available Revolving Commitments or (iii) the Total Credit Agreement Exposure
exceeding the Total Permitted Credit Agreement Exposure; provided, however, that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

        (b)        To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and the amount and currency (which shall be Dollars or
euros) of the requested Swingline Loan. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each

68

Swingline Loan available to the Borrower by means of a credit to a general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., Local
Time, on the requested date of such Swingline Loan.

        (c)        The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York time, on any Business
Day require the Lenders to acquire participations on such Business Day in all or
a portion of the outstanding Swingline Loans denominated in Dollars. The
Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., London time, on any Business Day (each date on which such
notice is given, a “Notice Date”) require the Lenders to acquire participations
on the second Business Day after the Notice Date in all or a portion of the
outstanding Swingline Loans denominated in euros, and such Swingline Loans shall
be continued on the second Business Day after the Notice Date as a Eurocurrency
Borrowing having an Interest Period of one month’s duration; provided, however,
that the Swingline Lender shall not give such notice to the Administrative Agent
unless it shall have first given the Borrower notice by 2:00 p.m., London time,
on the Business Day immediately preceding the Notice Date of its intent to give
such notice to the Administrative Agent and the Borrower shall not have given
the Swingline Lender notice by 9:00 a.m., London time, on the Notice Date that
it agrees to repay such Swingline Loans on or prior to the second Business Day
after the Notice Date. Such notice shall specify the aggregate amount and
currency of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Revolving
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent in the currency of each such Swingline Loan, for the
account of the Swingline Lender, such Lender’s Applicable Revolving Percentage
of each such Swingline Loan. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatismutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant

69

to this paragraph shall not relieve the Borrower of any default in the payment
thereof. Notwithstanding the foregoing, a Lender shall not have any obligation
to acquire a participation in a Swingline Loan pursuant to this paragraph if an
Event of Default shall have occurred and be continuing at the time such
Swingline Loan was made and such Lender shall have notified the Swingline Lender
in writing, at least one Business Day prior to the time such Swingline Loan was
made, that such Event of Default has occurred and that such Lender will not
acquire participations in Swingline Loans made while such Event of Default is
continuing.

ARTICLE III

Intercompany Loans

        SECTION 3.01. Intercompany Loans. Subject to the limitations on the use
of proceeds set forth in the recitals hereto, the proceeds of each Revolving
Borrowing shall be used by the Borrower for its own purposes or, simultaneously
with the making of such Borrowing, to make one or more Intercompany Loans to the
Intercompany Borrowers and in the amounts specified in the Borrowing Request
delivered in connection with such Borrowing under Section 2.03. In the event
that the proceeds of any Revolving Borrowing are to be used by Swissco or any
other Foreign Subsidiary, Swissco shall be the Intercompany Borrower of the
Intercompany Loan made with such proceeds and, if such proceeds are to be used
by any Foreign Subsidiary other than Swissco, Swissco shall, promptly after the
making of such Intercompany Loan, make one or more Intercompany Foreign Borrower
Loans to each such Foreign Subsidiary, in each case in the amounts specified in
the Borrowing Request delivered in connection with such Borrowing under Section
2.03. In addition, the Borrower may from time to time make additional advances
to Swissco and each such advance shall be an Intercompany Loan and be evidenced
by the Swissco Note; provided, however, that if at the time any such advance is
made the Swissco Guarantee Amount Shortfall is zero, the Borrower may elect that
such advance not constitute an Intercompany Loan evidenced by the Swissco Note.
Promptly following the making of any such additional advance (other than an
advance the Borrower has elected will not constitute an Intercompany Loan), the
Borrower shall give the Administrative Agent written notice of such advance
specifying the amount thereof and the Swissco Note Amount after giving effect
thereto.

        SECTION 3.02. Intercompany Notes. Each Intercompany Loan shall be
evidenced by an Intercompany Note substantially in the form of Exhibit F-2,
payable to the order of the Borrower and duly executed by the applicable
Intercompany Borrower. Each Intercompany Foreign Borrower Loan shall be
evidenced by an Intercompany Foreign Borrower Note substantially in the form of
Exhibit F-1 (with such changes therefrom as may be required or advisable under
applicable local law and acceptable to the Administrative Agent, such acceptance
not to be unreasonably withheld), payable to the order of Swissco and duly
executed by the applicable Intercompany Foreign Borrower. Each Intercompany Note
will be pledged by the Borrower, together with all related security interests,
rights under guarantees and security interests related to such guarantees, to
the Collateral Agent under one or more Security Documents as security for the
Obligations. Each Intercompany Foreign Borrower Note will be pledged by Swissco,

70

together with all related security interests, rights under guarantees and
security interests related to such guarantees, to (a) the Borrower under one or
more Security Documents as security for the obligations of Swissco under the
Swissco Note and the Intercompany Borrower Agreement of Swissco and (b) the
Collateral Agent under one or more Security Documents as security for the
Obligations Guaranteed under the Swissco Guarantee. Notwithstanding the
foregoing, Intercompany Loans and Intercompany Foreign Borrower Loans may be
evidenced by notes or other instruments in a form approved by the Administrative
Agent, which approval will not be unreasonably withheld; provided, however, that
such notes or other instruments contain covenants substantially the same as the
covenants set forth in Section 3.03(a).

        SECTION 3.03. Modification and Prepayment of Intercompany Loans. (a)
Each of Global and the Borrower covenants and agrees that it will not, and will
not permit Swissco to, without the consent of the Required Lenders, (i) cause or
permit the terms of any Intercompany Loan, Intercompany Note, Intercompany
Foreign Borrower Loan or Intercompany Foreign Borrower Note or any related
document (including any related Guarantee or Security Document) to be amended,
modified or waived in any respect (except that the Borrower and the applicable
Intercompany Borrower or Swissco and the applicable Intercompany Foreign
Borrower, as the case may be, may agree to change the rate at which interest
accrues on, or the currency of payment of, any Intercompany Note or Intercompany
Foreign Borrower Note and the Administrative Agent may, without the approval of
the Required Lenders, approve any other changes that it determines are not
adverse to the Lenders), (ii) cancel or compromise any Intercompany Note or
Intercompany Foreign Borrower Note or contribute any Intercompany Note or
Intercompany Foreign Borrower Note to the capital of the Intercompany Borrower
or Intercompany Foreign Borrower obligated thereon, (iii) transfer or assign, or
create any Lien (other than pursuant to a Pledge Agreement) on, any Intercompany
Loan, Intercompany Note, Intercompany Foreign Borrower Loan or Intercompany
Foreign Borrower Note or (iv) demand or accept any payment under any
Intercompany Note or Intercompany Foreign Borrower Note (other than payments of
interest when and as due); provided, however, that, subject to Section 3.03(b),
(x) repayments and prepayments of Intercompany Foreign Borrower Loans may be
made from time to time so long as (A) the proceeds of such repayment or
prepayment are applied by Swissco (1) for use in its business (including
repayments of Indebtedness incurred as permitted by Section 7.01(c)), (2) to
make other Intercompany Foreign Borrower Loans, (3) to repay or prepay the
Intercompany Loan of Swissco to the extent then outstanding or (4) if a
Financial Officer of Global or Swissco determines that the proceeds of such
repayment or prepayment are not necessary for the purposes described in clause
(1) or (2) above and no Intercompany Loans of Swissco are outstanding, to such
other purposes as may be permitted under this Agreement and (B) the Borrower
provides the Administrative Agent with prompt written notice of the time and
amount of such repayment or prepayment and the application of the proceeds
thereof under clause (2) or (3) above, and (y) repayments and prepayments of the
Intercompany Loans of Subsidiaries may be made from time to time so long as (A)
the proceeds of such repayment or prepayment are applied by the Borrower (1) for
its own purposes, (2) to make other Intercompany Loans, (3) to repay or prepay
Revolving Loans to the extent then outstanding or (4) if a Financial Officer of
the Borrower determines that the

71

proceeds of such repayment or prepayment are not necessary for the purposes
described in clause (1) or (2) above and no Revolving Loans are outstanding, to
such other purposes as may be permitted under this Agreement, and (B) the
Borrower provides the Administrative Agent with prompt written notice of the
time and amount of such repayment or prepayment and the application of the
proceeds thereof under clause (2) or (3) above.

        (b)        Notwithstanding any other provision of this Agreement, each
of Global and the Borrower covenants and agrees that it will not, and will not
permit Swissco to, without the consent of the Required Lenders, cause or permit
any Intercompany Loan, Intercompany Note, Intercompany Foreign Borrower Loan or
Intercompany Foreign Borrower Note to be prepaid (i) unless immediately after
giving effect thereto and to any application of the proceeds of such prepayment
to the prepayment of Revolving Borrowings, the Total Credit Agreement Exposure
shall be not greater than the Total Permitted Credit Agreement Exposure or (ii)
if immediately after giving effect thereto, the Swissco Note Amount (less the
Swissco Note Reinvestment Amount) would be less than the Swissco Guarantee
Amount Shortfall. The Borrower shall not at any time permit the Swissco Note
Amount to be less than the Swissco Note Reinvestment Amount at such time.

        SECTION 3.04. Designation of Intercompany Borrowers and Intercompany
Foreign Borrowers. (a) The initial Intercompany Borrowers shall be those listed
in Schedule 3.04. On or after the Effective Date, the Borrower may designate any
Domestic Subsidiary that is a Wholly Owned Subsidiary of Global as an
Intercompany Borrower by delivery to the Administrative Agent of an Intercompany
Borrower Agreement executed by such Subsidiary and the Borrower, and such
Subsidiary shall for all purposes of this Agreement be an Intercompany Borrower
upon such delivery and the satisfaction of the conditions set forth in
Section 5.03 with respect to such Subsidiary.

        (b)        On or after the Effective Date, the Borrower may designate
any Foreign Subsidiary as an Intercompany Foreign Borrower by delivery to the
Administrative Agent of an Intercompany Foreign Borrower Agreement executed by
such Subsidiary and Swissco, and such Subsidiary shall for all purposes of this
Agreement be an Intercompany Foreign Borrower upon such delivery and the
satisfaction of the conditions set forth in Section 5.03 with respect to such
Subsidiary.

        (c)        As soon as practicable upon receipt of an Intercompany
Borrower Agreement or Intercompany Foreign Borrower Agreement, the
Administrative Agent shall send a copy thereof to each Lender.

ARTICLE IV

Representations and Warranties

        Each of GrafTech, Global and the Borrower represents and warrants to
each of the Lenders that:

72

        SECTION 4.01. Organization; Powers. Each of GrafTech, Global, the
Borrower, Swissco and each of the other Subsidiaries (a) is a corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
corporate power and authority to execute, deliver and perform its obligations
under each of the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party and, in the case of the
Borrower and the LC Subsidiaries, to borrow and otherwise obtain credit
hereunder, and, in the case of Swissco and each other Intercompany Borrower, to
borrow and otherwise obtain credit under the Swissco Note and the other
Intercompany Borrower Notes.

        SECTION 4.02. Authorization. The execution, delivery and performance by
GrafTech, Global, the Borrower, Swissco and each of the other Subsidiaries of
each of the Loan Documents to which it is or will be a party (and, in the case
of the Borrower, Swissco, the other Intercompany Borrowers and the LC
Subsidiaries, the borrowings and other extensions of credit hereunder and
thereunder), the making of the Intercompany Loans, the amendment and restatement
of this Agreement, the satisfaction of the Collateral and Guarantee Requirement
and the other transactions contemplated hereby and thereby (collectively, the
“Transactions”) (a) have been duly authorized by all corporate and stockholder
action required to be obtained by GrafTech, Global, the Borrower, Swissco and
the other Subsidiaries and (b) will not (i) violate (A) any provision of any
law, statute, rule or regulation or of the certificate or articles of
incorporation or by-laws or other constitutive documents of GrafTech, Global,
the Borrower, Swissco or any other Subsidiary, (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority or (C) any
provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which GrafTech, Global, the Borrower, Swissco
or any other Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 4.02, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by GrafTech, Global, the Borrower,
Swissco or any other Subsidiary, other than the Liens created by the Loan
Documents.

        SECTION 4.03. Enforceability. This Agreement has been duly executed and
delivered by GrafTech, Global, the Borrower and each LC Subsidiary which is
party hereto and constitutes, and each other Loan Document when executed and
delivered by GrafTech, Global, the Borrower, Swissco and each other Loan Party
which is party thereto will constitute, a legal, valid and binding obligation of
GrafTech, Global, the

73

Borrower, Swissco and such Loan Party enforceable against GrafTech, Global, the
Borrower, Swissco and such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

        SECTION 4.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
and recording necessary to satisfy the Collateral and Guarantee Requirement,
(b) such as have been made or obtained and are in full force and effect and (c)
such actions, consents, registrations, filings and approvals the failure to
obtain or make which could not reasonably be expected to result in a Material
Adverse Effect.

        SECTION 4.05. Financial Statements. GrafTech has heretofore furnished to
the Lenders its consolidated balance sheets and consolidated statements of
operations, cash flows and stockholders’ equity as of and for (a) the fiscal
year ended December 31, 2003, audited by and accompanied by the opinion of
Deloitte & Touche LLP, independent public accountants and (b) the fiscal periods
ended March 31, 2004, June 30, 2004 and September 30, 2004, in each case
unaudited but certified on behalf of Global by one of its Financial Officers.
Such financial statements present fairly the consolidated financial condition
and results of operations of GrafTech and its subsidiaries as of such dates and
for such periods. Except as disclosed in the Information Memorandum, none of
GrafTech, Global, the Borrower and the Subsidiaries has or shall have as of the
Effective Date any material Guarantee, contingent liability or liability for
taxes, or any material long-term lease or unusual forward or long-term
commitment, including any interest rate or foreign currency hedging transaction,
which is not reflected in such financial statements or the notes thereto. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

        SECTION 4.06. No Material Adverse Change. There has been no material
adverse change in the assets, liabilities (including contingent liabilities),
business, properties, financial condition or results of operations of GrafTech
and its subsidiaries, taken as a whole, since December 31, 2003.

        SECTION 4.07. Title to Properties; Possession Under Leases. (a) Each of
GrafTech, Global, the Borrower and the Subsidiaries has good and marketable
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its respective material properties and assets, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 7.02.

        (b)        Each of GrafTech, Global, the Borrower and the Subsidiaries
has complied with all obligations under all material leases to which it is a
party, except where the failure to comply would not have a Material Adverse
Effect, and all such leases are in

74

full force and effect, except leases in respect of which the failure to be in
full force and effect could not reasonably be expected to have a Material
Adverse Effect. Each of GrafTech, Global, the Borrower and the Subsidiaries
enjoys peaceful and undisturbed possession under all such material leases to
which it is a party, other than leases which, individually or in the aggregate,
are not material to Global, the Borrower and the Subsidiaries, taken as a whole,
and in respect of which the failure to enjoy peaceful and undisturbed possession
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

        (c)        Each of GrafTech, Global, the Borrower and the Subsidiaries
owns or has licenses to use, or could obtain ownership of or licenses to use, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights and rights with respect thereto necessary for the
present conduct of its business, without any known conflict with the rights of
others, and free from any burdensome restrictions, except where such conflicts
and restrictions could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        SECTION 4.08. Subsidiaries. (a) Schedule 4.08 sets forth as of the
Effective Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by Global or by any Subsidiary.

        (b)        As of the Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than those granted to employees, consultants or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
GrafTech, Global, the Borrower or any Subsidiary, except under the Loan
Documents or as set forth on Schedule 4.08.

        SECTION 4.09. Litigation; Compliance with Laws. (a) There are not any
material actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Global, threatened
against or affecting GrafTech, Global, the Borrower or any Subsidiary or any
business, property or rights of any such person (i) which involve any Loan
Document or, as of the Effective Date, the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. It is understood and agreed
that the incurrence of liability and/or settlement costs in an aggregate amount
not to exceed $35,000,000 in respect of any such action, suit or proceeding
shall not taken by itself constitute a Material Adverse Effect.

        (b)        None of GrafTech, Global, the Borrower, the Subsidiaries and
their respective material properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
operated violate) any law, rule or regulation (including any Environmental Law),
or is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

75

        SECTION 4.10. Agreements. (a) None of GrafTech, Global, the Borrower and
the Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

        (b)        None of GrafTech, Global, the Borrower and the Subsidiaries
is in default in any manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in either case where such default could reasonably
be expected to result in a Material Adverse Effect. Immediately after giving
effect to the Transactions, no Default or Event of Default shall have occurred
and be continuing.

        SECTION 4.11. Federal Reserve Regulations. (a)  None of GrafTech,
Global, the Borrower and the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock, as defined in Regulation U of the Board
from time to time in effect (“Margin Stock”).

        (b)        No part of the proceeds of any Loan or Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose or (ii) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or X.

        SECTION 4.12. Investment Company Act; Public Utility Holding Company
Act. None of GrafTech, Global, the Borrower and the Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

        SECTION 4.13. Use of Proceeds. The Borrower and the LC Subsidiaries have
used, and will use, the proceeds of the Loans and have requested, and will
request, the issuance of Letters of Credit only for the purposes specified in
the preamble to this Agreement.

        SECTION 4.14. Tax Returns. Each of GrafTech, Global, the Borrower and
the Subsidiaries has timely filed or caused to be timely filed all Federal, and
all material state and local, tax returns required to have been filed by it and
has paid or caused to be paid all taxes shown thereon to be due and payable by
it and all assessments in excess of $2,000,000 in the aggregate, except for
taxes or assessments that are being contested in good faith by appropriate
proceedings in accordance with Section 6.03 and for which such person has set
aside on its books adequate reserves in accordance with GAAP. Each of GrafTech,
Global, the Borrower and the Subsidiaries has paid in full or made adequate
provision (in accordance with GAAP) for the payment of all taxes due with
respect to all periods ending on or before the Effective Date, which taxes, if
not paid

76

or adequately provided for, could reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.14, as of the Effective Date,
with respect to each of GrafTech, Global, the Borrower and the Subsidiaries, (a)
no material claims are being asserted in writing with respect to any taxes, (b)
no presently effective waivers or extensions of statutes of limitation with
respect to taxes have been given or requested, (c) no tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or, with respect to any material
potential tax liability, any other taxing authority and (d) no currently pending
issues have been raised in writing by the Internal Revenue Service or, with
respect to any material potential tax liability, any other taxing authority. For
purposes of this Section 4.14 and Section 6.03, “taxes” shall mean any present
or future tax, levy, impost, duty, charge, assessment or fee of any nature
(including interest, penalties and additions thereto) that is imposed by any
Governmental Authority.

        SECTION 4.15. No Material Misstatements. (a) The written information,
reports, financial statements, exhibits and schedules (other than financial
projections) furnished by or on behalf of GrafTech, Global, the Borrower or any
of the Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Confidential Information Memorandum dated November 2004
(the “Information Memorandum”) relating to GrafTech and its subsidiaries), when
taken as a whole, did not contain as of the date furnished, and, as they may be
amended, supplemented or modified from time to time, will not contain, as of the
Effective Date any material misstatement of fact and did not omit as of the date
furnished, and, as they may be amended, supplemented or modified from time to
time, will not omit, as of the Effective Date, to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading in their
presentation of the refinancing (as described in the Information Memorandum) or
of GrafTech, Global, the Borrower and the Subsidiaries, taken as a whole.

        (b)        All financial projections concerning GrafTech, Global, the
Borrower and the Subsidiaries that have been or will be made available to the
Administrative Agent or any Lender by GrafTech, Global, the Borrower or any
Subsidiary, including those contained in the Information Memorandum, unless
otherwise disclosed, have been or will be prepared in good faith based upon
assumptions believed by GrafTech, Global and the Borrower to be reasonable.

        SECTION 4.16. Employee Benefit Plans. Each of GrafTech, Global, the
Borrower and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to ERISA and the
regulations and published interpretations thereunder and any similar applicable
non-U.S. law, except for such noncompliance which could not reasonably be
expected to result in a Material Adverse Effect. No Reportable Event has
occurred as to which GrafTech, Global, the Borrower or any ERISA Affiliate was
required to file a report with the PBGC, other than reports for which the 30 day
notice requirement is waived, reports that have been filed and reports the
failure of which to file could not reasonably be expected to result in a

77

Material Adverse Effect. As of the Effective Date, (i) the present value of all
benefit liabilities under each Plan of GrafTech, the Borrower and the ERISA
Affiliates (based on the actuarial assumptions used by such Plan under
Section 412 of the Code) did not, as of the last annual valuation date
applicable thereto for which a valuation is available, exceed by more than
$8,500,000 the fair market value of the assets of such Plan and (ii) the present
value of all benefit liabilities of all underfunded Plans of GrafTech, the
Borrower and the ERISA Affiliates (based on the actuarial assumptions used by
such Plan under Section 412 of the Code) did not, as of the last annual
valuation dates applicable thereto for which valuations are available, exceed by
more than $20,000,000 the fair market value of the assets of all such
underfunded Plans. None of GrafTech, Global, the Borrower and the ERISA
Affiliates has incurred or could reasonably be expected to incur any Withdrawal
Liability that could reasonably be expected to result in a Material Adverse
Effect. None of GrafTech, Global, the Borrower and the ERISA Affiliates has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
and no Multiemployer Plan is reasonably expected to be in reorganization or to
be terminated, where such reorganization or termination has resulted or could
reasonably be expected to result, through increases in the contributions
required to be made to such Plan or otherwise, in a Material Adverse Effect.

        SECTION 4.17. Environmental Matters.

        (a)        There has not been a Release or threatened Release of
Hazardous Materials at, on, under or around the properties currently owned or
currently or formerly operated by GrafTech, Global, the Borrower and the
Subsidiaries (the “Properties”) in amounts or concentrations which
(i) constitute or constituted a violation of Environmental Laws, except as could
not reasonably be expected to have a Material Adverse Effect, (ii) would
reasonably be expected to give rise to an Environmental Claim which, in any such
case or in the aggregate, is reasonably likely to result in a Material Adverse
Effect or (iii) except as set forth in Schedule 4.17, could reasonably be
expected to impair materially the fair saleable value of any material Property.

        (b)        The Properties and all operations of GrafTech, Global, the
Borrower and the Subsidiaries are in compliance, and in all prior periods have
been in compliance, with all Environmental Laws, and all necessary Environmental
Permits have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary Environmental Permits, in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

        (c)        None of GrafTech, Global, the Borrower and the Subsidiaries
has received any written notice of an Environmental Claim in connection with the
Properties or the operations of the Borrower or the Subsidiaries or with regard
to any person whose liabilities for environmental matters GrafTech, Global, the
Borrower or the Subsidiaries has retained or assumed, in whole or in part,
contractually, by operation of law or otherwise, which, in any such case or in
the aggregate, is reasonably likely to result in a Material Adverse Effect.

78

        (d)        Hazardous Materials have not been transported from the
Properties, nor have Hazardous Materials been generated, treated, stored or
disposed of at, on, under or around any of the Properties in a manner that could
reasonably be expected to give rise to liability of GrafTech, the Borrower or
any Subsidiary under any Environmental Law, nor have any of GrafTech, the
Borrower and the Subsidiaries retained or assumed any liability, contractually,
by operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which, in any such case or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.

        (e)        No Lien in favor of any Governmental Authority for (i) any
liability under any Environmental Law or (ii) damages arising from or costs
incurred by such Governmental Authority in response to a Release or threatened
Release of Hazardous Materials into the environment has been recorded with
respect to the Properties, except for Liens permitted by Section 7.02.

        (f)        In connection with the closure, decommissioning or sale of
any of the Properties, there have been no events, conditions or circumstances
that have been discovered that require action or response under any
Environmental Law, which response or action, individually or in the aggregate,
is reasonably likely to result in a Material Adverse Effect.

        SECTION 4.18. Capitalization of GrafTech, Global and the Borrower. The
authorized Capital Stock, the par value thereof and the amount of such
authorized Capital Stock issued and outstanding for GrafTech as of September 30,
2004, and for each of Global and the Borrower as of the Effective Date, is set
forth on Schedule 4.18. All outstanding shares of Capital Stock of each of
Global and the Borrower are fully paid and nonassessable, are owned beneficially
and of record by GrafTech and are free and clear of all Liens and encumbrances
whatsoever other than the Liens created by the Loan Documents and the DOJ Lien.

        SECTION 4.19. Security Documents. (a)  Each Pledge Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in such Pledge Agreement), and, in the case of the
Domestic Pledge Agreement, when such Collateral is delivered to the Collateral
Agent such Pledge Agreement will constitute a fully perfected first priority
Lien on and security interest in all right, title and interest of each pledgor
thereunder in such Collateral, in each case prior and superior in right to any
other person other than, in the case of Collateral owned by GrafTech, the DOJ
Lien.

        (b)        Each Security Agreement is effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement), and when the actions contemplated by such Security
Agreement are taken, such Security Agreement will constitute a fully perfected
Lien on and security interest in all right, title and interest of the grantors
thereunder in such Collateral and, as to assets in the United States, subject to
§ 9-315 of the Uniform Commercial Code (and, as to assets outside the United
States, subject to the comparable provision of the law that governs each such

79

Security Agreement), the proceeds thereof, in each case prior and superior in
right to any other person, other than with respect to Liens expressly permitted
by Section 7.02.

        (c)        When a Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office, and when the
other actions contemplated by such Security Agreement are taken, such Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in such Security Agreement) and, subject to § 9-315 of the
Uniform Commercial Code, the proceeds thereof, in each case prior and superior
in right to any other person.

        (d)        The Mortgages are effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties and, to the extent provided by applicable law,
the proceeds thereof, and when the Mortgages are filed in the offices specified
on Schedule 4.19(d) (or, in the case of Mortgaged Properties not owned by
GrafTech or a Subsidiary on the date hereof, the appropriate filing offices in
the jurisdictions in which such Mortgaged Properties are located), the Mortgages
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in the Mortgaged Properties, in each case
prior and superior in right to any other person, other than with respect to the
rights of persons pursuant to Liens expressly permitted by Section 7.02 (and
other than, in the case of Collateral owned by GrafTech, the DOJ Lien).

        (e)        On the Effective Date, after giving effect to the
Transactions to occur on the Effective Date, and at all times thereafter, the
Collateral and Guarantee Requirement will be satisfied.

        SECTION 4.20. Labor Matters. Except as set forth in Schedule 4.20, there
are no strikes pending or threatened against GrafTech, Global, the Borrower or
any Subsidiary which, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The hours worked and payments
made to employees of GrafTech, Global, the Borrower and the Subsidiaries have
not been in violation in any material respect of the Fair Labor Standards Act or
any other applicable law dealing with such matters. All material payments due
from GrafTech, Global, the Borrower or any Subsidiary or for which any claim may
be made against GrafTech, Global, the Borrower or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of GrafTech, Global, the Borrower or
such Subsidiary to the extent required by GAAP. None of the Transactions has
given or will give rise to a right of termination or right of renegotiation on
the part of any union under any collective bargaining agreement to which
GrafTech, Global, the Borrower or any Subsidiary (or any predecessor) is a party
or by which GrafTech, Global, the Borrower or any Subsidiary (or any
predecessor) is bound, other than collective bargaining agreements which,
individually or in the aggregate, are not material to GrafTech, Global, the
Borrower and the Subsidiaries taken as a whole.

80

        SECTION 4.21. No Foreign Assets Control Regulation Violation. None of
the Transactions will result in a violation of any of the foreign assets control
regulations of the United States Treasury Department, 31 C.F.R., Subtitle B,
Chapter V, as amended, or any ruling issued thereunder or any enabling
legislation or Presidential Executive Order granting authority therefor, nor
will the proceeds of the Loans or the Letters of Credit be used by the Borrower
or any LC Subsidiary in a manner that would violate any thereof.

        SECTION 4.22. Insurance. Each of GrafTech, Global, the Borrower and the
Subsidiaries carries and maintains with respect to its insurable properties
insurance (including, to the extent consistent with past practices,
self-insurance) with financially sound and reputable insurers of the types, to
such extent and against such risks as is customary with companies in the same or
similar businesses.

        SECTION 4.23. Location of Real Property and Leased Premises. (a) As of
the Effective Date, GrafTech, Global, the Borrower and the Subsidiaries own in
fee all the real property set forth as being owned by them on Schedule 4.23(a).
Schedule 4.23(a)(i) lists completely and correctly as of the Effective Date all
real property owned by GrafTech, Global, the Borrower and the other Subsidiaries
that is required to have a Mortgage granted thereon pursuant to the Collateral
and Guarantee Requirement, together with the address thereof, and
Schedule 4.23(a)(ii) lists completely and correctly as of the Effective Date all
other real property owned by GrafTech, Global, the Borrower and the other
Subsidiaries, together with the address thereof.

        (b)        As of the Effective Date, GrafTech, Global, the Borrower and
the Subsidiaries have valid leases in all the real property set forth as being
leased by them on Schedule 4.23(b). Schedule 4.23(b)(i) lists completely and
correctly as of the Effective Date all real property leased by GrafTech, Global,
the Borrower and the other Subsidiaries that is required to have a leasehold
mortgage granted thereon pursuant to the Collateral and Guarantee Requirement,
together with the address thereof, and Schedule 4.23(b)(ii) lists completely and
correctly as of the Effective Date all other real property leased by GrafTech,
Global, the Borrower and the other Subsidiaries, together with the address
thereof.

        SECTION 4.24. Advanced Energy Technology Inc. As of the Effective Date,
the net book value of the assets of AET is less than $17,500,000. The portion of
EBITDA attributable to AET for the three month period ended September 30, 2004,
was less than $1,000,000.

        SECTION 4.25. Swissco Guarantee Amount. As of the Effective Date, the
Swissco Guarantee Amount is not less than $100,000,000.

81

ARTICLE V

Conditions

        SECTION 5.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

    (a)        The Administrative Agent (or its counsel on its behalf) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.


    (b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank and dated the Effective Date) of each of (i) Kelley
Drye & Warren LLP, counsel for GrafTech, Global and the Borrower, substantially
to the effect set forth in the form of Exhibit J-1, (ii) the General Counsel of
GrafTech, Global and the Borrower, substantially to the effect set forth in the
form of Exhibit J-2, (iii) Waddey & Patterson, patent counsel for GrafTech,
Global and the Domestic Subsidiaries, substantially to the effect set forth in
the form of Exhibit J-3, and (iv) each of Keppeler & Associates, local counsel
for Swissco, and local counsel in each jurisdiction listed on Schedule 5.01(b),
in each case in a form reasonably satisfactory to the Administrative Agent, and,
in the case of each such opinion required by this paragraph, covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Required Lenders shall reasonably request. Each of GrafTech, Global and the
Borrower hereby requests such counsel to deliver such opinions.


    (c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
each initial Intercompany Borrower and LC Subsidiary, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the
initial Intercompany Borrowers and LC Subsidiaries, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.


    (d)        The Administrative Agent shall have received a certificate of
Global, dated the Effective Date and signed by the President, a Vice President
or a Financial Officer of Global, confirming compliance as of the Effective Date
with the conditions set forth in paragraphs (a) and (b) of Section 5.02.


    (e)        The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received a completed
Perfection


82

  Certificate dated the Effective Date and signed by a Responsible Officer or
Financial Officer of Global, in form and substance reasonably satisfactory to
the Administrative Agent, together with all attachments contemplated thereby,
including the results of a search of Uniform Commercial Code (or equivalent)
filings made with respect to GrafTech, the Borrower and the other Domestic
Subsidiaries in the jurisdictions contemplated by such Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 7.02 or have been released.


    (f)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.


    (g)        All requisite material Governmental Authorities and material
third parties shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required and all applicable
appeal periods shall have expired.


    (h)        Each lender under the Existing Credit Agreement that shall not be
a party to the Amendment and Restatement Agreement shall have received payment
in full of the principal of and interest accrued on each loan made by it under
the Existing Credit Agreement and all other amounts owing to it or accrued for
its account under the Existing Credit Agreement.


    (i)        The Administrative Agent shall have received a certificate of
Global or Swissco, signed by a Financial Officer of Global or Swissco, setting
forth the Swissco Guarantee Amount as of a date specified by the Administrative
Agent, including a computation of such Swissco Guarantee Amount in detail
reasonably satisfactory to the Administrative Agent and a description of
developments since such date of which any Responsible Officer of Global or
Swissco shall have obtained actual knowledge and that could reasonably be
expected to result in a change in the Swissco Guarantee Amount of not less than
the greater of $10,000,000 and 10% of the Swissco Guarantee Amount.


    (j)        Each of the conditions set forth in Section 5.03 shall be
satisfied with respect to each Intercompany Borrower, Intercompany Foreign
Borrower and LC Subsidiary as of the Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit shall not become effective unless each of the
foregoing conditions is satisfied (or

83

waived pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time,
on February 15, 2005.

        SECTION 5.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

    (a)        The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date.


    (b)        At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


    (c)        In the case of any such Borrowing or issuance, amendment, renewal
or extension of such Letter of Credit, or the borrowing of any loans or the
creation of any other credit exposures under any incremental credit facility
established under Section 10.02(c) that will result in the Total Credit
Agreement Exposure exceeding the Base Credit Limit (less the Swissco Guarantee
Amount Shortfall, if any) (i) the Swissco Senior Secured Leverage Ratio at the
end of the most recent fiscal quarter for which financial statements shall have
been received under Section 6.04(a) or (b) (recomputed on a pro forma basis
after giving effect to the extension of credit to be made as if such extension
of credit had been made on the first day of the relevant period for such
computation) is less than 2.25 to 1.00 and (ii) the Collateral and Guarantee
Requirement shall be satisfied in all material respects for each of Swissco and
each Intercompany Foreign Borrower, if any, that will receive the proceeds or
the benefit of such extension of credit.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (other than those in which a Revolving Loan is being continued or
converted without any increase in the aggregate principal amount thereof or a
Letter of Credit is being extended or renewed) shall be deemed to constitute a
representation and warranty by GrafTech, Global and the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

        SECTION 5.03. Intercompany Borrowers, Intercompany Foreign Borrowers and
LC Subsidiaries. The designation of any Subsidiary as an Intercompany Borrower,
Intercompany Foreign Borrower or LC Subsidiary and the obligations of the
Lenders to make any Loan the proceeds of which are to be advanced to such
Intercompany Borrower (including those to be advanced to Swissco to be on-lent
to an Intercompany Foreign Borrower) and of the Issuing Bank to issue any Letter
of Credit for the account of such LC Subsidiary shall not become effective until
each of the following

84

conditions is satisfied with respect to such Intercompany Borrower, Intercompany
Foreign Borrower or LC Subsidiary (or waived in accordance with Section 10.02):

    (a)        The Administrative Agent (or its counsel) shall have received
(i) in the case of an Intercompany Borrower, a counterpart of an Intercompany
Borrower Agreement signed on behalf of the Borrower and such Intercompany
Borrower or (ii) in the case of an Intercompany Foreign Borrower, a counterpart
of an Intercompany Foreign Borrower Agreement signed on behalf of Swissco and
such Intercompany Foreign Borrower or (iii) in the case of an LC Subsidiary, an
LC Subsidiary Agreement signed on behalf of the Borrower and such LC Subsidiary,
or in any such case written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of such
Intercompany Borrower Agreement, Intercompany Foreign Borrower Agreement or LC
Subsidiary Agreement, as applicable) that such parties have signed a counterpart
of such Intercompany Borrower Agreement, Intercompany Foreign Borrower Agreement
or LC Subsidiary Agreement, as applicable.


    (b)        The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank) of counsel satisfactory to the Administrative
Agent in form reasonably satisfactory to the Administrative Agent and covering
such matters as the Administrative Agent shall reasonably request in connection
with such Intercompany Borrower, Intercompany Foreign Borrower or LC Subsidiary
and, in the case of an Intercompany Borrower or an Intercompany Foreign
Borrower, the satisfaction of the Collateral and Guarantee Requirement in
respect thereof. Each of GrafTech, Global and the Borrower hereby requests such
counsel to deliver such opinions.


    (c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Intercompany
Borrower, Intercompany Foreign Borrower or LC Subsidiary, the authorization of
the Transactions to which it will be party and any other legal matters relating
thereto, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.


    (d)        The Administrative Agent shall have received a certificate of
Global, dated the date such Subsidiary is intended to become an Intercompany
Borrower, Intercompany Foreign Borrower or LC Subsidiary and signed by the
President, a Vice President or a Financial Officer of Global, confirming
compliance as of such date with the conditions set forth in paragraphs (a) and
(b) of Section 5.02.


    (e)        In the case of an Intercompany Borrower or an Intercompany
Foreign Borrower, the Collateral and Guarantee Requirement shall have been
satisfied with respect to such Intercompany Borrower or Intercompany Foreign
Borrower. All requisite material Governmental Authorities and material third
parties shall have been approved or consented to such Subsidiary becoming and
acting as an


85

        Intercompany Borrower or Intercompany Foreign Borrower and the
Transactions to which it will be party.

    (f)        The Administrative Agent shall have received a balance sheet
certified on behalf of Global by a Financial Officer of Global for such
Intercompany Borrower, Intercompany Foreign Borrower or LC Subsidiary as of the
fiscal quarter end next preceding the Financial Statement Delivery Date
occurring on or most recently prior to the date of determination.


ARTICLE VI

Affirmative Covenants

        Each of GrafTech, Global and the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, each of GrafTech, Global
and the Borrower will, and will cause each of the Subsidiaries to:

        SECTION 6.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 7.05 and except for the liquidation or dissolution of Subsidiaries if
the assets of such persons to the extent they exceed estimated liabilities are
acquired by Global or a Wholly Owned Subsidiary (in a proportion at least as
favorable to Global and its other Subsidiaries as its proportionate ownership
interest therein) in such liquidation or dissolution; provided, however, that
Subsidiaries that are Loan Parties or Guarantors or CFC Guarantors may not be
liquidated or dissolved into Subsidiaries that are not Loan Parties or
Guarantors or CFC Guarantors, respectively, and Domestic Subsidiaries may not be
liquidated or dissolved into Foreign Subsidiaries.

        (b)        Do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business; comply in all material respects
with all applicable laws, rules, regulations (including any Environmental Law)
and orders of any Governmental Authority, whether now in effect or hereafter
enacted; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

86

        SECTION 6.02. Insurance. (a) Keep its insurable properties insured at
all times by financially sound and reputable insurers in such amounts as shall
be customary for similar businesses and maintain such other insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses.

        (b)        Cause all such property and casualty insurance policies with
respect to the Mortgaged Properties to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that none of the applicable Loan Party, the
Administrative Agent, the Collateral Agent or any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests; deliver original or certified copies of
all such policies (or certificates in respect thereof satisfactory to the
Collateral Agent) to the Collateral Agent; cause each such policy to provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon less than 10 days’ prior written notice thereof by
the insurer to the Administrative Agent and the Collateral Agent or (ii) for any
other reason upon less than 30 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancelation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent), or an insurance
certificate with respect thereto, together with evidence reasonably satisfactory
to the Administrative Agent and the Collateral Agent of payment of the premium
therefor.

        (c)        If at any time the area in which any of the Premises (as
defined in the Mortgages) is located is designated (i) a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), obtain flood insurance in such reasonable
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time reasonably require, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time, or (ii) a “Zone 1” area (as
so designated in the National Ocean and Earthquake Risk Map), obtain earthquake
insurance in such reasonable total amount as the Administrative Agent, the
Collateral Agent or the Required Lenders may from time to time reasonably
require.

        (d)        With respect to each Mortgaged Property, carry and maintain
comprehensive general liability insurance and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and

87

umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $1,000,000, naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

        (e)        Notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 6.02 is
taken out by GrafTech, Global, the Borrower or any Subsidiary; and promptly
deliver to the Administrative Agent and the Collateral Agent a duplicate
original copy or certified copy of such policy or policies, or an insurance
certificate with respect thereto.

        (f)        In connection with the covenants set forth in this
Section 6.02, understand and agree that:

    (i)        none of the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Banks and their respective agents and employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.02, it being understood that (A) the Loan
Parties shall look solely to their insurance companies or parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Banks or their agents or
employees; provided, however, that if the insurance policies do not provide for
waiver of subrogation rights against such parties, as required above, then each
of GrafTech, Global and the Borrower hereby agrees, to the extent permitted by
law, to waive, and to cause each Subsidiary to waive, its right of recovery, if
any, against the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their agents and employees; and


    (ii)        the designation of any form, type or amount of insurance
coverage by the Administrative Agent, the Collateral Agent or the Required
Lenders under this Section 6.02 shall in no event be deemed a representation,
warranty or advice by the Administrative Agent, the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of
GrafTech, Global, the Borrower and the Subsidiaries or the protection of their
properties.


        SECTION 6.03. Taxes; Other Claims. Pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon its properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and GrafTech, Global, the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP, or (b) the
amount of

88

such taxes, assessments, charges, levies and claims and interest and penalties
thereon does not exceed $1,000,000 in the aggregate.

        SECTION 6.04. Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each Lender:

    (a)        within 75 days after the end of each fiscal year, a consolidated
balance sheet and related consolidated statements of operations, cash flows and
stockholders’ equity showing the consolidated financial condition of GrafTech,
Global, the Borrower and the Subsidiaries as of the close of such fiscal year
and the consolidated results of their operations during such year, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing acceptable to the Administrative Agent (which
acceptance shall not be unreasonably withheld) and accompanied by an opinion of
such accountants (which shall not be qualified in any material respect) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of GrafTech, Global, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP;


    (b)        within 40 days after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
consolidated statements of operations, cash flows and stockholders’ equity
showing the consolidated financial condition of GrafTech, Global, the Borrower
and the Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year, all certified on behalf of Global by one of its
Financial Officers as fairly presenting the financial condition and results of
operations of GrafTech, Global, the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP (except for the absence of
footnotes), subject to normal year-end audit adjustments;


    (c)        concurrently with any delivery of financial statements under
paragraph (a) or (b) above, (i) a certificate of such accountants or of Global
signed by one of its Financial Officers opining on or certifying (which
certificate, when furnished by such accountants, may be limited to accounting
matters and disclaim responsibility for legal interpretations) (A) that no Event
of Default or Default has occurred or, if an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) as to computations which
are set forth in detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 7.10, 7.11 and
7.12 and (C) as to the amount of Available Disposition Proceeds, Equity Proceeds
and the Base Credit Limit as of the last day of the fiscal period reported on in
such financial statements and setting forth computations in detail reasonably
satisfactory to the Administrative Agent showing all transactions or other
events increasing or decreasing such amounts (it being understood that the
information required by clauses (B) and (C) may be provided in a certificate of
Global signed by one of its Financial Officers


89

  instead of from such accountants) and (ii) a certificate on behalf of Global
signed by one of its Financial Officers certifying the outstanding principal
amount and current rate of interest of each Intercompany Note and each
Intercompany Foreign Borrower Note as of such fiscal quarter or fiscal year end,
as the case may be;


    (d)        promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other publicly available materials
filed by GrafTech, Global, the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
the functions of said Commission, or with any national securities exchange, or
distributed to its shareholders generally, as the case may be;


    (e)        if, as a result of any change in accounting principles and
policies from those as in effect on the date of this Agreement, the consolidated
financial statements of GrafTech, Global, the Borrower and the Subsidiaries
delivered pursuant to paragraph (a) or (b) above will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such paragraphs had no such change in accounting
principles and policies been made, then, together with the first delivery of
financial statements pursuant to paragraph (a) and (b) above following such
change, a schedule prepared by Global signed by one of its Financial Officers
reconciling such changes to what the financial statements would have been
without such changes;


    (f)        within 90 days after the beginning of each fiscal year, a copy of
an operating and capital expenditure budget of GrafTech on a consolidated basis
for such fiscal year;


    (g)        promptly following the creation of or the initial acquisition of
any equity interest in any Subsidiary, a certificate of Global signed by a
Responsible Officer of Global identifying such new Subsidiary and the ownership
interest of Global and the Subsidiaries therein;


    (h)        within 90 days after the beginning of each fiscal year, and
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year (or, in each case, sooner if available), a balance sheet and related
statements of operations, cash flows and stockholder’s equity, for such fiscal
year or such fiscal quarter and the fiscal year to date through the end of such
fiscal quarter, respectively, for each Unrestricted Subsidiary and for each
minority interest in respect of which the Loan Parties shall, directly or
indirectly, have an aggregate outstanding investment in excess of $1,000,000;


    (i)        promptly, a copy of all final reports submitted in connection
with any material interim or material special audit made by independent
accountants of the books of GrafTech, Global, the Borrower or any Subsidiary;


90

    (j)        within 180 days after the beginning of each fiscal year, the
statutory accounts of Swissco for such fiscal year, audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing internationally or in Switzerland acceptable to the Administrative
Agent (which acceptance shall not be unreasonably withheld) and accompanied by
(i) an opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such accounts present the financial condition and
results of operations of Swissco in accordance with Swiss auditing standards,
and (ii) a certificate of Swissco or Global signed by a Financial Officer of
Swissco or Global setting forth (A) the Swissco Guarantee Amount as of the end
of such fiscal year, (B) a description of any developments since the end of such
fiscal year of which any Responsible Officer of Global or Swissco shall have
obtained actual knowledge and which could reasonably be expected to result in a
change in the Swissco Guarantee Amount of not less than the greater of
$10,000,000 and 10% of the Swissco Guarantee Amount (or certifying that no such
developments shall have occurred), and (C) a computation of the Swissco
Guarantee Amount as of the date of such certificate in detail reasonably
satisfactory to the Administrative Agent;


    (k)        within 120 days after the beginning of each fiscal year, the
Borrower shall deliver to the Administrative Agent a bring-down perfection
certificate of the Borrower signed by one of its Financial Officers setting
forth any information required so that the perfection certificate(s) delivered
under the Security Agreements on the Effective Date shall be complete and
correct as of the date of such bring-down perfection certificate;


    (l)        promptly after Moody’s or S&P shall have announced a change in
(i) the rating in effect for the senior, unsecured, long-term indebtedness for
borrowed money of GrafTech, Global or the Borrower that is not guaranteed by any
person (other than GrafTech, Global or the Borrower) or subject to any other
credit enhancement or (ii) the issuer (or senior implied) rating in effect for
GrafTech, written notice of such rating change;


    (m)        promptly following any request therefor, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA. Patriot Act; and


    (n)        promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of GrafTech, Global, the
Borrower or any Subsidiary or compliance with the terms of any Loan Document, or
such consolidating financial statements, or such financial statements showing
the results of operations of any Unrestricted Subsidiary, as in each case the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.


91

        SECTION 6.05. Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender written notice of the following promptly
after any Responsible Officer of Global obtains actual knowledge thereof:

    (a)        any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;


    (b)        the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
GrafTech, Global, the Borrower or any Subsidiary in respect of which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


    (c)        any other development specific to GrafTech, Global, the Borrower
or any Subsidiary that is not a matter of general public knowledge and that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect;


    (d)        any development (not already disclosed in a certificate delivered
under Section 5.01(i) or 6.04(j)) that could reasonably be expected to result in
a change in the Swissco Guarantee Amount of not less than the greater of
$10,000,000 and 10% of the Swissco Guarantee Amount, together with a certificate
of Global or Swissco signed by a Financial Officer of Global or Swissco setting
forth the Swissco Guarantee Amount as recomputed based upon such development and
a computation of such adjusted Swissco Guarantee Amount in detail reasonably
satisfactory to the Administrative Agent; and


    (e)        any development (not already disclosed in a certificate delivered
under Section 6.04(c)) that could reasonably be expected to result in a change
in Available Disposition Proceeds, Equity Proceeds or the Base Credit Limit of
greater than $10,000,000, together with a certificate of Global signed by a
Financial Officer of Global setting forth the amount of Available Disposition
Proceeds, Equity Proceeds or the Base Credit Limit, as the case may be, as
recomputed based upon such development and a computation of such adjusted amount
in detail reasonably satisfactory to the Administrative Agent.


        SECTION 6.06. Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the provisions of the Code relating
to ERISA and any applicable similar non-U.S. law and (b) furnish to the
Administrative Agent (i) as soon as possible after, and in any event within
30 days after any Responsible Officer of GrafTech, Global, the Borrower or any
ERISA Affiliate knows or has reason to know that, any Reportable Event has
occurred, a statement of Global signed by one of its Financial Officers setting
forth details as to such Reportable Event and the action proposed to be taken
with respect thereto, together with a copy of the notice, if any, of such
Reportable Event given to the PBGC, (ii) promptly after any such Responsible

92

Officer learns of receipt thereof, a copy of any notice that the Borrower or any
ERISA Affiliate may receive from the PBGC relating to the intention of the PBGC
to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Code Section 414) or to appoint a trustee to administer any such Plan,
(iii) within 30 days after the due date for filing with the PBGC pursuant to
Section 412(n) of the Code a notice of failure to make a required installment or
other payment with respect to a Plan, a statement of Global signed by one of its
Financial Officers setting forth details as to such failure and the action
proposed to be taken with respect thereto, together with a copy of any such
notice given to the PBGC and (iv) promptly after any such Responsible Officer
learns thereof and in any event within 30 days after receipt thereof by
GrafTech, Global, the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by GrafTech, Global, the
Borrower or any ERISA Affiliate concerning (A) the imposition of Withdrawal
Liability or (B) a determination that a Multiemployer Plan is, or is expected to
be, terminated or in reorganization, in each case within the meaning of Title IV
of ERISA; provided, however, that in the case of each of clauses (i) through
(iv) above, notice to the Administrative Agent shall only be required if such
event or condition, together with all other events or conditions referred to in
clauses (i) through (iv) above, could reasonably be expected to result in
liability of GrafTech, Global, the Borrower or any Subsidiary in an aggregate
amount exceeding $7,500,000.

        SECTION 6.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of GrafTech, Global, the Borrower or any
Subsidiary at reasonable times, upon reasonable prior notice to GrafTech, and as
often as reasonably requested, and to make extracts from and copies of such
financial records, and to discuss the affairs, finances and condition of the
Borrower or any Subsidiary with the officers thereof and independent accountants
therefor (in each case, subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

        SECTION 6.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in the
preamble to this Agreement.

        SECTION 6.09. Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its Properties to comply, with all
Environmental Laws and Environmental Permits applicable to its and their
respective operations and Properties; obtain and renew all Environmental Permits
necessary for its and their respective operations and Properties; and conduct
any Remedial Action in accordance with Environmental Laws, except, in each case
with respect to this Section 6.09, to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 6.10. Preparation of Environmental Reports. If a Default caused
by reason of a breach, or facts that constitute a breach, of Section 4.17 or
6.09 shall have occurred and be continuing, at the request of the Required
Lenders through the

93

Administrative Agent, provide to Lenders within 90 days after such request, at
the expense of Global, an environmental site assessment report for the
Properties which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
Remedial Action required under any applicable Environmental Law in connection
with such Properties.

        SECTION 6.11. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law or that the Collateral Agent may reasonably
request, (a) in order to effectuate the transactions contemplated by the Loan
Documents, (b) in order to cause the Collateral and Guarantee Requirement to be
satisfied at all times and (c) in order to grant, preserve, protect and perfect
the validity and first priority (subject to Liens permitted by Section 7.02) of
the security interests created or intended to be created by the Security
Documents. All such security interests and Liens will be created under the
Security Documents and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and GrafTech, Global, the
Borrower, Swissco and the other Subsidiaries shall deliver or cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions and lien searches) as the Collateral Agent or the
Required Lenders shall reasonably request to evidence compliance with this
Section 6.11. GrafTech, Global and the Borrower agree to provide, and to cause
each Subsidiary to provide, such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.

        SECTION 6.12. Significant Subsidiaries. Cause Significant Subsidiaries
at all times to (a) account for 85% or more of the total consolidated assets of
Global and (b) have accounted for 85% or more of EBITDA for each of the two
consecutive periods of four fiscal quarters immediately preceding the date of
determination, in each case after giving effect to the designation of any
Significant Subsidiary on any date as of which compliance with this Section 6.12
is being determined.

        SECTION 6.13. Certain Accounting Matters. (a) In the case of each of
GrafTech, Global, the Borrower and the Subsidiaries, cause its respective fiscal
year to end on December 31.

        (b)        Cause its independent public accountants to be
PricewaterhouseCoopers LLP or any other independent public accountant of
recognized national standing acceptable to the Administrative Agent (which
acceptance shall not be unreasonably withheld).

        SECTION 6.14. Dividends. In the case of Global, permit its Subsidiaries
to pay dividends or make cash advances and cause such dividends to be paid and
cash advances to be made to the extent required to pay the monetary Obligations,
subject, in the case of such dividends, to restrictions permitted by
Section 7.09(c) and, in the case of

94

such dividends and cash advances, to restrictions imposed by applicable
requirements of law.

        SECTION 6.15. Corporate Separateness. Cause the management, business and
affairs of each of the Unrestricted Subsidiaries to be conducted in such a
manner that each Unrestricted Subsidiary will be perceived as a legal entity
separate and distinct from GrafTech, Global, the Borrower and the Subsidiaries.

ARTICLE VII

Negative Covenants

        Each of GrafTech, Global and the Borrower covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, none of GrafTech, Global
and the Borrower will, or will cause or permit any of the Subsidiaries to:

        SECTION 7.01. Indebtedness; Certain Hedges; Certain Equity Securities.
(a) In the case of the Borrower and the Subsidiaries (other than Swissco and
AET), incur, create, assume or permit to exist any Indebtedness or enter into
any Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement, except:

    (i)        Indebtedness existing on the Effective Date and set forth in
Schedule 7.01, and (other than in the case of intercompany Indebtedness among
GrafTech, Global and other Loan Parties) extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof or add any new obligor in respect thereof;


    (ii)        Indebtedness created under the Loan Documents;


    (iii)        Interest/Exchange Rate Protection Agreements and Commodity Rate
Protection Agreements entered into (after delivery of written notice of the
existence and terms thereof to the Administrative Agent) in order to fix or cap
the effective rate of interest, or to hedge against currency fluctuations, on
the Loans and other Indebtedness or to convert fixed rate obligations to
floating rate obligations or to hedge against commodity price or currency
fluctuations with respect to purchases and sales of goods and services in the
ordinary course of business; provided, however, in each case, that such
transactions shall be entered into to limit risks or control costs or expenses
arising in the business of the Borrower and the Subsidiaries and not for the
purpose of speculation or shall be entered into to take advantage of reduced
interest rates by converting fixed rate obligations to floating rate
obligations;


95

    (iv)        Indebtedness owed to (including obligations in respect of
letters of credit for the benefit of) any person providing worker’s
compensation, health, disability, retirement or other employee benefits or
property, casualty or liability insurance to or for GrafTech, Global, the
Borrower or any Subsidiary, pursuant to reimbursement or indemnification
obligations to such person;


    (v)        Indebtedness of Global, the Borrower or any Subsidiary to any
Subsidiary, the Borrower or Global; provided, however, that (A) Indebtedness of
any Subsidiary that is not a Loan Party (or that is an Excluded Foreign Loan
Party) to any Loan Party (other than an Excluded Foreign Loan Party) is
expressly permitted under Section 7.04(j), (k), (l) or (m) and such Indebtedness
shall be evidenced by promissory notes that are pledged under a Pledge Agreement
and (B) Indebtedness of Global, the Borrower or any Subsidiary Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;


    (vi)        Indebtedness of a Subsidiary which represents the assumption by
such Subsidiary of Indebtedness of another Subsidiary in connection with the
permitted merger of such other Subsidiary with or into such Subsidiary or the
permitted purchase of all or substantially all the assets of such other
Subsidiary, and extensions, renewals and replacements of any such Indebtedness
that are not created in contemplation of the transaction and do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof or add any new obligor in respect
thereof;


    (vii)        Indebtedness of any Subsidiary in respect of performance bonds,
bid bonds, surety bonds, bank guarantees (other than bank guarantees supporting
Indebtedness) and similar obligations and letters of credit (other than letters
of credit supporting Indebtedness), in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business, and Indebtedness of GrafTech,
Global, the Borrower or any Subsidiary in respect of appeal bonds and similar
obligations, and in each case any extension, renewal or refinancing thereof to
the extent not provided to secure the repayment of other Indebtedness and to the
extent that the amount of refinancing Indebtedness is not greater than the
amount of Indebtedness being refinanced;


    (viii)        Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of its incurrence;


    (ix)        Indebtedness of a Subsidiary acquired after the date hereof (or
of a special purpose subsidiary formed after the date hereof to acquire the
assets and assume the Indebtedness of a business unit) and Indebtedness of a


96

  person merged or consolidated with or into a Subsidiary after the date hereof,
which Indebtedness in each case exists at the time of such acquisition,
formation, merger or consolidation into a Subsidiary and is not created in
contemplation of such transaction and where such acquisition, formation, merger
or consolidation is permitted by this Agreement, and extensions, renewals and
replacements of any such Indebtedness that are not created in contemplation of
the transaction and do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof or
add any new obligor in respect thereof; provided, however, that the aggregate
principal amount of Indebtedness under this paragraph (ix), when taken together
with all other Indebtedness of the type referred to in this clause (ix) at any
time outstanding under Section 7.01(d)(v), shall not exceed $50,000,000 for all
Subsidiaries at any time outstanding;


    (x)        Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred prior to or within 270 days after a Capital Expenditure
permitted under Section 7.10 in order to finance such Capital Expenditure, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or add any new obligor
in respect thereof or subject any additional asset to any Lien or lease or Sale
and Leaseback Transaction in respect thereof;


    (xi)        Capital Lease Obligations incurred by any Subsidiary in respect
of any Sale and Leaseback Transaction that is permitted under Section 7.03, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof or add any new obligor
in respect thereof or subject any additional asset to any Lien or lease or Sale
and Leaseback Transaction in respect thereof;


    (xii)        Indebtedness of the Borrower or any Guarantor (other than
Swissco or any other Foreign Subsidiary), and Guarantees by them of such
Indebtedness and intercompany loans between them of the proceeds thereof, in an
aggregate principal amount at any time outstanding not to exceed, when taken
together with all Indebtedness incurred in reliance on Section 7.01(b)(v) and
7.01(d)(iv), without duplication, $150,000,000; provided, however, that up to
but not more than $50,000,000 of such Indebtedness may be secured by Liens
created in reliance on Section 7.02(r)(i);


    (xiii)        the Senior Notes in an aggregate principal amount at any time
not to exceed $435,000,000, and Senior Notes Refinancing Debt in an aggregate
principal amount at any time that, when taken together with the aggregate
principal amount of the Senior Notes at such time, will not exceed the maximum
aggregate amount of Senior Notes and Senior Notes Refinancing Debt permitted to
be outstanding under the definition of Senior Notes Refinancing Debt at the
latest time that any Senior Notes Refinancing Debt


97

  was incurred (it being understood that (A) any Senior Notes or Senior Notes
Refinancing Debt repurchased by the Borrower or any Affiliate of the Borrower
(before or after the Effective Date) may remain outstanding and be held by the
Borrower or such Affiliate (but may not be resold, reissued or refinanced)
pending retirement or cancelation and shall not be included in determining
compliance with the numerical limit applicable under this subparagraph and (B)
following the issuance of Senior Notes Refinancing Debt and for so long as the
Borrower is diligently seeking to redeem Senior Notes in an amount equal to or
greater than such excess amount, the maximum aggregate amount of Senior Notes
and Senior Notes Refinancing Debt otherwise allowed may be exceeded by an amount
of such Senior Notes Refinancing Debt equal to or less than the amount of cash
or Permitted Investments on deposit on terms satisfactory to the Administrative
Agent in an escrow or cash collateral account (which agreement governing such
account shall be deemed to be a Loan Document) available solely for the purpose
of effecting such redemption of Senior Notes or, to the extent that such
redemption cannot be effected, prepaying such Senior Notes Refinancing Debt);


    (xiv)        Senior Notes Guarantees, Intercompany Senior Loans and
Intercompany Senior Loan Guarantees;


    (xv)        Convertible Debenture Loans and Convertible Debenture
Guarantees;


    (xvi)        Cash Management Arrangements, Guarantees thereof by the
Guarantors and other Subsidiaries and letters of credit and bank guarantees
supporting such Cash Management Arrangements; provided, however, that the
aggregate amount of the obligations under all Cash Management Arrangements,
without duplication, in respect of overnight over-draft facilities shall not at
any time be greater than the greater of €10,000,000 and $15,000,000 (or the
equivalent thereof in one or more other currencies, based on exchange rates in
effect at the time of determination);


    (xvii)        unsecured Indebtedness of any Foreign Subsidiary (other than
Swissco), the proceeds of which are used solely for working capital purposes, in
an aggregate principal amount for all such Foreign Subsidiaries taken together
at any time outstanding not to exceed $15,000,000; and


    (xviii)        all premium (if any), interest (including post-petition
interest), fees, expenses, indemnities, charges and additional or contingent
interest on obligations described in clauses (i) through (xvi) above.


98

        (b)        In the case of GrafTech and Global, incur, create, assume or
permit to exist any Indebtedness or enter into any Interest/Exchange Rate
Protection Agreement or Commodity Rate Protection Agreement, except:

    (i)               Indebtedness existing on the Effective Date and set forth
on Schedule 7.01;


    (ii)        Indebtedness created under the Loan Documents;


    (iii)        Indebtedness of a type permitted by (and subject to the limits
specified in) clauses (iv), (v), (vii), (viii), (xiv) and (xvi) of Section
7.01(a);


    (iv)        Interest/Exchange Rate Protection Agreements or Commodity Rate
Protection Agreements satisfying the requirements set forth in Section
7.01(a)(iii), and unsecured Guarantees of obligations incurred under Section
7.01(a)(iii), and Indebtedness consisting of unsecured Guarantees of
Indebtedness permitted by clauses (iv), (vii), (viii), (x), (xi), (xii), (xiii),
(xv) and (xvi) of Section 7.01(a) and clause (vii) of this Section 7.01(b);


    (v)        unsecured Indebtedness, and intercompany loans of the proceeds
thereof, described in Section 7.01(a)(xii), in an aggregate principal amount not
to exceed, when taken together with all Indebtedness incurred in reliance on
Section 7.01(a)(xii) and 7.01(d)(iv), without duplication, $150,000,000;


    (vi)        Indebtedness of GrafTech consisting of contingent liabilities or
Indebtedness of the type referred to in the proviso contained in the definition
of “Unrestricted Subsidiary”;


    (vii)        Convertible Debentures in an aggregate principal amount at any
time not to exceed $225,000,000, and Convertible Debenture Refinancing Debt in
an aggregate principal amount at any time that when taken together with the
aggregate principal amount of the Convertible Debentures at such time will not
exceed the maximum aggregate amount of Convertible Debentures and Convertible
Debenture Refinancing Debt permitted to be outstanding under the definition of
Convertible Debenture Refinancing Debt at the latest time that any Convertible
Debenture Refinancing Debt was incurred (it being understood that (A) any
portion thereof repurchased by GrafTech or any Affiliate of GrafTech may remain
outstanding and be held by GrafTech or such Affiliate (but may not be resold,
reissued or refinanced) pending retirement or cancelation and shall not be
included in determining compliance with the numerical limit applicable under
this subparagraph and (B) following the issuance of Convertible Debenture
Refinancing Debt and for so long as GrafTech is diligently seeking to redeem
Convertible Debentures in an aggregate amount equal to or greater than such
excess amount, the maximum aggregate amount of Convertible Debentures and
Convertible Debenture Refinancing Debt otherwise allowed may be exceeded by an
amount of such


99

  Convertible Debenture Refinancing Debt equal to or less than the amount of
cash or Permitted Investments on deposit on terms satisfactory to the
Administrative Agent in an escrow or cash collateral account (which agreement
governing such account shall be deemed to be a Loan Document) available solely
for the purpose of effecting such redemption of Convertible Debentures or, to
the extent that such redemption cannot be effected, prepaying such Convertible
Debenture Refinancing Debt);


    (viii)        Convertible Debenture Loans made to Global and Convertible
Debenture Guarantees by Global; and


    (ix)        all premium (if any), interest (including post-petition
interest), fees, expenses, indemnities, charges and additional or contingent
interest on obligations described in clauses (i) through (viii) above.


        In addition, GrafTech may elect to receive any Restricted Payment
permitted to be made to it under Section 7.06 by incurring intercompany
Indebtedness to Global or the Borrower.

        (c)        In the case of Swissco, incur, create, assume or permit to
exist any Indebtedness or enter into any Interest/Exchange Rate Protection
Agreement or Commodity Rate Protection Agreement, except:

    (i)        Indebtedness existing on the Effective Date and set forth on
Schedule 7.01, and (other than in the case of intercompany Indebtedness among
GrafTech, Global and other Loan Parties) extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof or add any new obligor in respect thereof;


    (ii)        Indebtedness created under the Loan Documents;


    (iii)        Indebtedness permitted by Section 7.01(a)(v); provided,
however, the portion of such Indebtedness in excess of any increase in the
Swissco Guarantee Amount arising due to the incurrence of such Indebtedness
shall be permitted solely to the extent such amount is expressly permitted as an
investment under Section 7.04(j), (k), (l) or (m);


    (iv)        Interest/Exchange Rate Protection Agreements or Commodity Rate
Protection Agreements satisfying the requirements set forth in Section
7.01(a)(iii), and Indebtedness consisting of (A) Indebtedness of the type
described in clause (xvi) of Section 7.01(a), and (B) Indebtedness of the type
described in clauses (iv), (vii), (viii), (x) and (xi) of Section 7.01(a);
provided, however, that any Indebtedness incurred under this subparagraph (B)
shall have been incurred solely to finance or support the operations of Swissco,
but not the operations of any of its Affiliates;


100

    (v)        Intercompany Senior Loans and Intercompany Senior Loan
Guarantees;


    (vi)        unsecured Indebtedness in aggregate principal amount at any time
outstanding not to exceed $5,000,000 and Cash Flow Notes; and


    (vii)        all premium (if any), interest (including post-petition
interest), fees, expenses, indemnities, charges and additional or contingent
interest on obligations described in clauses (i) through (vi) above.


        (d)        In the case of AET, incur, create, assume or permit to exist
any Indebtedness or enter into any Interest/Exchange Rate Protection Agreement
or Commodity Rate Protection Agreement, except:

    (i)        Indebtedness existing on the Effective Date and set forth on
Schedule 7.01;


    (ii)        Indebtedness created under the Loan Documents;


    (iii)        Indebtedness permitted by Section 7.01(a)(v)(A) and
Indebtedness of a type permitted by (and subject to the limits specified in)
Section 7.01(a)(xvi);


    (iv)        Indebtedness in an aggregate principal amount not to exceed (A)
$10,000,000 and (B) when taken together with all Indebtedness incurred in
reliance on Section 7.01(a)(xii) and 7.01(b)(v), $150,000,000; provided,
however, that such Indebtedness may be secured by Liens created in reliance on
Section 7.02(r)(i);


    (v)        Indebtedness of the type described in (and subject to the limits
specified in) clauses (iv), (vii), (viii), (ix), (x) and (xi) of Section
7.01(a); provided, however, that (A) any Indebtedness incurred under this clause
(v) shall have been incurred solely to finance or support the operations of AET
and its subsidiaries or the formation or acquisition of a Subsidiary by AET (and
not the operations of any of its other Affiliates) and (B) any Indebtedness
permitted under this clause (v) of the type described in Section 7.01(a)(ix)
shall not (1) have any recourse to AET or to any Subsidiary other than the
Subsidiary acquired in the transaction in which such Indebtedness became subject
to this Section 7.01 or (2) when taken together with all other Indebtedness at
any time outstanding under Section 7.01(a)(ix), exceed $50,000,000; and


    (vi)        all premium (if any), interest (including post-petition
interest), fees, expenses, indemnities, charges and additional or contingent
interest on obligations described in clauses (i) through (v) above.


        (e)        Incur, create, assume or permit to exist any preferred
Capital Stock (other than preferred Capital Stock of GrafTech that is not
Disqualified Stock); provided,

101

however, that preferred Capital Stock may be issued to the extent Indebtedness
of the issuer thereof in a like amount (with the amount of any such preferred
Capital Stock being deemed to be the liquidation preference thereof) could have
been borrowed from the holder of such preferred Capital Stock in reliance on
Section 7.01(a)(xii), and such issuance shall be deemed to reduce the amount of
Indebtedness otherwise permitted to be incurred under Section 7.01(a)(xii) by
the amount of the liquidation preference of such preferred Capital Stock.

        SECTION 7.02. Liens; Sales of Certain Assets. Create, incur, assume or
permit to exist any Lien on any property or assets (including stock or other
securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
or sell or transfer income or revenues (including any accounts receivable) or
any right in respect thereof, except:

    (a)        Liens on property or assets of GrafTech, Global, the Borrower and
the Subsidiaries existing on the Effective Date and set forth in Schedule 7.02;
provided, however, that such Liens shall secure only those obligations which
they secure on the Effective Date (and extensions, renewals and refinancings of
such obligations permitted by Section 7.01(a)(i)) and shall not subsequently
apply to any other property or assets of GrafTech, Global, the Borrower or any
Subsidiary (other than investments in Unrestricted Subsidiaries);


    (b)        any Lien created under the Loan Documents;


    (c)        any Lien existing on any property or asset of any Subsidiary (x)
prior to the acquisition of such property or asset by such Subsidiary or (y)
prior to the acquisition of such Subsidiary by another Subsidiary; provided,
however, that (i) such Lien is not created in contemplation of or in connection
with such acquisition and (ii) such Lien does not apply to any other property or
asset of GrafTech, Global, the Borrower or any Subsidiary;


    (d)        any Lien on any property or asset of a Subsidiary securing
Indebtedness permitted by Section 7.01(a)(ix); provided, however, that such Lien
does not apply to any other property or asset of GrafTech, Global, the Borrower
or any Subsidiary not securing such Indebtedness at the date of acquisition,
formation, merger or consolidation (other than after acquired property of such
Subsidiary subjected to a Lien securing Indebtedness incurred prior to such date
and permitted hereunder which contains a requirement for the pledging of after
acquired property);


    (e)        Liens for taxes, assessments or other governmental charges or
levies not yet delinquent, or which are for less than $1,000,000 in the
aggregate, or which are being contested in compliance with Section 6.03, or for
property taxes on property that GrafTech, Global, the Borrower or the affected
Subsidiary has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;


102

    (f)        carriers’, warehousemen’s, mechanic’s, materialmen’s,
repairmen’s, service provider’s or other like Liens arising in the ordinary
course of business and securing obligations that are not yet due and payable or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, GrafTech, Global, the Borrower or the relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;


    (g)        pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other worker’s
compensation, unemployment insurance and other social security laws or
regulations or in respect of health, disability, retirement or other employee
benefits and deposits securing liability to insurance carriers under insurance
or self-insurance arrangements in respect of such obligations;


    (h)        (x) deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business, and (y) deposits in an aggregate cash amount
not to exceed $50,000,000 to secure obligations in respect of Interest/Exchange
Rate Protection Agreements or Commodity Rate Protection Agreements;


    (i)        zoning restrictions, easements, trackage rights, leases (other
than Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of GrafTech,
Global, the Borrower or any of the Subsidiaries;


    (j)        purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by any Subsidiary (including the interests of vendors and lessors
under conditional sale and title retention agreements); provided, however, that
(i) such security interests secure Indebtedness or Sale and Lease-Back
Transactions permitted by Section 7.01 or 7.03, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, prior to or within
270 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed 100% of the cost (including capitalized interest
on construction financing) of such real property, improvements or equipment at
the time of such acquisition (or construction), (iv) such expenditures are
permitted by this Agreement and (v) such security interests do not apply to any
other property or asset of the Borrower or any Subsidiary (other than to
accessions to such real property, improvements or equipment; provided, however,
that individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender);


103

    (k)        Liens securing reimbursement obligations in respect of
trade-related letters of credit permitted under Section 7.01 and covering the
goods (or the documents of title in respect of such goods) financed by such
letters of credit;


    (l)        Liens arising out of capitalized or operating lease transactions
permitted under Section 7.03, so long as such Liens (i) attach only to the
property sold in such transaction and any accessions thereto and (ii) do not
interfere with the business of GrafTech, Global, the Borrower or any Subsidiary
in any material respect;


    (m)        Liens consisting of interests of lessors under capital leases
permitted by Section 7.01;


    (n)        Liens securing judgments for the payment of money in an aggregate
amount not in excess of $7,500,000 (or more so long as such excess is covered by
insurance as to which the insurer has acknowledged in writing its obligation to
cover), unless such judgments shall remain undischarged for a period of more
than 30 consecutive days during which execution shall not be effectively stayed;


    (o)        any Lien arising by operation of law pursuant to Section 107(1)
of CERCLA or pursuant to analogous state or foreign law, for costs or damages
which are not yet due (by virtue of a written demand for payment by a
Governmental Authority) or which are being contested in compliance with the
standard set forth in Section 6.03(a), or on property that a Subsidiary has
determined to abandon if the sole recourse for such costs or damages is to such
property; provided, however, that the aggregate liability of GrafTech, Global,
the Borrower and the Subsidiaries with respect to the matters giving rise to all
such Liens shall not, in the reasonable estimate of Global (in light of all
attendant circumstances, including the likelihood of contribution by third
parties), exceed $7,500,000;


    (p)        any leases or subleases to other persons of properties or assets
owned or leased by a Subsidiary;


    (q)        Liens with respect to property or assets not constituting
collateral for the Obligations or the CFC Obligations securing Cash Management
Arrangements (and Guarantees, letters of credit and bank guarantees in respect
thereof permitted under Section 7.01) entered into in the ordinary course of
business;


    (r)        Liens with respect to property or assets not constituting
collateral for the Obligations or the CFC Obligations (i) securing Indebtedness
incurred under Section 7.01(a)(xii) (or, with respect to up to $10,000,000
aggregate principal amount, incurred under Section 7.01(a)(iv), (vii) or (viii)
or Section 7.01(a)(xviii) in respect thereof or the corresponding provisions of
Sections 7.01(b) and (c)) or 7.01(d)(iv) and in an aggregate outstanding
principal amount at any time not to exceed $50,000,000 or (ii) securing
obligations not constituting Indebtedness in


104

  an aggregate amount for all such obligations at any time not to exceed
$35,000,000;


    (s)        any Lien arising as a result of a transaction permitted under
Section 7.05(h) or (i) or under Section 7.13;


    (t)        the sale of (and Liens that may arise relating to) accounts
receivable in connection with collection in the ordinary course of business and
Liens which might arise as a result of the sale or other disposition of accounts
receivable pursuant to Section 7.05(h);


    (u)        the replacement, extension or renewal of any Lien permitted by
clause (c), (d) or (j) above; provided, however, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
and provided further, however, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;


    (v)        Liens on Intercompany Senior Loans and Intercompany Senior Loan
Guarantees to secure Senior Notes or Senior Notes Refinancing Debt or to secure
the Obligations; provided, however, that the aggregate principal amount of the
Intercompany Senior Loans securing Senior Notes and Senior Notes Refinancing
Debt shall not at any time exceed the minimum amount required to be securing
Senior Notes and Senior Notes Refinancing Debt by the terms of the Senior Notes
(as such terms are in effect on the Effective Date) or by the analogous terms of
any Senior Notes Refinancing Debt;


    (w)        a Lien on the Capital Stock of AET then held by GrafTech, Global
or any Subsidiary securing the Senior Notes, Senior Notes Refinancing Debt,
Senior Notes Guarantees or Intercompany Senior Loan Guarantees that is junior to
the Lien of the Lenders thereon on terms no less favorable to the Lenders than
the applicable subordination terms in effect on the Effective Date;


    (x)        licenses of intellectual property (A) in the ordinary course of
business that do not constitute dispositions of such intellectual property or
(B) that constitute dispositions of such intellectual property made in
accordance with Section 7.05;


    (y)        Liens on machinery, equipment and construction in progress of
Subsidiaries organized under the laws of Brazil securing obligations not
constituting Indebtedness in an aggregate amount for all such obligations at any
time not to exceed $5,000,000; and


    (z)        Liens consisting of rights of first refusal, put/sale options and
other customary arrangements with respect to, and restrictions on, the sale,
pledge or other transfer of Capital Stock in persons in which not all the
Capital Stock is owned by Global, the Borrower and the Subsidiaries, in each
case to the extent such Liens do not secure any Indebtedness.


105

Notwithstanding the foregoing, none of GrafTech, Global and the Borrower will
create, incur, assume or permit to exist any Lien on any property or assets
(including Capital Stock or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, or sell or transfer any income or revenues
(including any account receivable) or any right in respect thereof, except any
Lien created under the Loan Documents and Liens of the type described in
paragraphs (a), (e), (f), (g), (h), (n), (o), (q), (r) or (s) above (and
paragraph (u) in respect thereof) and Liens on any property or assets of an
Unrestricted Subsidiary.

        SECTION 7.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), other than any Sale and Lease-Back Transaction which involves a
sale by a Subsidiary solely for cash consideration on terms not less favorable
than would prevail in an arm’s-length transaction and which results in a Capital
Lease Obligation or an operating lease, in either case entered into to finance a
Capital Expenditure permitted by Section 7.10 consisting of the initial
acquisition or construction by such Subsidiary of the property sold or
transferred in such Sale and Lease-Back Transaction; provided, however, that
such Sale and Lease-Back Transaction occurs within 270 days after such
acquisition or construction.

        SECTION 7.04. Investments, Loans, Advances and Acquisitions. Purchase,
hold or acquire any Capital Stock, evidences of Indebtedness or other securities
of (including any option, warrant or other right to acquire any of the
foregoing), make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other person (including by means of a disposition of part but not all
the Capital Stock of any Subsidiary under Section 7.05(i)), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other person constituting a business unit, except:

    (a)        investments (i) existing on the Effective Date in the Capital
Stock of the Subsidiaries; (ii) by GrafTech in the Capital Stock of Global and
the Borrower; (iii) by Global or any Subsidiary Loan Party in any Subsidiary
Loan Party (so long as (A) such person shall remain a Loan Party after giving
effect to such investment, (B) such person is not an Excluded Foreign Loan
Party, and (C) any such investment in Swissco in excess of any increase in the
Swissco Guarantee Amount arising as a substantially contemporaneous consequence
of the making of such investment shall not be permitted under this paragraph (a)
and must be permitted under another paragraph of this Section 7.04); (iv) by any
Subsidiary that is not a Loan Party in any Subsidiary Loan Party or any Wholly
Owned Subsidiary that is not a Loan Party (so long as such Loan Party shall
remain a Loan Party or such Wholly Owned Subsidiary shall remain a Wholly Owned
Subsidiary after giving effect to such investment); and (v) if no Default or
Event of Default exists or will exist immediately after giving effect to such
investment, by any Excluded Foreign Loan Party in any Subsidiary Loan Party or


106

  any Wholly Owned Subsidiary that is not a Loan Party (so long as such Loan
Party shall remain a Loan Party or such Wholly Owned Subsidiary shall remain a
Wholly Owned Subsidiary after giving effect to such investment);


    (b)        Permitted Investments and investments that were Permitted
Investments when made;


    (c)        investments arising out of the receipt by Global or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 7.05; provided, however, that such consideration (if the stated amount
or value thereof is in excess of $1,000,000) is pledged upon receipt pursuant to
the Pledge Agreements to the extent required thereby;


    (d)        the Intercompany Loans and intercompany loans to Global, the
Borrower or Subsidiary Loan Parties that comply with Section 7.01 (including any
requirement that such Indebtedness be permitted under a paragraph of this
Section 7.04), and intercompany loans to GrafTech that comply with Section 7.06;


    (e)        (i) loans and advances to employees of GrafTech, Global, the
Borrower or the Subsidiaries not to exceed $6,000,000 in the aggregate at any
time outstanding (excluding up to $1,000,000 in loans existing on the Effective
Date to former employees) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;


    (f)        (i) accounts receivable arising and trade credit granted in the
ordinary course of business and any securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and
(ii) prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of GrafTech, Global and the
Subsidiaries;


    (g)        Interest/Exchange Rate Protection Agreements and Commodity Rate
Protection Agreements permitted pursuant to Section 7.01(a)(iii), 7.01(b)(iv) or
7.01(c)(iv), and Cash Management Arrangements and Guarantees, letters of credit
and bank guarantees in respect of Cash Management Arrangements permitted under
Section 7.01 and Liens securing Cash Management Arrangements and Guarantees of
Cash Management Arrangement permitted under Section 7.02(q);


    (h)        investments, other than investments listed in paragraphs (a)
through (g) of this Section, existing on the Effective Date and set forth on
Schedule 7.04;


    (i)        investments resulting from pledges and deposits referred to in
Section 7.02(g) or (h);


    (j)        any investment constituting a Permitted Subsidiary Investment or
any investment in an Unrestricted Subsidiary made after the Effective Date in
respect of which the aggregate amount of consideration (whether cash or
property, but


107

  excluding consideration consisting of Capital Stock of GrafTech (other than
Disqualified Stock)), as valued at the time each such investment is made, does
not exceed (net of any return representing return of capital of (but not return
on) any such investment) at any time $200,000,000; provided, however, that
(x) the aggregate amount of such consideration for all such investments made in
Unrestricted Subsidiaries shall not exceed (net of return of capital of (but not
return on) any such investment) $30,000,000 at any time, (y) the aggregate
amount of such consideration for all such Permitted Subsidiary Investments made
in persons in which at the time of determination Global owns, directly or
indirectly, less than 90% of the outstanding Capital Stock (in each case, at the
time of and immediately after giving effect to such investment) shall not exceed
(net of return of capital of (but not return on) any such investment)
$125,000,000 at any time, of which no more than $50,000,000 at any time may be
invested in persons that are not Subsidiaries, and (z) the Availability
Condition shall be satisfied following such investment and payment of all
related costs and expenses and after giving effect to any increase in the
Available Revolving Commitments due to the making of such investment;


    (k)        any investment made after the Effective Date constituting a
Permitted Subsidiary Investment in a Subsidiary (or a business to become a
Subsidiary after giving effect to such investment) that is engaged in the
business of manufacturing graphite electrodes or is otherwise engaged in the
carbon, graphite and/or thermal management business; provided, however, that
such investment is made with Equity Proceeds received not more than two years
prior to the date of such investment and not otherwise used during such two-year
period to make any investment under Section 7.04(k) or (m) or to effect any
repurchase, redemption or prepayment of Indebtedness under Section 7.09(d)(ii);


    (l)        any investment made after the Effective Date constituting a
Permitted Subsidiary Investment made with Available Disposition Proceeds;
provided, however, that (i) the Availability Condition shall be satisfied
following such investment and payment of all related costs and expenses and
after giving effect to any increase in the Available Revolving Commitments due
to the making of such investment, (ii) any such investment in a Foreign
Subsidiary to be funded with Available Disposition Proceeds received in respect
of US Collateral must first be advanced to Swissco under the Swissco Note and
thereafter be made and held as a direct or indirect investment of Swissco and
(iii) the aggregate amount of consideration paid in respect of Permitted
Subsidiary Investments that are not Permitted Acquisitions and that are made in
reliance on this paragraph (l) shall not exceed $50,000,000;


    (m)        any investment in an Unrestricted Subsidiary or constituting a
Permitted Subsidiary Investment made after the Effective Date in a person that
is not Subsidiary or is neither engaged in the business of manufacturing
graphite electrodes nor is otherwise engaged in the carbon, graphite and/or
thermal management business; provided, however, that such investment is made
with Equity Proceeds received not more than 90 days prior to the date on which


108

  definitive documentation for such investment is entered into and not otherwise
used during such 90-day period to make any investment under Section 7.04(k) or
(m) or to effect any repurchase, redemption or prepayment of Indebtedness under
Section 7.09(d)(ii);


    (n)        investments constituting Permitted Subsidiary Investments or
investments in Unrestricted Subsidiaries made after the Effective Date with
Capital Stock of GrafTech (other than Disqualified Stock);


    (o)        investments consisting of Senior Notes, Senior Notes Refinancing
Debt, Convertible Debentures or Convertible Debenture Refinancing Debt
repurchased, redeemed or otherwise acquired to the extent permitted in Section
7.09(d);


    (p)        investments consisting of Intercompany Senior Loans, Intercompany
Senior Loan Guarantees and Senior Notes Guarantees; and


    (q)        investments consisting of Indebtedness permitted under Sections
7.01(a)(xii) and (xv) and 7.01(b)(v) and (viii) and unsecured Guarantees
permitted under Section 7.01(b)(iv).


Notwithstanding the foregoing, under no circumstances shall any Foreign
Subsidiary own any of the Capital Stock of any Domestic Subsidiary. For the
avoidance of doubt, (a) in the event and to the extent that substantially
simultaneously with the making of any new investment, the investor receives a
return of capital in respect of an existing investment in the same person in
which such new investment is being made, such new investment will be deemed to
be a continuation of such existing investment for purposes of determining
compliance with the provisions of this Section 7.04, and (b) any investment by
Swissco in any person other than GrafTech, Global or any Subsidiary Loan Party
that is not an Excluded Foreign Loan Party shall not be required to be permitted
under another paragraph of this Section 7.04 to the extent that such investment
by Swissco (i) is made with the proceeds of an initial investment in Swissco in
excess of any increase in the Swissco Guarantee Amount arising as a
substantially contemporaneous consequence of the making of such initial
investment and (b) does not result as a substantially contemporaneous
consequence in a decrease in the Swissco Guarantee Amount.

        SECTION 7.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any substantial
part of its assets (whether now owned or hereafter acquired), other than assets
of GrafTech constituting an Unrestricted Subsidiary, or any Capital Stock of
Global, the Borrower or any Subsidiary, or purchase, lease or otherwise acquire
(in one transaction or a series of transactions) all or any substantial part of
the assets of any other person, except that this Section shall not prohibit:

109

    (a)        the purchase and sale of inventory or license of intellectual
property in the ordinary course of business by any Subsidiary or the acquisition
of any asset of any person in the ordinary course of business or any purchase or
sale of Permitted Investments in the ordinary course of business;


    (b)        if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing,
(i) the merger of any Subsidiary into or with any other Wholly Owned Subsidiary
in a transaction in which the surviving entity is a Wholly Owned Subsidiary
(which shall be a Domestic Subsidiary if the non-surviving person shall be a
Domestic Subsidiary, a Guarantor if the non-surviving person shall be a
Guarantor (and a Loan Party that is not an Excluded Foreign Loan Party if the
non-surviving person shall be a Loan Party that is not an Excluded Foreign Loan
Party) and a CFC Guarantor if the non-surviving person shall be a CFC
Guarantor), and no person other than Global or a Wholly Owned Subsidiary
receives any consideration, or (ii) the merger into or with a non-Wholly Owned
Subsidiary of any person that is a wholly owned subsidiary of such non-Wholly
Owned Subsidiary in a transaction in which the surviving entity is a Subsidiary
in which GrafTech’s aggregate equity ownership percentage is no less than it was
in such non-Wholly Owned Subsidiary immediately prior the effectiveness of such
merger (which shall be a Domestic Subsidiary if the non-surviving person shall
be a Domestic Subsidiary, a Guarantor if the non-surviving person shall be a
Guarantor (and a Loan Party that is not an Excluded Foreign Loan Party if the
non-surviving person shall be a Loan Party that is not an Excluded Foreign Loan
Party) and a CFC Guarantor if the non-surviving person shall be a CFC
Guarantor), and no person other than Global, a Wholly Owned Subsidiary or such
non-Wholly Owned Subsidiary receives any consideration;


    (c)        Sale and Lease-Back Transactions permitted by Section 7.03;


    (d)        investments permitted by Section 7.04;


    (e)        subject to Section 7.07, sales, leases or transfers (i) from
Global or any Subsidiary to Global or to a domestic Wholly Owned Subsidiary that
is a Guarantor, (ii) from any Foreign Subsidiary that is not a CFC (other than
Swissco or any Loan Party that is not an Excluded Foreign Loan Party) to any
Foreign Wholly Owned Subsidiary that is not a CFC; (iii) from any Foreign
Subsidiary that is a CFC to any Foreign Wholly Owned Subsidiary; (iv)
constituting Permitted Subsidiary Transfers; or (v) constituting Permitted
Subsidiary Investments made in reliance on Section 7.04(j), (k), (l) or (m);


    (f)        sales, leases or other dispositions of equipment or real property
of the Subsidiaries determined by the Board of Directors or senior management of
Global to be no longer useful or necessary in the operation of the business of
Global and the Subsidiaries; provided, however, that the fair market value of
such assets sold, leased or otherwise disposed of during the term of this
Agreement shall not at the time of and after giving effect to any such sale,
lease or other


110

  disposition exceed in the aggregate 3% of the greater of the total
consolidated assets of GrafTech at (i) September 30, 2004, or (ii) the end of
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 6.04(a) or (b);


    (g)        sales, leases or other dispositions of inventory or intellectual
property of the Subsidiaries determined by the Board of Directors or senior
management of Global to be no longer useful or necessary in the operation of the
business of Global and the Subsidiaries;


    (h)        sales or other dispositions of accounts receivable of
Subsidiaries in connection with factoring arrangements so long as the aggregate
face amount at any time outstanding of receivables subject to such arrangements
does not exceed (i) $50,000,000 in the aggregate or (ii) $15,000,000 for
receivables of Domestic Subsidiaries and Swissco;


    (i)        sales or other dispositions by Global or any Subsidiary of assets
(other than receivables, except to the extent disposed of incidentally in
connection with a sale or other disposition otherwise permitted hereby),
including Capital Stock of Subsidiaries, for consideration in an aggregate
amount during the term of this Agreement not exceeding $250,000,000; provided,
however, that: (i) each such sale or other disposition shall be for a
consideration determined in good faith by the Board of Directors or senior
management of Global to be at least equal to the fair market value (if any)
thereof; (ii) the aggregate amount of all non-cash consideration included in the
proceeds of any such sale or other disposition may not exceed 25% of the fair
market value of such proceeds; provided, however, that obligations of the type
referred to in paragraphs (a) or (e) of the definition of “Permitted
Investments” shall be deemed not to be non-cash proceeds if such obligations are
promptly sold for cash and the proceeds of such sale are included in the
calculation of Net Proceeds from such sale; (iii) no Default or Event of Default
shall have occurred and be continuing immediately prior to or after such sale or
other disposition; and (iv) no such sale or other disposition shall be made
unless GrafTech shall be in compliance, on a pro forma basis after giving effect
to such sale or other disposition, with the covenants contained in Sections 7.11
and 7.12 recomputed as at the last day of the most recently ended fiscal quarter
of GrafTech for which financial statements have been delivered under
Section 6.04(a) or (b) as if such sale or other disposition had taken place on
the first day of each relevant period for testing such compliance, and, in the
case of any such sale or other disposition for consideration in excess of
$50,000,000, Global shall have delivered to the Administrative Agent a
certificate of Global signed by a Responsible Officer of Global to such effect.
Notwithstanding any other provision herein, no sale may be made of the Capital
Stock of (x) Global, the Borrower, Swissco or UCAR Carbon Company Inc. or
(y) any other Subsidiary, except in connection with the sale of all the
outstanding Capital Stock of such Subsidiary that is held by Global or any other
Subsidiary; provided, however, that a sale or disposition of less than all the
Capital Stock of a Subsidiary may be made if (1) such Subsidiary is not a Loan
Party (or if no


111

  Default or Event of Default exists or will exist immediately after giving
effect to such sale or disposition, such Subsidiary is an Excluded Foreign Loan
Party), (2) if the Capital Stock of such Subsidiary was pledged pursuant to a
Pledge Agreement, the Capital Stock of such Subsidiary not sold or otherwise
disposed of shall remain subject to the Lien of a Pledge Agreement, and (3)
except as provided in Section 7.05(k), such sale or other disposition of Capital
Stock shall be treated as an acquisition of the remaining Capital Stock for
purposes of Section 7.04 and shall be permitted under Section 7.04(j), (k), (l)
or (m);


    (j)        the spin off of the Capital Stock of any Subsidiary (other than
AET) or any other non-cash distribution to equity holders of GrafTech; provided,
however, that the net fair value of such Capital Stock or other non-cash
distribution shall be deemed to be a Restricted Payment for purposes of Section
7.06(c) and such spin off or other non-cash distribution shall be permitted only
if such Restricted Payment is permitted thereunder;


    (k)        the sale, transfer or other disposition (including by means of a
spin off or other non-cash distribution to equity holders) of all or part of the
Capital Stock or of all or substantially all the assets of AET; provided,
however, that (i) the Leverage Ratio at the end of the most recent fiscal
quarter for which financial statements shall have been received under Section
6.04(a) or (b) (recomputed on a pro forma basis after giving effect to such
transaction as if such transaction had occurred on the first day of the relevant
period for such computation) shall be less than 3.25 to 1.00 and (ii) in the
case of any sale, transfer or other disposition of less than all the Capital
Stock of AET, GrafTech, Global and the Subsidiaries shall own not less than a
majority of all such Capital Stock and a majority of the voting Capital Stock of
AET after giving effect to such transaction (it being understood that any sale,
transfer or other disposition of less than all the Capital Stock of AET under
this Section 7.05(k) shall not be treated as an acquisition of the remaining
Capital Stock for purposes of Section 7.04); and


    (l)        sales, transfers and other dispositions by one or more
Subsidiaries to one or more other Subsidiaries, Global or GrafTech required to
give effect to a transaction consummated in reliance on Section 7.05(j) or (k)
(which together shall be sales, transfers and other dispositions counted as one
transaction for purposes of determining compliance with the numerical
limitations under Section 7.06).


        SECTION 7.06. Dividends and Distributions. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

    (a)        any Subsidiary may make any Restricted Payments to Global or to
any Wholly Owned Subsidiary (or, in the case of non-Wholly Owned Subsidiaries,
to Global or any Subsidiary and to each other owner of Capital Stock of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Global or such Subsidiary) based on their relative ownership interests);


112

    (b)        the Borrower and Global may make any Restricted Payments to
GrafTech in respect of overhead, tax liabilities, legal, accounting and other
professional fees and expenses, fees and expenses associated with registration
statements filed with the Securities and Exchange Commission and ongoing public
reporting requirements, costs associated with activities permitted under Section
7.08(a) and Restricted Payments to fund Restricted Payments by GrafTech
permitted under paragraph (d) below, in each case to the extent actually
incurred by GrafTech;


    (c)        so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (i) GrafTech, Global and the
Subsidiaries may make Restricted Payments so long as, after giving effect
thereto, the aggregate amount, without duplication, of Restricted Payments made
under this paragraph (c)(i) during any fiscal year shall not exceed 50% of the
consolidated net income of GrafTech for the immediately preceding fiscal year
(it being understood that for purposes of this Section 7.06(c) such consolidated
net income for the fiscal year ended (A) December 31, 2004, shall be computed
excluding the impact of a $25,450,000 non-cash tax charge in the third quarter
of such fiscal year, and (B) December 31, 2005, shall be computed excluding the
impact of an up to $4,000,000 non-cash charge in the first quarter of such
fiscal year in respect of the write off of debt issuance costs relating to the
Existing Credit Agreement in connection with the effectiveness of the amendment
and restatement contemplated by the Amendment and Restatement Agreement) and
(ii) in addition, GrafTech, Global and the Subsidiaries may make Restricted
Payments so long as, after giving effect thereto, the aggregate amount, without
duplication, of Restricted Payments made under this paragraph (c)(ii) during the
term of this Agreement shall not exceed $25,000,000 (or, if the Leverage Ratio
as of the last day of the most recent fiscal quarter of GrafTech for which
financial statements have been delivered under Section 6.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such transaction as if
such transaction had occurred on the first day of the relevant period for such
computation) is less than or equal to 3.25 to 1.00, $75,000,000);


    (d)        GrafTech may make Restricted Payments (and Global and the
Borrower may make Restricted Payments to GrafTech) to purchase or redeem shares
of Capital Stock of GrafTech held by present or former directors, officers or
employees of GrafTech, Global or any Subsidiary or by any Plan upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, however, that the aggregate amount of
such purchases or redemptions under this paragraph (d) shall not exceed
$1,000,000 per calendar year which, if not used in any such year, may be carried
forward to any subsequent calendar year; provided, however, that the aggregate
amount of such purchases or redemptions that may be made pursuant to this
paragraph (d) during the term of this Agreement shall not exceed $5,000,000;


113

    (e)        Global or the Borrower may make Restricted Payments to GrafTech
in order to fund payments to discharge the installments required to be paid to
the U.S. Department of Justice set forth on Schedule 7.06(e) and to fund
investments in Unrestricted Subsidiaries permitted under Section 7.04;


    (f)        the Borrower and Global may make Restricted Payments to GrafTech
of cash in an amount equal to the purchase or redemption price of (plus accrued
and unpaid interest on) Senior Notes, Senior Notes Refinancing Debt, Convertible
Debentures or Convertible Debenture Refinancing Debt which is to be used to
repurchase or redeem such Senior Notes, Senior Notes Refinancing Debt,
Convertible Debentures or Convertible Debenture Refinancing Debt in transactions
permitted under Section 7.09(d);


    (g)        at any time no Default or Event of Default has occurred and is
continuing, the Borrower and Global may make Restricted Payments to GrafTech of
cash in order to fund payments (A) in connection with conversions, redemptions
or repurchases of Convertible Debentures or Convertible Debenture Refinancing
Debt, to the extent permitted under Section 7.09(d), or (B) of interest then due
in respect of the Convertible Debentures or Convertible Debenture Refinancing
Debt;


    (h)        any Restricted Payment permitted under Section 7.05(k) shall be
permitted under this Section 7.06; and


    (i)        so long as no Default or Event of Default shall have occurred and
be continuing, GrafTech, Global and UCAR Carbon Company Inc. may make Restricted
Payments with the Net Proceeds of any judgment in or settlement of the lawsuit
pending in the United States District Court for the Southern District of New
York, entitled GrafTech International Ltd., GrafTech Global Enterprises Inc. and
UCAR Carbon Company Inc. v. Union Carbide Corporation, Mitsubishi Corporation,
Mitsubishi International Corporation, Hiroshi Kawamura and Robert D. Kennedy,
Case No.00 Civ. 1338 (GBD), or in any subsequent suits or proceedings arising
from or related to such lawsuit or the facts giving rise to such lawsuit.


        SECTION 7.07. Transactions with Affiliates. (a) Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates or any
known direct or indirect holder of 10% or more of any class of Capital Stock of
GrafTech, unless such transaction is (i) otherwise permitted under this
Agreement and (ii) upon terms no less favorable to GrafTech, Global, the
Borrower or such Subsidiary, as the case may be, than would obtain in a
comparable arm’s-length transaction with a person which was not an Affiliate;
provided, however, that the foregoing restriction shall not apply to the
indemnification (including advancement of expenses) of directors, officers or
employees of GrafTech, Global, the Borrower and the Subsidiaries in accordance
with customary practice.

114

        (b)        The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement, (i) any issuance of securities, or
other payments, awards or grants in cash, securities or otherwise, pursuant to,
or the funding of, employment, retention, incentive, severance or retirement
arrangements or stock option, ownership or purchase plans or compensation,
retirement or benefit plans, programs or arrangements (including stock-based
plans, programs or arrangements) for employees, officers or directors,
(ii) loans or advances to employees of GrafTech, Global, the Borrower or any
Subsidiary in accordance with Section 7.04(e), (iii) transactions among
GrafTech, Global, the Borrower and Wholly Owned Subsidiaries, (iv) Permitted
Subsidiary Transfers, (v) transactions pursuant to permitted agreements in
existence on the Effective Date and set forth on Schedule 7.07, (vi) payments
pursuant to the Tax Sharing Agreement, (vii) employment, consulting, retention,
incentive, severance or retirement agreements entered into by GrafTech, Global,
the Borrower or any of the Subsidiaries in the ordinary course of business and
fees, payments, awards or grants pursuant thereto (viii) Restricted Payments
permitted under Section 7.06 and (ix) guarantee fees or similar payments in
respect of any Guarantee Agreement.

        SECTION 7.08. Business of GrafTech, the Borrower and the Subsidiaries.
(a) In the case of Global and the Subsidiaries (taken as a whole), (i) cease to
engage in the business of manufacturing graphite electrodes or (ii) cease to be
primarily engaged in the carbon, graphite and/or thermal management businesses;
(b) in the case of GrafTech, engage at any time in any business or business
activity other than (i) ownership of all the outstanding Capital Stock of Global
and the Borrower together with activities directly related thereto, (ii)
ownership of Unrestricted Subsidiaries together with activities directly related
thereto, (iii) performance of its obligations under the Loan Documents, under
intercompany Indebtedness and under Indebtedness incurred in accordance with
Section 7.01(b) and (iv) actions necessary or appropriate to maintain its status
as a corporation, as a parent holding company and as a public company and to
preserve and assert its rights and protect and defend its interests and to
perform its obligations under contracts to which it is a party, and (c) in the
case of the Borrower, own any Capital Stock of any person or engage at any time
in any business activity other than (i) performance of its obligations under the
Loan Documents and in respect of the Senior Notes, Senior Notes Refinancing
Debt, Convertible Debentures or Convertible Debenture Refinancing Debt,
(ii) ownership of the Intercompany Loans and the Intercompany Senior Loans,
(iii) conducting treasury and cash management functions for GrafTech, Global and
the Subsidiaries consistent with past practices and (iv) activities necessary or
appropriate to maintain its status as a corporation and to preserve and assert
its rights and protect and defend its interests; provided, however, that nothing
contained in this Section shall prohibit GrafTech, Global, the Borrower or any
Restricted Subsidiary from holding the Senior Notes, Senior Notes Refinancing
Debt, Convertible Debentures or Convertible Debenture Refinancing Debt
repurchased or otherwise acquired as permitted by Section 7.09(d) or otherwise
received without violation of this Agreement.

        SECTION 7.09. Indebtedness and Other Material Agreements. (a) Directly
or indirectly, make any payment, retirement, repurchase or redemption on account
of the principal of intercompany Indebtedness owed to GrafTech or directly or
indirectly prepay or defease any such Indebtedness, except that (1) at any time
no Default

115

or Event of Default has occurred and is continuing, the Borrower, Global and the
other Subsidiaries may make payments in respect of intercompany Indebtedness
owed to GrafTech and permitted under Sections 7.01(a) and 7.01(b) in order to
fund (i) conversions, redemptions or repurchases of Convertible Debentures or
Convertible Debenture Refinancing Debt, to the extent permitted under Section
7.09(d), or (ii) interest payments then due in respect of the Convertible
Debentures or Convertible Debenture Refinancing Debt and (2) Global may make
payments in respect of intercompany Indebtedness owed to GrafTech in order to
fund payments permitted to be made under Section 7.06.

        (b)        Amend or modify in any manner adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such action
shall be adverse to the Lenders), the certificate of incorporation or by-laws of
Global, the Borrower or any Subsidiary.

        (c)        Permit Global or any Subsidiary to enter into any agreement
or instrument which by its terms restricts the payment of dividends or the
making of cash advances by Global or such Subsidiary to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary, other than
those in effect on the Effective Date and set forth on Schedule 7.09 (or
replacements of such agreements on terms no less favorable to the Lenders) and
those arising under any Loan Document.

        (d)        Directly or indirectly, make any payment, retirement,
repurchase or redemption on account of all or any part of the principal of the
Senior Notes, Senior Notes Refinancing Debt, Convertible Debentures or
Convertible Debenture Refinancing Debt or directly or indirectly prepay or
defease all or any portion of the Senior Notes, Senior Notes Refinancing Debt,
Convertible Debentures or Convertible Debenture Refinancing Debt, except with
the proceeds of Senior Notes Refinancing Debt or of Convertible Debenture
Refinancing Debt and except that:

    (i)        to the extent permitted without penalty or premium (other than as
set forth in the final sentence of this paragraph (d)) under the Senior Notes or
Senior Notes Refinancing Debt and so long as no Default or Event of Default
shall exist or result therefrom and the Availability Condition shall be
satisfied following such transaction, the Borrower may repurchase, redeem or
prepay up to (A) if at the time of such repurchase, redemption or prepayment the
Leverage Ratio at the end of the most recent fiscal quarter for which financial
statements shall have been received under Section 6.04(a) or (b) (recomputed on
a pro forma basis after giving effect to such transaction as if such transaction
had been made on the first day of the relevant period for such computation) is
less than 3.25 to 1.00, all or any part of the Senior Notes or Senior Notes
Refinancing Debt and (B) at any other time, Senior Notes or Senior Notes
Refinancing Debt in an aggregate principal amount for all Senior Notes and
Senior Notes Refinancing Debt repurchased, redeemed or prepaid pursuant to this
clause (i)(B) not to exceed $100,000,000;


116

    (ii)        to the extent permitted without penalty or premium (other than
as set forth in the final sentence of this paragraph (d)) under the Senior
Notes, Senior Notes Refinancing Debt, Convertible Debentures or Convertible
Debenture Refinancing Debt, as applicable, and so long as no Default or Event of
Default shall exist or result therefrom, GrafTech, Global, the Borrower or any
Subsidiary may, from time to time repurchase, redeem or prepay Senior Notes,
Senior Notes Refinancing Debt, Convertible Debentures or Convertible Debenture
Refinancing Debt; provided, however, that such repurchase, redemption or
prepayment is made with Equity Proceeds received not more than 90 days prior to
the date on which such repurchase, redemption or prepayment is consummated and
not otherwise used during such 90-day period to make any investment under
Section 7.04(k) or (m) or to effect any repurchase, redemption or prepayment of
Indebtedness under this subparagraph (ii); and provided further, however, that
the Senior Notes and Senior Notes Refinancing Debt shall at all times represent
not less than 75% of all the aggregate principal amount of the Indebtedness then
or theretofore repurchased, redeemed or prepaid under this subparagraph (d)(ii);


    (iii)        to the extent permitted without penalty or premium (other than
as set forth in the final sentence of this paragraph (d)) under the Senior
Notes, Senior Notes Refinancing Debt, Convertible Debentures or Convertible
Debenture Refinancing Debt, as applicable, and so long as no Default or Event of
Default shall exist or result therefrom, GrafTech, Global, the Borrower or any
Subsidiary may, from time to time, to the extent acquired for Capital Stock of
GrafTech (other than Disqualified Stock), repurchase, redeem or prepay Senior
Notes, Senior Notes Refinancing Debt, Convertible Debentures or Convertible
Debenture Refinancing Debt; provided, however, that the Senior Notes and Senior
Notes Refinancing Debt shall at all times represent not less than 75% of all the
aggregate principal amount of the Indebtedness then or theretofore repurchased,
redeemed or prepaid under this subparagraph (d)(iii);


    (iv)        so long as no Default or Event of Default shall exist or result
therefrom and the Availability Condition shall be satisfied following such
transaction, GrafTech may (1) under the conversion provisions of the Convertible
Debentures or the Convertible Debenture Refinancing Debt in connection with the
conversion of all or any part of the then outstanding Convertible Debentures or
Convertible Debenture Refinancing Debt, make cash payments in respect of
fractional shares and (2) under the make-whole provisions of the Convertible
Debentures or the Convertible Debenture Refinancing Debt in connection with the
redemption at the option of GrafTech (or any subsequent conversion) of all or
part of the then outstanding Convertible Debentures or Convertible Debenture
Refinancing Debt, make cash payments to holders of the Convertible Debentures or
the Convertible Debenture Refinancing Debt in an aggregate amount not to exceed
$25,000,000 multiplied by a fraction, the numerator of which is the aggregate
principal amount of Convertible Debentures or Convertible Debenture Refinancing
Debt being redeemed or converted and the denominator of which is $225,000,000;
and


117

    (v)        to the extent permitted without penalty or premium (other than as
set forth in the final sentence of this paragraph (d)) under the Senior Notes or
Senior Notes Refinancing Debt and so long as no Default or Event of Default
shall exist or result therefrom and the Availability Condition shall be
satisfied following such transaction, GrafTech, Global, the Borrower or any
Domestic Subsidiary may at any time with the proceeds from any sales of
non-core, non-strategic assets repurchase, redeem or prepay Senior Notes in an
aggregate principal amount for all the Senior Notes and Senior Notes Refinancing
Debt repurchased, redeemed or prepaid pursuant to this subparagraph (v) not to
exceed $35,000,000.


Substantially contemporaneously with any repurchase, redemption or prepayment of
the Senior Notes or Senior Notes Refinancing Debt contemplated by this Section
7.09(d), Intercompany Senior Loans shall be released from the Lien of the Senior
Notes or Senior Notes Refinancing Debt in an aggregate principal amount
sufficient so that the aggregate principal amount of Intercompany Senior Loans
subject to such Lien shall not exceed the minimum amount required to be subject
to such Lien by the terms of the Senior Notes (as such terms are in effect on
the Effective Date) or by the analogous terms of any Senior Notes Refinancing
Debt. Notwithstanding anything herein to the contrary, a call for redemption or
offer to repurchase shall not be treated as a redemption or repurchase until the
consummation of such redemption or repurchase, and any Senior Notes, Senior
Notes Refinancing Debt, Convertible Debentures or Convertible Debenture
Refinancing Debt that has been repurchased, redeemed or otherwise acquired as
permitted hereby may be canceled and retired at any time. Premium may be paid in
connection with any prepayment or redemption of Senior Notes in an amount not to
exceed, in the case of any prepayment or redemption, $25,000,000 multiplied by a
fraction, the numerator of which is the aggregate principal amount of Senior
Notes being prepaid or redeemed and the denominator of which is $435,000,000

        (e)        Amend, modify or waive any right under the documentation in
respect of the Senior Notes, the Senior Notes Refinancing Debt, the Convertible
Debentures or the Convertible Debenture Refinancing Debt if such action shall be
adverse to the Lenders).

        SECTION 7.10. Capital Expenditures. Permit the aggregate amount of
Capital Expenditures (other than to the extent funded with Available Disposition
Proceeds) in any fiscal year to exceed $85,000,000; provided, however, that to
the extent that Capital Expenditures made in any fiscal year were less than the
amount set forth above for such fiscal year, such unused amount may be carried
forward to the next succeeding fiscal year; provided, however, that not more
that $20,000,000 may be carried forward from any fiscal year.

        SECTION 7.11. Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) for any four fiscal quarter period ended after the date hereof
of (a) EBITDA to (b) Cash Interest Expense to be less than 1.75 to 1.00.

        SECTION 7.12. GrafTech Senior Secured Leverage Ratio. Permit the ratio
(the “GrafTech Senior Secured Leverage Ratio”) of (a) Net Senior Secured Debt as

118

of the last day of any fiscal quarter ended after the date hereof to (b) EBITDA
for the four quarter period ended as of such day to be in excess of 2.25 to 1.00
or, at any time on or after the incurrence of any term loans or the
effectiveness of any revolving commitments established under Section 10.02(c),
2.00 to 1.00.

        SECTION 7.13. Capital Stock of the Subsidiaries. Sell, transfer, lease
or otherwise dispose of, or make subject to any subscription, option, warrant,
call, right or other agreement or commitment of any nature, the Capital Stock of
any Subsidiary, other than (a) pursuant to the Loan Documents or pursuant to a
transaction permitted pursuant to Section 7.05, (b) in connection with
transactions of the type described in Section 7.07(b)(i) or (vii) and
(c) directors’ qualifying shares.

        SECTION 7.14. Swissco. (a) Notwithstanding any provision to the contrary
contained in this Agreement, Swissco shall not, without the prior written
consent of the Administrative Agent, transfer to any Subsidiary (other than a
Wholly Owned Subsidiary that is a Loan Party (other than an Excluded Foreign
Loan Party)) any Capital Stock of any Subsidiary owned by it on the Effective
Date.

        (b)        Notwithstanding any provision to the contrary contained in
this Agreement, except as set forth in the following sentence, Swissco shall not
voluntarily take any Swissco Dilutive Act at any time (i) (A) if the Interest
Coverage Ratio at the end of the most recent fiscal quarter for which financial
statements shall have been received at such time under Section 6.04(a) or (b) is
less than 2.25 to 1.00 or (B) if the Interest Coverage Ratio at the end of the
most recent fiscal quarter for which financial statements shall have been
received at such time under Section 6.04(a) or (b) is less than 2.50 to 1.00 and
the aggregate amount of the Revolving Exposures at such time is more than
$75,000,000 and (ii) in any event, unless Swissco or Global shall have delivered
to the Administrative Agent a certificate of Swissco or Global signed by a
Responsible Officer thereof to the effect that (1) such Swissco Dilutive Act is
being effected for a valid business purpose and is not being effected for the
purpose of reducing the Swissco Guarantee Amount and (2) no other commercially
reasonable means have been identified that would allow the achievement of such
valid business purpose (without the incurrence of additional expenses excessive
by comparison with the detriment to the Lenders’ interests resulting from the
corresponding reduction in the Swissco Guarantee Amount and without adversely
affecting operational activities in any material way) without such a reduction
of the Swissco Guarantee Amount. Actions required to be taken in order to comply
with applicable law and the recording of charges related to restructurings or
impairments, or other charges required to be recorded by statutory auditors,
shall not constitute voluntary acts, and shall not violate the terms of this
Section 7.14(b) at any time.

119

ARTICLE VIII

Events of Default

        If any of the following events (“Events of Default”) shall occur:

    (a)        the Borrower or any LC Subsidiary shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;


    (b)        the Borrower, Swissco or any LC Subsidiary shall fail to pay any
interest on any Loan or any reimbursement obligation in respect of any LC
Disbursement, any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;


    (c)        any representation or warranty or certification made or deemed
made by or on behalf of GrafTech, Global, the Borrower, Swissco or any other
Subsidiary in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


    (d)        GrafTech, Global or the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Article III, in Section 6.01
(with respect to the existence of GrafTech, Global or the Borrower), 6.05 or
6.08 or in Article VII;


    (e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);


    (f)        GrafTech, Global, the Borrower, Swissco, any LC Subsidiary, any
Intercompany Borrower or any Significant Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Obligation or any Cash Management Arrangement when and as the
same shall become due and payable;


    (g)        any event or condition occurs that results in any Material
Obligation or Indebtedness under any Cash Management Arrangement becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Obligation


120

  or any trustee or agent on its or their behalf or the provider of any Cash
Management Arrangement to cause any Material Obligation or such Cash Management
Arrangement or Indebtedness thereunder to become due or to terminate, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or termination date; provided, however, that this
clause (g) shall not apply (i) to secured Indebtedness that becomes due as a
result of a voluntary sale or transfer of the property or assets securing such
Indebtedness that is permitted under the Loan Documents, (ii) to any requirement
under the Senior Notes, Senior Notes Refinancing Debt, Convertible Debentures or
Convertible Debenture Refinancing Debt to redeem or repurchase, or to offer to
redeem or repurchase, the same if such redemption or repurchase is permitted
under Section 7.09(d), or (iii) the voluntary termination of any Cash Management
Arrangement at any time when there is no default or event of default or (other
than as a result of such voluntary termination) termination event thereunder;


    (h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in or with a court or other Governmental Authority of
competent jurisdiction seeking (i) liquidation, reorganization or other relief
in respect of GrafTech, Global, the Borrower, Swissco or any other Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for GrafTech, Global,
the Borrower, Swissco or any other Significant Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;


    (i)        GrafTech, Global, the Borrower, Swissco or any other Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for GrafTech, Global,
the Borrower, Swissco or any other Significant Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


    (j)        GrafTech, Global, the Borrower, Swissco or any Significant
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;


    (k)        one or more judgments for the payment of money in an aggregate
amount in excess of $7,500,000 (except to the extent covered by insurance as to


121

  which the insurer has acknowledged in writing its obligation to pay such
judgment or judgments) shall be rendered against GrafTech, Global, the Borrower,
Swissco, any LC Subsidiary, any Intercompany Borrower, any Intercompany Foreign
Borrower, any Significant Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of GrafTech, Global,
the Borrower, Swissco, any LC Subsidiary, any Intercompany Borrower, any
Intercompany Foreign Borrower or any Significant Subsidiary to enforce any such
judgment;


    (l)        a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Code), shall have occurred with respect to any Plan, (ii) a trustee shall
be appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan, (iv) the Borrower or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan and the Borrower or such ERISA Affiliate
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner,
(v) the Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, (vi) the Borrower or
any ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or
(vii) any other similar event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;


    (m)        any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party or Subsidiary not to
be, a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document, or any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, in each such case except (i) as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under any Security Document; or


    (n)        a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders

122

shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times:  (i) terminate the Commitments, and thereupon
the Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE IX

The Agents

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints
each of the Administrative Agent and the Collateral Agent as its agent and
authorizes each Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agents by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

        Any person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
GrafTech, Global, the Borrower, any Subsidiary or any Affiliate thereof as if it
were not an Agent hereunder.

        The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agents are required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to GrafTech, Global, the Borrower
or any of the Subsidiaries that is communicated to or obtained by any bank
serving as Agent or any of its Affiliates in any capacity. The Agents shall not
be liable for any action taken or not taken by them with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of their own gross negligence or wilful
misconduct. The

123

Agents shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Agents by GrafTech, Global, the Borrower
or a Lender, and the Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article V or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Agents.

        The Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by them to be genuine
and to have been signed or sent by the proper person. The Agents also may rely
upon any statement made to them orally or by telephone and believed by them to
be made by the proper person, and shall not incur any liability for relying
thereon. The Agents may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by them, and shall
not be liable for any action taken or not taken by them in accordance with the
advice of any such counsel, accountants or experts.

        The Agents may perform any and all their duties and exercise their
rights and powers by or through any one or more sub-agents appointed by them.
The Agents and any such sub-agent may perform any and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

        Subject to the appointment and acceptance of a successor to an Agent as
provided in this paragraph, such Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with, if no Default of Event of Default
shall have occurred and be continuing, the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the resigning Agent gives notice of its
resignation, then the resigning Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Agent hereunder by a predecessor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After any Agent’s resignation
hereunder, the provisions of this Article and Section 10.03

124

shall continue in effect for the benefit of such resigning Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

ARTICLE X

Miscellaneous

        SECTION 10.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (a)        if to GrafTech, Global or the Borrower, to it at, and if to
Swissco, to it in care of Global at, Brandywine Plaza West Suite 301, 1521
Concord Pike, Wilmington, DE 19803, Attention of President (Telecopy No. (302)
778-8237);

        (b)        if to the Administrative Agent or the Collateral Agent, to it
at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention of Eleanor Fiore (Telecopy
No. (713) 750-3523), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue,
4th Floor, New York 10017, Attention of James Ramage (Telecopy No. (212)
270-5100);

        (c)        if to JPMorgan Europe Limited, 125 London Wall, London,
England EC2Y 5AJ, Attention of Loans Agency Division, Nichola Hall (Telecopy No.
44-207-777-2360), with a copy to the Administrative Agent as provided under
clause (b) above;

        (d)        if to the Swingline Lender, to it at (i) in the case of a
Swingline Borrowing denominated in Dollars, JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Eleanor Fiore (Telecopy No. (713) 750-3523), with a copy to JPMorgan Chase Bank,
270 Park Avenue, New York, New York 10017, Attention of James Ramage (Telecopy
No. (212) 270-5100), and (ii) in the case of a Swingline Borrowing denominated
in euros, JPMorgan Europe Limited, 125 London Wall, London, England EC2Y 5AJ,
Attention of Loans Agency Division, Nichola Hall (Telecopy No. 44-207-777-2360),
with a copy to the Administrative Agent as provided under clause (b) above;

125

        (e)        if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention of Eleanor Fiore (Telecopy No. (713) 750-3523), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 4th Floor, New York 10017, Attention
of James Ramage (Telecopy No. (212) 270-5100); and

        (f)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, however, that the foregoing
shall not apply to notices and other communications pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender
and the foregoing shall not apply to service of process pursuant to Section
10.09 and/or applicable law. Each of the Administrative Agent and the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, however, that approval of such procedures may be limited to particular
notices or communications. In the case of any notice or communication that
cannot be transmitted electronically to any Lender, the Administrative Agent
shall promptly upon the request of such Lender provide it with a telecopy or
physical copy of such notice or communication.

        Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

        SECTION 10.02. Waivers; Amendments; Increase of Revolving Credit
Commitments and Addition of Term or Revolving Tranches.  (a) No failure or delay
by the Administrative Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

126

        (b)        Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by GrafTech, Global, the Borrower and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Parties or other
Subsidiaries that are parties thereto, in each case (other than in the case of
any Guarantee Agreement or Security Document insofar as it relates solely to the
Obligations or CFC Obligations of a Foreign Subsidiary) with the consent of the
Required Lenders (and other than in the case of the amendments to Intercompany
Notes and Intercompany Foreign Borrower Notes contemplated by Section 3.03(a)
which shall require only such approvals as are set forth in Section 3.03);
provided, however, that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
GrafTech, Global or any Subsidiary Loan Party from its Guarantee under any
Guarantee Agreement (except as expressly provided in such Guarantee Agreement or
in this Agreement), or limit its liability in respect of such Guarantee, without
the written consent of each Lender, (vii) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender or (viii) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due of
Lenders holding Loans of any Class differently than those of Lenders holding
Loans of any other Class, without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
affected Class; providedfurther, however, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be. Notwithstanding the foregoing,
any provision of this Agreement may be amended by an agreement in writing
entered into by GrafTech, Global, the Borrower, the Required Lenders and the
Administrative Agent (and, if their rights or obligations are affected thereby,
the Issuing Bank and the Swingline Lender) if (i) by the terms of such agreement
the Commitment of each Lender not consenting to the amendment provided for
therein shall terminate upon the effectiveness of such amendment and (ii) at the
time such amendment becomes effective, each Lender not consenting thereto
receives

127

payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.

        (c)        Notwithstanding anything in paragraph (b) of this Section to
the contrary, this Agreement and the other Loan Documents may be amended at any
time and from time to time to increase the aggregate Revolving Commitments or to
establish one or more Classes of term loans to be made to the Borrower and/or
revolving credit commitments to be made available to the Borrower by an
agreement in writing entered into by the Borrower, the Administrative Agent, the
Collateral Agent and each person (including any Lender) that shall agree to
provide such a commitment or make a term loan of any Class so established (but
without the consent of any other Lender), and each such person that shall not
already be a Lender shall, at the time such agreement becomes effective, become
a Lender with the same effect as if it had originally been a Lender under this
Agreement with the commitment and/or term loan set forth in such agreement;
provided, however, that: (i) the aggregate outstanding principal amount of such
term loans and the new commitments of all such Classes established pursuant to
this paragraph shall at no time, without the consent of the Required Lenders,
when taken together with the aggregate amount of the Revolving Commitments and
all other such term loans and new revolving credit commitments, exceed
$425,000,000; (ii) the GrafTech Senior Secured Leverage Ratio at the end of the
most recent fiscal quarter for which financial statements shall have been
received under Section 6.04(a) or (b) at the time any such term loan or new
commitment of any such Class is established (recomputed on a pro forma basis
after giving effect to such new term loan or new commitment as if such term loan
or new commitment had been fully drawn on the first day of the relevant period
for such computation) is less than 1.75 to 1.00; (iii) the terms applicable to
any increased Revolving Commitments or additional revolving credit commitments
shall be the same as those applicable to the Revolving Commitments (after giving
effect to any amendment in connection with the establishment of such increased
Revolving Commitments or additional revolving credit commitments); and (iv) in
the case of any increased Revolving Commitments, the Issuing Bank shall have
approved each Lender that proposes to hold any new Revolving Commitment. Any
such agreement shall amend the provisions of this Agreement and the other Loan
Documents to set forth the terms of each Class of term loans or commitments
established thereby (including the amount and final maturity thereof (which
shall not be earlier than the Revolving Maturity Date), any provisions relating
to the amortization or mandatory prepayment thereof (it being agreed that not
more than 1% of the aggregate principal amount of the term loans of any Class
shall amortize during any calendar year prior to the Revolving Maturity Date),
the interest to accrue and be payable thereon and any fees to be payable in
respect thereof) and to effect such other changes (including changes to the
provisions of this Section, Section 2.17 and the definition of “Required
Lenders”) as the Borrower and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Class; provided,
however, that no such agreement shall: (i) effect any change described in any of
clauses (i), (ii), (iii), (vi) or (vii) of paragraph (b) of this Section without
the consent of each person required to consent to such change under such clause
(it being agreed, however, that any increase in the Revolving Commitment or
establishment of any Class of term loans or other revolving credit commitments
will not, of itself, be deemed to effect any of the changes described in clauses
(iv) through (vii) of such paragraph (b) and

128

that modifications to Section 2.17 or the definition of “Required Lenders” or
other provisions relating to voting provisions to provide the Lenders under such
Class with the benefit of such provisions will not, by themselves, be deemed to
effect any of the changes described in clauses (iv) and (v) of such paragraph
(b)), or (ii) amend Article VI, VII or VIII to establish any affirmative or
negative covenant, Event of Default or remedy that by its terms benefits one or
more Classes, but not all Classes, of Loans or Borrowings without the prior
written consent of Lenders holding a majority in interest of the Loans and
Commitments of each Class not so benefited (it being agreed that no provision
requiring the Borrower to prepay term loans of one or more Classes with the
proceeds of asset dispositions or casualty events, with the proceeds of sales of
Indebtedness or Capital Stock or with excess cash flow will be deemed to violate
this clause); and provided further, however, that the Applicable Rates used to
determine interest rates on the Loans, as in effect prior to the effectiveness
of any new Class, shall upon the effectiveness of such new Class be increased as
required so that no such Applicable Rate shall be more than 0.25% lower at any
time and in any circumstances than the Applicable Rate used to determine
interest rates applicable to such new Class. The loans, commitments and
borrowings of any Class established pursuant to this paragraph shall constitute
Loans, Commitments and Borrowings under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests and Liens created by the Guarantee Agreement and the
Security Documents. The Borrower shall take any actions reasonably required by
the Administrative Agent to ensure and/or demonstrate that the Collateral and
Guarantee Requirement continues to be satisfied after the establishment of any
such Class of term loans or any such new commitments.

        SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

        (b)        The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and

129

related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan, Letter of Credit, Intercompany
Loan or the use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by GrafTech, Global, the Borrower or any
of the Subsidiaries, or any Environmental Claim related in any way to Global,
the Borrower or any of the Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower or by any other Loan Party);
provided, however, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

        (c)        To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures and unused Commitments at the time.

        (d)        To the extent permitted by applicable law, neither GrafTech,
Global nor the Borrower shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Intercompany Loan or
Letter of Credit or the use of the proceeds thereof.

        (e)        All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.

        SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their

130

respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that none of
GrafTech, Global and the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder (or under any Guarantee Agreement) without the
prior written consent of each Lender and the Issuing Bank (and any attempted
assignment or transfer by any of them without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

        (b)        Any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that, in connection with each such assignment, (i) each of the
Administrative Agent, the Issuing Bank, the Swingline Lender and, except in the
case of an assignment to a Lender or an Affiliate of a Lender, the Borrower must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $2,500,000, unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and providedfurther,
however, that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default under clause (h) or (i)
of Article VIII has occurred and is continuing. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a

131

sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

        (c)        The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and GrafTech, Global, the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Collateral Agent, the Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

        (d)        Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

        (e)        Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) GrafTech, Global, the Borrower, the Agents, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, however, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided,

132

however, that such Participant agrees to be subject to Section 2.17(c) as though
it were a Lender.

        (f)        A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.

        (g)        Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

        SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

        SECTION 10.06. Integration; Effectiveness. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, the amendment and restatement of this Agreement
contemplated by the Amendment and Restatement Agreement shall become effective
as provided in the Amendment and Restatement Agreement, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

133

        SECTION 10.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Loan Party against any of and all the obligations of the Borrower and the
LC Subsidiaries now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

        SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

        (b)        Each of GrafTech, Global and the Borrower hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against GrafTech, Global,
the Borrower or its properties in the courts of any jurisdiction.

        (c)        Each of GrafTech, Global and the Borrower hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

134

        (d)        Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

        SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

        SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 10.12. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, (i) to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to GrafTech, Global, the Borrower or any
Subsidiary and its obligations, (g) with the consent of any Loan Party or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than GrafTech, Global, the Borrower, any of the Subsidiaries
or any person acting on behalf of any of them. For the purposes of this Section,
“Information” shall mean all information received from

135

GrafTech, Global, the Borrower, any of the Subsidiaries or any person acting on
behalf of any of them relating to GrafTech, Global, the Borrower or any of the
Subsidiaries or its business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by GrafTech, Global, the Borrower, any of the
Subsidiaries or any person acting on behalf of any of them; provided, however,
that, in the case of information received from GrafTech, Global, the Borrower,
any of the Subsidiaries or any person acting on behalf of any of them after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

        SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

        SECTION 10.14. Release of Liens and Guarantees. In the event that any
Loan Party or other Subsidiary disposes of any asset in a transaction not
prohibited by Section 7.05, the Agents are hereby directed and authorized to
take such action and execute such documents as the Borrower may reasonably
request, at the Borrower’s sole expense, to release any Lien on such asset
created by any Loan Document and, if the asset disposed of is a portion of the
Capital Stock of any Guarantor or CFC Guarantor that is owned by the Loan
Parties and the Subsidiaries that will result in such Guarantor or CFC Guarantor
ceasing to be a Subsidiary after giving effect to such disposition, to release
any Guarantee of such Guarantor or CFC Guarantor under any Guarantee Agreement.
Any representation, warranty, covenant or condition contained in any Loan
Document relating to any such Capital Stock, asset or Subsidiary shall no longer
be deemed to be made or applicable once such Capital Stock or asset is disposed
of as described above. In addition, the Administrative Agent and the Collateral
Agent agree to take such actions as are reasonably requested by the Borrower and
at the Borrower’s expense to terminate the Liens and security interests created
by the Loan Documents when all the Obligations have been paid in full and all
Letters of Credit and Commitments have been terminated or have expired.

136

        SECTION 10.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

        (b)        The obligations of the Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 10.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

        SECTION 10.16. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with its
requirements.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

GRAFTECH INTERNATIONAL LTD.,

     by

          
          ——————————————
          Name:
          Title:


GRAFTECH GLOBAL ENTERPRISES INC.,

     by

          
          ——————————————
          Name:
          Title:


GRAFTECH FINANCE INC.,

     by

          
          ——————————————
          Name:
          Title:


JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Collateral Agent, Issuing Bank
and Swingline Lender,

     by

          
          ——————————————
          Name:
          Title:
